 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 1473 
 
AN ACT 
Making appropriations for the Department of Defense and the other departments and agencies of the Government for the fiscal year ending September 30, 2011, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Department of Defense and Full-Year Continuing Appropriations Act, 2011.  
2.Table of contentsThe table of contents for this Act is as follows: 
 
Division A—Department of Defense Appropriations, 2011 
Division B—Full-Year Continuing Appropriations, 2011 
Division C—Scholarships for Opportunity and Results Act   
ADepartment of defense appropriations, 2011 
The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2011, for military functions administered by the Department of Defense and for other purposes, namely:  
IMILITARY PERSONNEL 
Military personnel, armyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Army on active duty, (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $41,403,653,000. Military personnel, navyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Navy on active duty (except members of the Reserve provided for elsewhere), midshipmen, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $25,912,449,000. Military personnel, marine corpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Marine Corps on active duty (except members of the Reserve provided for elsewhere); and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $13,210,161,000. Military personnel, air forceFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Air Force on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $27,105,755,000. Reserve personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army Reserve on active duty under sections 10211, 10302, and 3038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,333,165,000. Reserve personnel, navyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Navy Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,940,191,000. Reserve personnel, marine corpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Marine Corps Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and for members of the Marine Corps platoon leaders class, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $612,191,000. Reserve personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air Force Reserve on active duty under sections 10211, 10305, and 8038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,650,797,000. National guard personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army National Guard while on duty under section 10211, 10302, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $7,511,296,000. National guard personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air National Guard on duty under section 10211, 10305, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $3,060,098,000.  
IIoperation and maintenance 
Operation and maintenance, armyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Army, as authorized by law; and not to exceed $12,478,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Army, and payments may be made on his certificate of necessity for confidential military purposes, $33,306,117,000. Operation and maintenance, navyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy and the Marine Corps, as authorized by law; and not to exceed $14,804,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Navy, and payments may be made on his certificate of necessity for confidential military purposes, $37,809,239,000. Operation and maintenance, marine corpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine Corps, as authorized by law, $5,539,740,000. Operation and maintenance, air forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air Force, as authorized by law; and not to exceed $7,699,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Air Force, and payments may be made on his certificate of necessity for confidential military purposes, $36,062,989,000. Operation and maintenance, defense-Wide (including transfer of funds)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities and agencies of the Department of Defense (other than the military departments), as authorized by law, $30,210,810,000: 
Provided, That not more than $50,000,000 may be used for the Combatant Commander Initiative Fund authorized under section 166a of title 10, United States Code: 
Provided further, That not to exceed $36,000,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of Defense, and payments may be made on his certificate of necessity for confidential military purposes: 
Provided further, That of the funds provided under this heading, not less than $31,659,000 shall be made available for the Procurement Technical Assistance Cooperative Agreement Program, of which not less than $3,600,000 shall be available for centers defined in 10 U.S.C. 2411(1)(D): 
Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan or implement the consolidation of a budget or appropriations liaison office of the Office of the Secretary of Defense, the office of the Secretary of a military department, or the service headquarters of one of the Armed Forces into a legislative affairs or legislative liaison office: 
Provided further, That $8,251,000, to remain available until expended, is available only for expenses relating to certain classified activities, and may be transferred as necessary by the Secretary of Defense to operation and maintenance appropriations or research, development, test and evaluation appropriations, to be merged with and to be available for the same time period as the appropriations to which transferred: 
Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation and maintenance funds shall not apply to the funds described in the preceding proviso: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Operation and maintenance, army reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Army Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $2,840,427,000. Operation and maintenance, navy reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Navy Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $1,344,264,000. Operation and maintenance, marine corps reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Marine Corps Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $275,484,000. Operation and maintenance, air force reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Air Force Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,291,027,000. Operation and maintenance, army national guardFor expenses of training, organizing, and administering the Army National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; hire of passenger motor vehicles; personnel services in the National Guard Bureau; travel expenses (other than mileage), as authorized by law for Army personnel on active duty, for Army National Guard division, regimental, and battalion commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau; supplying and equipping the Army National Guard as authorized by law; and expenses of repair, modification, maintenance, and issue of supplies and equipment (including aircraft), $6,454,624,000. Operation and maintenance, air national guardFor expenses of training, organizing, and administering the Air National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; transportation of things, hire of passenger motor vehicles; supplying and equipping the Air National Guard, as authorized by law; expenses for repair, modification, maintenance, and issue of supplies and equipment, including those furnished from stocks under the control of agencies of the Department of Defense; travel expenses (other than mileage) on the same basis as authorized by law for Air National Guard personnel on active Federal duty, for Air National Guard commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau, $5,963,839,000. United states court of appeals for the armed forcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces, $14,068,000, of which not to exceed $5,000 may be used for official representation purposes. Environmental restoration, army (including transfer of funds)For the Department of the Army, $464,581,000, to remain available until transferred: 
Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Army, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, navy (including transfer of funds)For the Department of the Navy, $304,867,000, to remain available until transferred: 
Provided, That the Secretary of the Navy shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Navy, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Navy, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, air force (including transfer of funds)For the Department of the Air Force, $502,653,000, to remain available until transferred: 
Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Air Force, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Air Force, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, defense-Wide (including transfer of funds)For the Department of Defense, $10,744,000, to remain available until transferred: 
Provided, That the Secretary of Defense shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of Defense, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of Defense, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, formerly used defense sites (including transfer of funds)For the Department of the Army, $316,546,000, to remain available until transferred: 
Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris at sites formerly used by the Department of Defense, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Overseas humanitarian, disaster, and civic aidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department of Defense (consisting of the programs provided under sections 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code), $108,032,000, to remain available until September 30, 2012. Cooperative threat reduction accountFor assistance to the republics of the former Soviet Union and, with appropriate authorization by the Department of Defense and Department of State, to countries outside of the former Soviet Union, including assistance provided by contract or by grants, for facilitating the elimination and the safe and secure transportation and storage of nuclear, chemical and other weapons; for establishing programs to prevent the proliferation of weapons, weapons components, and weapon-related technology and expertise; for programs relating to the training and support of defense and military personnel for demilitarization and protection of weapons, weapons components and weapons technology and expertise, and for defense and military contacts, $522,512,000, to remain available until September 30, 2013: 
Provided, That of the amounts provided under this heading, not less than $13,500,000 shall be available only to support the dismantling and disposal of nuclear submarines, submarine reactor components, and security enhancements for transport and storage of nuclear warheads in the Russian Far East and North. Department of defense acquisition workforce development fundFor the Department of Defense Acquisition Workforce Development Fund, $217,561,000.  
IIIPROCUREMENT 
Aircraft procurement, armyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $5,254,791,000, to remain available for obligation until September 30, 2013. Missile procurement, armyFor construction, procurement, production, modification, and modernization of missiles, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,570,108,000, to remain available for obligation until September 30, 2013. Procurement of weapons and tracked combat vehicles, armyFor construction, procurement, production, and modification of weapons and tracked combat vehicles, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,461,086,000, to remain available for obligation until September 30, 2013. Procurement of ammunition, armyFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,847,066,000, to remain available for obligation until September 30, 2013. Other Procurement, Army (including transfer of funds)For construction, procurement, production, and modification of vehicles, including tactical, support, and non-tracked combat vehicles; the purchase of passenger motor vehicles for replacement only; communications and electronic equipment; other support equipment; spare parts, ordnance, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $8,145,665,000, to remain available for obligation until September 30, 2013: 
Provided, That of the funds made available in this paragraph, $15,000,000 shall be made available to procure equipment, not otherwise provided for, and may be transferred to other procurement accounts available to the Department of the Army, and that funds so transferred shall be available for the same purposes and the same time period as the account to which transferred. Aircraft procurement, navyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $16,170,868,000, to remain available for obligation until September 30, 2013. Weapons procurement, navyFor construction, procurement, production, modification, and modernization of missiles, torpedoes, other weapons, and related support equipment including spare parts, and accessories therefor; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $3,221,957,000, to remain available for obligation until September 30, 2013. Procurement of ammunition, navy and marine corpsFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $790,527,000, to remain available for obligation until September 30, 2013. Shipbuilding and conversion, navyFor expenses necessary for the construction, acquisition, or conversion of vessels as authorized by law, including armor and armament thereof, plant equipment, appliances, and machine tools and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, as follows: 
Carrier Replacement Program, $1,721,969,000.  
Carrier Replacement Program (AP), $908,313,000.  
NSSN, $3,430,343,000.  
NSSN (AP), $1,691,236,000.  
CVN Refueling, $1,248,999,000.  
CVN Refuelings (AP), $408,037,000.  
DDG–1000 Program, $77,512,000.  
DDG–51 Destroyer, $2,868,454,000.  
DDG–51 Destroyer (AP), $47,984,000.  
Littoral Combat Ship, $1,168,984,000.  
Littoral Combat Ship (AP), $190,351,000.  
LHA–R, $942,837,000.  
Joint High Speed Vessel, $180,703,000.  
Oceanographic Ships, $88,561,000.  
LCAC Service Life Extension Program, $83,035,000.  
Service Craft, $13,770,000.  
For outfitting, post delivery, conversions, and first destination transportation, $295,570,000. In all: $15,366,658,000, to remain available for obligation until September 30, 2015: 
Provided, That additional obligations may be incurred after September 30, 2015, for engineering services, tests, evaluations, and other such budgeted work that must be performed in the final stage of ship construction: 
Provided further, That none of the funds provided under this heading for the construction or conversion of any naval vessel to be constructed in shipyards in the United States shall be expended in foreign facilities for the construction of major components of such vessel: 
Provided further, That none of the funds provided under this heading shall be used for the construction of any naval vessel in foreign shipyards. Other procurement, navy (including transfer of funds)For procurement, production, and modernization of support equipment and materials not otherwise provided for, Navy ordnance (except ordnance for new aircraft, new ships, and ships authorized for conversion); the purchase of passenger motor vehicles for replacement only, and the purchase of seven vehicles required for physical security of personnel, notwithstanding price limitations applicable to passenger vehicles but not to exceed $250,000 per vehicle; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $5,804,963,000, to remain available for obligation until September 30, 2013: 
Provided, That of the funds made available in this paragraph, $15,000,000 shall be made available to procure equipment, not otherwise provided for, and may be transferred to other procurement accounts available to the Department of the Navy, and that funds so transferred shall be available for the same purposes and the same time period as the account to which transferred. Procurement, marine corpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament, military equipment, spare parts, and accessories therefor; plant equipment, appliances, and machine tools, and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; vehicles for the Marine Corps, including the purchase of passenger motor vehicles for replacement only; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, $1,236,436,000, to remain available for obligation until September 30, 2013. Aircraft Procurement, Air ForceFor construction, procurement, and modification of aircraft and equipment, including armor and armament, specialized ground handling equipment, and training devices, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $13,483,739,000, to remain available for obligation until September 30, 2013: 
Provided, That none of the funds provided in this Act for modification of C–17 aircraft, Global Hawk Unmanned Aerial Vehicle and F–22 aircraft may be obligated until all C–17, Global Hawk and F–22 contracts funded with prior year Aircraft Procurement, Air Force appropriated funds are definitized unless the Secretary of the Air Force certifies in writing to the congressional defense committees that each such obligation is necessary to meet the needs of a warfighting requirement or prevents increased costs to the taxpayer, and provides the reasons for failing to definitize the prior year contracts along with the prospective contract definitization schedule: 
Provided further, That the Secretary of the Air Force shall expand the current HH–60 Operational Loss Replacement program to meet the approved HH–60 Recapitalization program requirements. Missile procurement, air forceFor construction, procurement, and modification of missiles, spacecraft, rockets, and related equipment, including spare parts and accessories therefor, ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $5,424,764,000, to remain available for obligation until September 30, 2013. Procurement of ammunition, air forceFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $731,487,000, to remain available for obligation until September 30, 2013. Other procurement, air force (including transfer of funds)For procurement and modification of equipment (including ground guidance and electronic control equipment, and ground electronic and communication equipment), and supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only, and the purchase of two vehicles required for physical security of personnel, notwithstanding price limitations applicable to passenger vehicles but not to exceed $250,000 per vehicle; lease of passenger motor vehicles; and expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon, prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $17,568,091,000, to remain available for obligation until September 30, 2013: 
Provided, That of the funds made available in this paragraph, $15,000,000 shall be made available to procure equipment, not otherwise provided for, and may be transferred to other procurement accounts available to the Department of the Air Force, and that funds so transferred shall be available for the same purposes and the same time period as the account to which transferred. Procurement, Defense-Wide (including transfer of funds)For expenses of activities and agencies of the Department of Defense (other than the military departments) necessary for procurement, production, and modification of equipment, supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, equipment, and installation thereof in such plants, erection of structures, and acquisition of land for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $4,009,321,000, to remain available for obligation until September 30, 2013: 
Provided, That of the funds made available in this paragraph, $15,000,000 shall be made available to procure equipment, not otherwise provided for, and may be transferred to other procurement accounts available to the Department of Defense, and that funds so transferred shall be available for the same purposes and the same time period as the account to which transferred. Defense production act purchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091, 2092, and 2093), $34,346,000, to remain available until expended.  
IVRESEARCH, DEVELOPMENT, TEST AND EVALUATION 
Research, development, test and evaluation, armyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $9,710,998,000, to remain available for obligation until September 30, 2012. Research, development, test and evaluation, navyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $17,736,303,000, to remain available for obligation until September 30, 2012: 
Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet unique operational requirements of the Special Operations Forces: 
Provided further, That funds appropriated in this paragraph shall be available for the Cobra Judy program. Research, development, test and evaluation, air forceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $26,517,405,000, to remain available for obligation until September 30, 2012. Research, Development, Test and Evaluation, Defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments), necessary for basic and applied scientific research, development, test and evaluation; advanced research projects as may be designated and determined by the Secretary of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment, $20,797,412,000, to remain available for obligation until September 30, 2012: 
Provided, That of the funds made available in this paragraph, $3,200,000 shall only be available for program management and oversight of innovative research and development. Operational test and evaluation, defenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director, Operational Test and Evaluation, in the direction and supervision of operational test and evaluation, including initial operational test and evaluation which is conducted prior to, and in support of, production decisions; joint operational testing and evaluation; and administrative expenses in connection therewith, $194,910,000, to remain available for obligation until September 30, 2012.  
Vrevolving and management funds 
Defense working capital fundsFor the Defense Working Capital Funds, $1,434,536,000. National defense sealift fundFor National Defense Sealift Fund programs, projects, and activities, and for expenses of the National Defense Reserve Fleet, as established by section 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. App. 1744), and for the necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $1,474,866,000, to remain available until expended: 
Provided, That none of the funds provided in this paragraph shall be used to award a new contract that provides for the acquisition of any of the following major components unless such components are manufactured in the United States: auxiliary equipment, including pumps, for all shipboard services; propulsion system components (engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes: 
Provided further, That the exercise of an option in a contract awarded through the obligation of previously appropriated funds shall not be considered to be the award of a new contract: 
Provided further, That the Secretary of the military department responsible for such procurement may waive the restrictions in the first proviso on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes.  
VIother department of defense programs 
Defense health programFor expenses, not otherwise provided for, for medical and health care programs of the Department of Defense as authorized by law, $31,382,198,000; of which $29,671,764,000 shall be for operation and maintenance, of which not to exceed 1 percent shall remain available until September 30, 2012, and of which up to $16,212,121,000 may be available for contracts entered into under the TRICARE program; of which $534,921,000, to remain available for obligation until September 30, 2013, shall be for procurement; and of which $1,175,513,000, to remain available for obligation until September 30, 2012, shall be for research, development, test and evaluation: 
Provided, That, notwithstanding any other provision of law, of the amount made available under this heading for research, development, test and evaluation, not less than $10,000,000 shall be available for HIV prevention educational activities undertaken in connection with United States military training, exercises, and humanitarian assistance activities conducted primarily in African nations. Chemical agents and munitions destruction, defenseFor expenses, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions, to include construction of facilities, in accordance with the provisions of section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, $1,467,307,000, of which $1,067,364,000 shall be for operation and maintenance, of which no less than $111,178,000, shall be for the Chemical Stockpile Emergency Preparedness Program, consisting of $35,130,000 for activities on military installations and $76,048,000, to remain available until September 30, 2012, to assist State and local governments; $7,132,000 shall be for procurement, to remain available until September 30, 2013; and $392,811,000, to remain available until September 30, 2012, shall be for research, development, test and evaluation, of which $385,868,000 shall only be for the Assembled Chemical Weapons Alternatives (ACWA) program. Drug interdiction and counter-Drug activities, defense (including transfer of funds)For drug interdiction and counter-drug activities of the Department of Defense, for transfer to appropriations available to the Department of Defense for military personnel of the reserve components serving under the provisions of title 10 and title 32, United States Code; for operation and maintenance; for procurement; and for research, development, test and evaluation, $1,156,957,000: 
Provided, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority contained elsewhere in this Act. Office of the inspector generalFor expenses and activities of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $306,794,000, of which $305,794,000 shall be for operation and maintenance, of which not to exceed $700,000 is available for emergencies and extraordinary expenses to be expended on the approval or authority of the Inspector General, and payments may be made on the Inspector General's certificate of necessity for confidential military purposes; and of which $1,000,000, to remain available until September 30, 2013, shall be for procurement.  
VIIrelated agencies 
Central intelligence agency retirement and disability system fundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain the proper funding level for continuing the operation of the Central Intelligence Agency Retirement and Disability System, $292,000,000. Intelligence community management accountFor necessary expenses of the Intelligence Community Management Account, $649,732,000.  
VIIIgeneral provisions 
8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress.  
8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or employment of, any person not a citizen of the United States shall not apply to personnel of the Department of Defense: 
Provided, That salary increases granted to direct and indirect hire foreign national employees of the Department of Defense funded by this Act shall not be at a rate in excess of the percentage increase authorized by law for civilian employees of the Department of Defense whose pay is computed under the provisions of section 5332 of title 5, United States Code, or at a rate in excess of the percentage increase provided by the appropriate host nation to its own employees, whichever is higher: 
Provided further, That, in the case of a host nation that does not provide salary increases on an annual basis, any increase granted by that nation shall be annualized for the purpose of applying the preceding proviso: 
Provided further, That this section shall not apply to Department of Defense foreign service national employees serving at United States diplomatic missions whose pay is set by the Department of State under the Foreign Service Act of 1980: 
Provided further, That the limitations of this provision shall not apply to foreign national employees of the Department of Defense in the Republic of Turkey.  
8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year, unless expressly so provided herein.  
8004.No more than 20 percent of the appropriations in this Act which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year: 
Provided, That this section shall not apply to obligations for support of active duty training of reserve components or summer camp training of the Reserve Officers' Training Corps. 
(transfer of funds)  
8005.Upon determination by the Secretary of Defense that such action is necessary in the national interest, he may, with the approval of the Office of Management and Budget, transfer not to exceed $4,000,000,000 of working capital funds of the Department of Defense or funds made available in this Act to the Department of Defense for military functions (except military construction) between such appropriations or funds or any subdivision thereof, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: 
Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: 
Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant to this authority or any other authority in this Act: 
Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the Committees on Appropriations for reprogramming of funds, unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which reprogramming is requested has been denied by the Congress: 
Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2011: 
Provided further, That transfers among military personnel appropriations shall not be taken into account for purposes of the limitation on the amount of funds that may be transferred under this section.  
8006. 
(a)With regard to the list of specific programs, projects, and activities (and the dollar amounts and adjustments to budget activities corresponding to such programs, projects, and activities) contained in the tables titled Explanation of Project Level Adjustments in the explanatory statement regarding this Act, the obligation and expenditure of amounts appropriated or otherwise made available in this Act for those programs, projects, and activities for which the amounts appropriated exceed the amounts requested are hereby required by law to be carried out in the manner provided by such tables to the same extent as if the tables were included in the text of this Act.  
(b)Amounts specified in the referenced tables described in subsection (a) shall not be treated as subdivisions of appropriations for purposes of section 8005 of this Act: 
Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur between appropriation accounts.  
8007. 
(a)Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report to the congressional defense committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2011: 
Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level;  
(2)a delineation in the table for each appropriation both by budget activity and program, project, and activity as detailed in the Budget Appendix; and  
(3)an identification of items of special congressional interest.  
(b)Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional defense committees, unless the Secretary of Defense certifies in writing to the congressional defense committees that such reprogramming or transfer is necessary as an emergency requirement. (TRANSFER OF FUNDS)  
8008.During the current fiscal year, cash balances in working capital funds of the Department of Defense established pursuant to section 2208 of title 10, United States Code, may be maintained in only such amounts as are necessary at any time for cash disbursements to be made from such funds: 
Provided, That transfers may be made between such funds: 
Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the approval of the Office of Management and Budget, except that such transfers may not be made unless the Secretary of Defense has notified the Congress of the proposed transfer. Except in amounts equal to the amounts appropriated to working capital funds in this Act, no obligations may be made against a working capital fund to procure or increase the value of war reserve material inventory, unless the Secretary of Defense has notified the Congress prior to any such obligation.  
8009.Funds appropriated by this Act may not be used to initiate a special access program without prior notification 30 calendar days in advance to the congressional defense committees.  
8010.None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year of the contract or that includes an unfunded contingent liability in excess of $20,000,000; or (2) a contract for advance procurement leading to a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year, unless the congressional defense committees have been notified at least 30 days in advance of the proposed contract award: 
Provided, That no part of any appropriation contained in this Act shall be available to initiate a multiyear contract for which the economic order quantity advance procurement is not funded at least to the limits of the Government's liability: 
Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear procurement contracts for any systems or component thereof if the value of the multiyear contract would exceed $500,000,000 unless specifically provided in this Act: 
Provided further, That no multiyear procurement contract can be terminated without 10-day prior notification to the congressional defense committees: 
Provided further, That the execution of multiyear authority shall require the use of a present value analysis to determine lowest cost compared to an annual procurement: 
Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after the date of the enactment of this Act unless in the case of any such contract— 
(1)the Secretary of Defense has submitted to Congress a budget request for full funding of units to be procured through the contract and, in the case of a contract for procurement of aircraft, that includes, for any aircraft unit to be procured through the contract for which procurement funds are requested in that budget request for production beyond advance procurement activities in the fiscal year covered by the budget, full funding of procurement of such unit in that fiscal year;  
(2)cancellation provisions in the contract do not include consideration of recurring manufacturing costs of the contractor associated with the production of unfunded units to be delivered under the contract;  
(3)the contract provides that payments to the contractor under the contract shall not be made in advance of incurred costs on funded units; and  
(4)the contract does not provide for a price adjustment based on a failure to award a follow-on contract.  
Funds appropriated in title III of this Act may be used for a multiyear procurement contract as follows:  
Navy MH–60R/S Helicopter Systems.  
8011.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are hereby appropriated pursuant to section 401 of title 10, United States Code, for humanitarian and civic assistance costs under chapter 20 of title 10, United States Code. Such funds may also be obligated for humanitarian and civic assistance costs incidental to authorized operations and pursuant to authority granted in section 401 of chapter 20 of title 10, United States Code, and these obligations shall be reported as required by section 401(d) of title 10, United States Code: 
Provided, That funds available for operation and maintenance shall be available for providing humanitarian and similar assistance by using Civic Action Teams in the Trust Territories of the Pacific Islands and freely associated states of Micronesia, pursuant to the Compact of Free Association as authorized by Public Law 99–239: 
Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for graduate medical education programs conducted at Army medical facilities located in Hawaii, the Secretary of the Army may authorize the provision of medical services at such facilities and transportation to such facilities, on a nonreimbursable basis, for civilian patients from American Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands, the Federated States of Micronesia, Palau, and Guam.  
8012. 
(a)During fiscal year 2011, the civilian personnel of the Department of Defense may not be managed on the basis of any end-strength, and the management of such personnel during that fiscal year shall not be subject to any constraint or limitation (known as an end-strength) on the number of such personnel who may be employed on the last day of such fiscal year.  
(b)The fiscal year 2012 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2012 Department of Defense budget request shall be prepared and submitted to the Congress as if subsections (a) and (b) of this provision were effective with regard to fiscal year 2012.  
(c)Nothing in this section shall be construed to apply to military (civilian) technicians.  
8013.None of the funds made available by this Act shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before the Congress.  
8014.None of the funds appropriated by this Act shall be available for the basic pay and allowances of any member of the Army participating as a full-time student and receiving benefits paid by the Secretary of Veterans Affairs from the Department of Defense Education Benefits Fund when time spent as a full-time student is credited toward completion of a service commitment: 
Provided, That this section shall not apply to those members who have reenlisted with this option prior to October 1, 1987: 
Provided further, That this section applies only to active components of the Army.  
8015. 
(a)None of the funds appropriated by this Act shall be available to convert to contractor performance an activity or function of the Department of Defense that, on or after the date of the enactment of this Act, is performed by Department of Defense civilian employees unless— 
(1)the conversion is based on the result of a public-private competition that includes a most efficient and cost effective organization plan developed by such activity or function;  
(2)the Competitive Sourcing Official determines that, over all performance periods stated in the solicitation of offers for performance of the activity or function, the cost of performance of the activity or function by a contractor would be less costly to the Department of Defense by an amount that equals or exceeds the lesser of— 
(A)10 percent of the most efficient organization's personnel-related costs for performance of that activity or function by Federal employees; or  
(B)$10,000,000; and  
(3)the contractor does not receive an advantage for a proposal that would reduce costs for the Department of Defense by— 
(A)not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or  
(B)offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Defense for health benefits for civilian employees under chapter 89 of title 5, United States Code.  
(b) 
(1)The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b), or (c) of section 2461 of title 10, United States Code, and notwithstanding any administrative regulation, requirement, or policy to the contrary shall have full authority to enter into a contract for the performance of any commercial or industrial type function of the Department of Defense that— 
(A)is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O'Day Act (section 8503 of title 41, United States Code);  
(B)is planned to be converted to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped individuals in accordance with that Act; or  
(C)is planned to be converted to performance by a qualified firm under at least 51 percent ownership by an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)).  
(2)This section shall not apply to depot contracts or contracts for depot maintenance as provided in sections 2469 and 2474 of title 10, United States Code.  
(c)The conversion of any activity or function of the Department of Defense under the authority provided by this section shall be credited toward any competitive or outsourcing goal, target, or measurement that may be established by statute, regulation, or policy and is deemed to be awarded under the authority of, and in compliance with, subsection (h) of section 2304 of title 10, United States Code, for the competition or outsourcing of commercial activities. (TRANSFER OF FUNDS)  
8016.Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protege Program may be transferred to any other appropriation contained in this Act solely for the purpose of implementing a Mentor-Protege Program developmental assistance agreement pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the authority of this provision or any other transfer authority contained in this Act: 
Provided, That subsection (j) of section 831 of the National Defense Authorization Act for Fiscal Year 1991 is amended by striking “September 30, 2010” and inserting “September 30, 2011”, and by striking “September 30, 2013” and inserting “September 30, 2014”.  
8017.None of the funds in this Act may be available for the purchase by the Department of Defense (and its departments and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter and under unless the anchor and mooring chain are manufactured in the United States from components which are substantially manufactured in the United States: 
Provided, That for the purpose of this section, the term manufactured shall include cutting, heat treating, quality control, testing of chain and welding (including the forging and shot blasting process): 
Provided further, That for the purpose of this section substantially all of the components of anchor and mooring chain shall be considered to be produced or manufactured in the United States if the aggregate cost of the components produced or manufactured in the United States exceeds the aggregate cost of the components produced or manufactured outside the United States: 
Provided further, That when adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis, the Secretary of the service responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations that such an acquisition must be made in order to acquire capability for national security purposes.  
8018.None of the funds available to the Department of Defense may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms ammunition or ammunition components that are not otherwise prohibited from commercial sale under Federal law, unless the small arms ammunition or ammunition components are certified by the Secretary of the Army or designee as unserviceable or unsafe for further use.  
8019.No more than $500,000 of the funds appropriated or made available in this Act shall be used during a single fiscal year for any single relocation of an organization, unit, activity or function of the Department of Defense into or within the National Capital Region: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the congressional defense committees that such a relocation is required in the best interest of the Government.  
8020.In addition to the funds provided elsewhere in this Act, $15,000,000 is appropriated only for incentive payments authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): 
Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any subcontractor or supplier as defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code, shall be considered a contractor for the purposes of being allowed additional compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is over $500,000 and involves the expenditure of funds appropriated by an Act making Appropriations for the Department of Defense with respect to any fiscal year: 
Provided further, That notwithstanding section 430 of title 41, United States Code, this section shall be applicable to any Department of Defense acquisition of supplies or services, including any contract and any subcontract at any tier for acquisition of commercial items produced or manufactured, in whole or in part by any subcontractor or supplier defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code.  
8021.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or international political or psychological activities.  
8022.During the current fiscal year, the Department of Defense is authorized to incur obligations of not to exceed $350,000,000 for purposes specified in section 2350j(c) of title 10, United States Code, in anticipation of receipt of contributions, only from the Government of Kuwait, under that section: 
Provided, That upon receipt, such contributions from the Government of Kuwait shall be credited to the appropriations or fund which incurred such obligations.  
8023. 
(a)Of the funds made available in this Act, not less than $30,374,000 shall be available for the Civil Air Patrol Corporation, of which— 
(1)$27,048,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counterdrug activities, and drug demand reduction activities involving youth programs;  
(2)$2,424,000 shall be available from Aircraft Procurement, Air Force; and  
(3)$902,000 shall be available from Other Procurement, Air Force for vehicle procurement.  
(b)The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air Patrol for counter-drug activities in support of Federal, State, and local government agencies.  
8024. 
(a)None of the funds appropriated in this Act are available to establish a new Department of Defense (department) federally funded research and development center (FFRDC), either as a new entity, or as a separate entity administrated by an organization managing another FFRDC, or as a nonprofit membership corporation consisting of a consortium of other FFRDCs and other nonprofit entities.  
(b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee, or any similar entity of a defense FFRDC, and no paid consultant to any defense FFRDC, except when acting in a technical advisory capacity, may be compensated for his or her services as a member of such entity, or as a paid consultant by more than one FFRDC in a fiscal year: 
Provided, That a member of any such entity referred to previously in this subsection shall be allowed travel expenses and per diem as authorized under the Federal Joint Travel Regulations, when engaged in the performance of membership duties.  
(c)Notwithstanding any other provision of law, none of the funds available to the department from any source during fiscal year 2011 may be used by a defense FFRDC, through a fee or other payment mechanism, for construction of new buildings, for payment of cost sharing for projects funded by Government grants, for absorption of contract overruns, or for certain charitable contributions, not to include employee participation in community service and/or development.  
(d)Notwithstanding any other provision of law, of the funds available to the department during fiscal year 2011, not more than 5,750 staff years of technical effort (staff years) may be funded for defense FFRDCs: 
Provided, That of the specific amount referred to previously in this subsection, not more than 1,125 staff years may be funded for the defense studies and analysis FFRDCs: 
Provided further, That this subsection shall not apply to staff years funded in the National Intelligence Program (NIP) and the Military Intelligence Program (MIP).  
(e)The Secretary of Defense shall, with the submission of the department's fiscal year 2012 budget request, submit a report presenting the specific amounts of staff years of technical effort to be allocated for each defense FFRDC during that fiscal year and the associated budget estimates.  
(f)Notwithstanding any other provision of this Act, the total amount appropriated in this Act for FFRDCs is hereby reduced by $125,000,000.  
8025.None of the funds appropriated or made available in this Act shall be used to procure carbon, alloy or armor steel plate for use in any Government-owned facility or property under the control of the Department of Defense which were not melted and rolled in the United States or Canada: 
Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515, American Society of Testing and Materials (ASTM) or American Iron and Steel Institute (AISI) specifications of carbon, alloy or armor steel plate: 
Provided further, That the Secretary of the military department responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: 
Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the enactment of this Act.  
8026.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives.  
8027.During the current fiscal year, the Department of Defense may acquire the modification, depot maintenance and repair of aircraft, vehicles and vessels as well as the production of components and other Defense-related articles, through competition between Department of Defense depot maintenance activities and private firms: 
Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned, with power of delegation, shall certify that successful bids include comparable estimates of all direct and indirect costs for both public and private bids: 
Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted under this section.  
8028. 
(a) 
(1)If the Secretary of Defense, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy American Act with respect to such types of products produced in that foreign country.  
(2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of understanding, between the United States and a foreign country pursuant to which the Secretary of Defense has prospectively waived the Buy American Act for certain products in that country.  
(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of Defense purchases from foreign entities in fiscal year 2011. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party.  
(c)For purposes of this section, the term Buy American Act means chapter 83 of title 41, United States Code.  
8029.During the current fiscal year, amounts contained in the Department of Defense Overseas Military Facility Investment Recovery Account established by section 2921(c)(1) of the National Defense Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be available until expended for the payments specified by section 2921(c)(2) of that Act.  
8030. 
(a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to the Air Force, without consideration, to Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable military housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are excess to the needs of the Air Force.  
(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units under subsection (a) in accordance with the request for such units that are submitted to the Secretary by the Operation Walking Shield Program on behalf of Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the condition that the housing units shall be removed within a reasonable period of time, as determined by the Secretary.  
(c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian tribes for housing units under subsection (a) before submitting requests to the Secretary of the Air Force under subsection (b).  
(d)In this section, the term Indian tribe means any recognized Indian tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 479a–1).  
8031.During the current fiscal year, appropriations which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment item unit cost of not more than $250,000.  
8032. 
(a)During the current fiscal year, none of the appropriations or funds available to the Department of Defense Working Capital Funds shall be used for the purchase of an investment item for the purpose of acquiring a new inventory item for sale or anticipated sale during the current fiscal year or a subsequent fiscal year to customers of the Department of Defense Working Capital Funds if such an item would not have been chargeable to the Department of Defense Business Operations Fund during fiscal year 1994 and if the purchase of such an investment item would be chargeable during the current fiscal year to appropriations made to the Department of Defense for procurement.  
(b)The fiscal year 2012 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2012 Department of Defense budget shall be prepared and submitted to the Congress on the basis that any equipment which was classified as an end item and funded in a procurement appropriation contained in this Act shall be budgeted for in a proposed fiscal year 2012 procurement appropriation and not in the supply management business area or any other area or category of the Department of Defense Working Capital Funds.  
8033.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall remain available for obligation beyond the current fiscal year, except for funds appropriated for the Reserve for Contingencies, which shall remain available until September 30, 2012: 
Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended: 
Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced research and development acquisition, for agent operations, and for covert action programs authorized by the President under section 503 of the National Security Act of 1947, as amended, shall remain available until September 30, 2012.  
8034.Notwithstanding any other provision of law, funds made available in this Act for the Defense Intelligence Agency may be used for the design, development, and deployment of General Defense Intelligence Program intelligence communications and intelligence information systems for the Services, the Unified and Specified Commands, and the component commands.  
8035.Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 shall be made available only for the mitigation of environmental impacts, including training and technical assistance to tribes, related administrative support, the gathering of information, documenting of environmental damage, and developing a system for prioritization of mitigation and cost to complete estimates for mitigation, on Indian lands resulting from Department of Defense activities.  
8036. 
(a)None of the funds appropriated in this Act may be expended by an entity of the Department of Defense unless the entity, in expending the funds, complies with the Buy American Act. For purposes of this subsection, the term Buy American Act means chapter 83 of title 41, United States Code.  
(b)If the Secretary of Defense determines that a person has been convicted of intentionally affixing a label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America, the Secretary shall determine, in accordance with section 2410f of title 10, United States Code, whether the person should be debarred from contracting with the Department of Defense.  
(c)In the case of any equipment or products purchased with appropriations provided under this Act, it is the sense of the Congress that any entity of the Department of Defense, in expending the appropriation, purchase only American-made equipment and products, provided that American-made equipment and products are cost-competitive, quality competitive, and available in a timely fashion.  
8037.None of the funds appropriated by this Act shall be available for a contract for studies, analysis, or consulting services entered into without competition on the basis of an unsolicited proposal unless the head of the activity responsible for the procurement determines— 
(1)as a result of thorough technical evaluation, only one source is found fully qualified to perform the proposed work;  
(2)the purpose of the contract is to explore an unsolicited proposal which offers significant scientific or technological promise, represents the product of original thinking, and was submitted in confidence by one source; or  
(3)the purpose of the contract is to take advantage of unique and significant industrial accomplishment by a specific concern, or to insure that a new product or idea of a specific concern is given financial support: 
Provided, That this limitation shall not apply to contracts in an amount of less than $25,000, contracts related to improvements of equipment that is in development or production, or contracts as to which a civilian official of the Department of Defense, who has been confirmed by the Senate, determines that the award of such contract is in the interest of the national defense.  
8038. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used— 
(1)to establish a field operating agency; or  
(2)to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is transferred or reassigned from a headquarters activity if the member or employee's place of duty remains at the location of that headquarters.  
(b)The Secretary of Defense or Secretary of a military department may waive the limitations in subsection (a), on a case-by-case basis, if the Secretary determines, and certifies to the Committees on Appropriations of the House of Representatives and Senate that the granting of the waiver will reduce the personnel requirements or the financial requirements of the department.  
(c)This section does not apply to— 
(1)field operating agencies funded within the National Intelligence Program;  
(2)an Army field operating agency established to eliminate, mitigate, or counter the effects of improvised explosive devices, and, as determined by the Secretary of the Army, other similar threats; or  
(3)an Army field operating agency established to improve the effectiveness and efficiencies of biometric activities and to integrate common biometric technologies throughout the Department of Defense.  
8039.The Secretary of Defense, notwithstanding any other provision of law, acting through the Office of Economic Adjustment of the Department of Defense, may use funds made available in this Act under the heading Operation and Maintenance, Defense-Wide to make grants and supplement other Federal funds in accordance with the guidance provided in the explanatory statement regarding this Act. 
(RESCISSIONS)  
8040.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
“Procurement of Weapons and Tracked Combat Vehicles, Army, 2009/2011”, $86,300,000.  
“Other Procurement, Army, 2009/2011”, $147,600,000.  
“Aircraft Procurement, Navy, 2009/2011”, $26,100,000.  
“Aircraft Procurement, Air Force, 2009/2011”, $387,700,000.  
“Aircraft Procurement, Army, 2010/2012”, $14,000,000.  
“Procurement of Weapons and Tracked Combat Vehicles, Army, 2010/2012”, $36,000,000.  
“Missile Procurement, Army, 2010/2012”, $9,171,000.  
“Aircraft Procurement, Navy, 2010/2012”, $464,847,000.  
“Procurement of Ammunition, Navy and Marine Corps, 2010/2012”, $11,576,000.  
Under the heading, “Shipbuilding and Conversion, Navy, 2010/2014”: DDG–51 Destroyer, $22,000,000.  
“Other Procurement, Navy, 2010/2012”, $9,042,000.  
“Aircraft Procurement, Air Force, 2010/2012”, $340,600,000.  
“Other Procurement, Air Force, 2010/2012”, $36,600,000.  
“Research, Development, Test and Evaluation, Army, 2010/2011”, $163,400,000.  
“Research, Development, Test and Evaluation, Air Force, 2010/2011”, $198,600,000.  
“Other Procurement, Army, 2010/2012”, $50,000,000.  
Research, Development, Test and Evaluation, Defense-Wide, 2010/2011, $10,000,000.  
8041.None of the funds available in this Act may be used to reduce the authorized positions for military (civilian) technicians of the Army National Guard, Air National Guard, Army Reserve and Air Force Reserve for the purpose of applying any administratively imposed civilian personnel ceiling, freeze, or reduction on military (civilian) technicians, unless such reductions are a direct result of a reduction in military force structure.  
8042.None of the funds appropriated or otherwise made available in this Act may be obligated or expended for assistance to the Democratic People's Republic of Korea unless specifically appropriated for that purpose.  
8043.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant Commands and Defense Agencies shall be available for reimbursement of pay, allowances and other expenses which would otherwise be incurred against appropriations for the National Guard and Reserve when members of the National Guard and Reserve provide intelligence or counterintelligence support to Combatant Commands, Defense Agencies and Joint Intelligence Activities, including the activities and programs included within the National Intelligence Program and the Military Intelligence Program: 
Provided, That nothing in this section authorizes deviation from established Reserve and National Guard personnel and training procedures.  
8044.During the current fiscal year, none of the funds appropriated in this Act may be used to reduce the civilian medical and medical support personnel assigned to military treatment facilities below the September 30, 2003, level: 
Provided, That the Service Surgeons General may waive this section by certifying to the congressional defense committees that the beneficiary population is declining in some catchment areas and civilian strength reductions may be consistent with responsible resource stewardship and capitation-based budgeting.  
8045. 
(a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law.  
(b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction and counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law.  
8046.None of the funds appropriated by this Act may be used for the procurement of ball and roller bearings other than those produced by a domestic source and of domestic origin: 
Provided, That the Secretary of the military department responsible for such procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate, that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: 
Provided further, That this restriction shall not apply to the purchase of commercial items, as defined by section 4(12) of the Office of Federal Procurement Policy Act, except that the restriction shall apply to ball or roller bearings purchased as end items.  
8047.None of the funds in this Act may be used to purchase any supercomputer which is not manufactured in the United States, unless the Secretary of Defense certifies to the congressional defense committees that such an acquisition must be made in order to acquire capability for national security purposes that is not available from United States manufacturers.  
8048.None of the funds made available in this or any other Act may be used to pay the salary of any officer or employee of the Department of Defense who approves or implements the transfer of administrative responsibilities or budgetary resources of any program, project, or activity financed by this Act to the jurisdiction of another Federal agency not financed by this Act without the express authorization of Congress: 
Provided, That this limitation shall not apply to transfers of funds expressly provided for in Defense Appropriations Acts, or provisions of Acts providing supplemental appropriations for the Department of Defense.  
8049. 
(a)Notwithstanding any other provision of law, none of the funds available to the Department of Defense for the current fiscal year may be obligated or expended to transfer to another nation or an international organization any defense articles or services (other than intelligence services) for use in the activities described in subsection (b) unless the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate are notified 15 days in advance of such transfer.  
(b)This section applies to— 
(1)any international peacekeeping or peace-enforcement operation under the authority of chapter VI or chapter VII of the United Nations Charter under the authority of a United Nations Security Council resolution; and  
(2)any other international peacekeeping, peace-enforcement, or humanitarian assistance operation.  
(c)A notice under subsection (a) shall include the following: 
(1)A description of the equipment, supplies, or services to be transferred.  
(2)A statement of the value of the equipment, supplies, or services to be transferred.  
(3)In the case of a proposed transfer of equipment or supplies— 
(A)a statement of whether the inventory requirements of all elements of the Armed Forces (including the reserve components) for the type of equipment or supplies to be transferred have been met; and  
(B)a statement of whether the items proposed to be transferred will have to be replaced and, if so, how the President proposes to provide funds for such replacement.  
8050.None of the funds available to the Department of Defense under this Act shall be obligated or expended to pay a contractor under a contract with the Department of Defense for costs of any amount paid by the contractor to an employee when— 
(1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to the employee; and  
(2)such bonus is part of restructuring costs associated with a business combination. (INCLUDING TRANSFER OF FUNDS)  
8051.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged with, and to be available for the same time period as the appropriations to which transferred, to be used in support of such personnel in connection with support and services for eligible organizations and activities outside the Department of Defense pursuant to section 2012 of title 10, United States Code.  
8052.During the current fiscal year, in the case of an appropriation account of the Department of Defense for which the period of availability for obligation has expired or which has closed under the provisions of section 1552 of title 31, United States Code, and which has a negative unliquidated or unexpended balance, an obligation or an adjustment of an obligation may be charged to any current appropriation account for the same purpose as the expired or closed account if— 
(1)the obligation would have been properly chargeable (except as to amount) to the expired or closed account before the end of the period of availability or closing of that account;  
(2)the obligation is not otherwise properly chargeable to any current appropriation account of the Department of Defense; and  
(3)in the case of an expired account, the obligation is not chargeable to a current appropriation of the Department of Defense under the provisions of section 1405(b)(8) of the National Defense Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31 U.S.C. 1551 note): 
Provided, That in the case of an expired account, if subsequent review or investigation discloses that there was not in fact a negative unliquidated or unexpended balance in the account, any charge to a current account under the authority of this section shall be reversed and recorded against the expired account: 
Provided further, That the total amount charged to a current appropriation under this section may not exceed an amount equal to 1 percent of the total appropriation for that account.  
8053. 
(a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the use of equipment of the National Guard Distance Learning Project by any person or entity on a space-available, reimbursable basis. The Chief of the National Guard Bureau shall establish the amount of reimbursement for such use on a case-by-case basis.  
(b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard Distance Learning Project and be available to defray the costs associated with the use of equipment of the project under that subsection. Such funds shall be available for such purposes without fiscal year limitation.  
8054.Using funds made available by this Act or any other Act, the Secretary of the Air Force, pursuant to a determination under section 2690 of title 10, United States Code, may implement cost-effective agreements for required heating facility modernization in the Kaiserslautern Military Community in the Federal Republic of Germany: 
Provided, That in the City of Kaiserslautern and at the Rhine Ordnance Barracks area, such agreements will include the use of United States anthracite as the base load energy for municipal district heat to the United States Defense installations: 
Provided further, That at Landstuhl Army Regional Medical Center and Ramstein Air Base, furnished heat may be obtained from private, regional or municipal services, if provisions are included for the consideration of United States coal as an energy source.  
8055.None of the funds appropriated in title IV of this Act may be used to procure end-items for delivery to military forces for operational training, operational use or inventory requirements: 
Provided, That this restriction does not apply to end-items used in development, prototyping, and test activities preceding and leading to acceptance for operational use: 
Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: 
Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so.  
8056.None of the funds made available in this Act may be used to approve or license the sale of the F–22A advanced tactical fighter to any foreign government: 
Provided, That the Department of Defense may conduct or participate in studies, research, design and other activities to define and develop a future export version of the F–22A that protects classified and sensitive information, technologies and U.S. warfighting capabilities.  
8057. 
(a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each limitation on the procurement of defense items from foreign sources provided in law if the Secretary determines that the application of the limitation with respect to that country would invalidate cooperative programs entered into between the Department of Defense and the foreign country, or would invalidate reciprocal trade agreements for the procurement of defense items entered into under section 2531 of title 10, United States Code, and the country does not discriminate against the same or similar defense items produced in the United States for that country.  
(b)Subsection (a) applies with respect to— 
(1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and  
(2)options for the procurement of items that are exercised after such date under contracts that are entered into before such date if the option prices are adjusted for any reason other than the application of a waiver granted under subsection (a).  
(c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and roller bearings, food, and clothing or textile materials as defined by section 11 (chapters 50–65) of the Harmonized Tariff Schedule and products classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and 9404.  
8058. 
(a)None of the funds made available by this Act may be used to support any training program involving a unit of the security forces or police of a foreign country if the Secretary of Defense has received credible information from the Department of State that the unit has committed a gross violation of human rights, unless all necessary corrective steps have been taken.  
(b)The Secretary of Defense, in consultation with the Secretary of State, shall ensure that prior to a decision to conduct any training program referred to in subsection (a), full consideration is given to all credible information available to the Department of State relating to human rights violations by foreign security forces.  
(c)The Secretary of Defense, after consultation with the Secretary of State, may waive the prohibition in subsection (a) if he determines that such waiver is required by extraordinary circumstances.  
(d)Not more than 15 days after the exercise of any waiver under subsection (c), the Secretary of Defense shall submit a report to the congressional defense committees describing the extraordinary circumstances, the purpose and duration of the training program, the United States forces and the foreign security forces involved in the training program, and the information relating to human rights violations that necessitates the waiver.  
8059.None of the funds appropriated or made available in this Act to the Department of the Navy shall be used to develop, lease or procure the T–AKE class of ships unless the main propulsion diesel engines and propulsors are manufactured in the United States by a domestically operated entity: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes or there exists a significant cost or quality difference.  
8060.None of the funds appropriated or otherwise made available by this or other Department of Defense Appropriations Acts may be obligated or expended for the purpose of performing repairs or maintenance to military family housing units of the Department of Defense, including areas in such military family housing units that may be used for the purpose of conducting official Department of Defense business.  
8061.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability demonstration project may only be obligated 30 days after a report, including a description of the project, the planned acquisition and transition strategy and its estimated annual and total cost, has been provided in writing to the congressional defense committees: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying to the congressional defense committees that it is in the national interest to do so.  
8062.The Secretary of Defense shall provide a classified quarterly report beginning 30 days after enactment of this Act, to the House and Senate Appropriations Committees, Subcommittees on Defense on certain matters as directed in the classified annex accompanying this Act.  
8063.During the current fiscal year, none of the funds available to the Department of Defense may be used to provide support to another department or agency of the United States if such department or agency is more than 90 days in arrears in making payment to the Department of Defense for goods or services previously provided to such department or agency on a reimbursable basis: 
Provided, That this restriction shall not apply if the department is authorized by law to provide support to such department or agency on a nonreimbursable basis, and is providing the requested support pursuant to such authority: 
Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so.  
8064.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the National Guard serving on full-time National Guard duty under section 502(f) of title 32, United States Code, may perform duties in support of the ground-based elements of the National Ballistic Missile Defense System.  
8065.None of the funds provided in this Act may be used to transfer to any nongovernmental entity ammunition held by the Department of Defense that has a center-fire cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary tracer (API–T), except to an entity performing demilitarization services for the Department of Defense under a contract that requires the entity to demonstrate to the satisfaction of the Department of Defense that armor piercing projectiles are either: (1) rendered incapable of reuse by the demilitarization process; or (2) used to manufacture ammunition pursuant to a contract with the Department of Defense or the manufacture of ammunition for export pursuant to a License for Permanent Export of Unclassified Military Articles issued by the Department of State.  
8066.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his designee, may waive payment of all or part of the consideration that otherwise would be required under section 2667 of title 10, United States Code, in the case of a lease of personal property for a period not in excess of 1 year to any organization specified in section 508(d) of title 32, United States Code, or any other youth, social, or fraternal nonprofit organization as may be approved by the Chief of the National Guard Bureau, or his designee, on a case-by-case basis.  
8067.None of the funds appropriated by this Act shall be used for the support of any nonappropriated funds activity of the Department of Defense that procures malt beverages and wine with nonappropriated funds for resale (including such alcoholic beverages sold by the drink) on a military installation located in the United States unless such malt beverages and wine are procured within that State, or in the case of the District of Columbia, within the District of Columbia, in which the military installation is located: 
Provided, That in a case in which the military installation is located in more than one State, purchases may be made in any State in which the installation is located: 
Provided further, That such local procurement requirements for malt beverages and wine shall apply to all alcoholic beverages only for military installations in States which are not contiguous with another State: 
Provided further, That alcoholic beverages other than wine and malt beverages, in contiguous States and the District of Columbia shall be procured from the most competitive source, price and other factors considered.  
8068.Funds available to the Department of Defense for the Global Positioning System during the current fiscal year, and hereafter, may be used to fund civil requirements associated with the satellite and ground control segments of such system's modernization program. 
(INCLUDING TRANSFER OF FUNDS)  
8069.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $147,258,300 shall remain available until expended: 
Provided, That notwithstanding any other provision of law, the Secretary of Defense is authorized to transfer such funds to other activities of the Federal Government: 
Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the acquisition of real property, construction, personal services, and operations related to projects carrying out the purposes of this section: 
Provided further, That contracts entered into under the authority of this section may provide for such indemnification as the Secretary determines to be necessary: 
Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local law to the maximum extent consistent with the national security, as determined by the Secretary of Defense.  
8070.Section 8106 of the Department of Defense Appropriations Act, 1997 (titles I through VIII of the matter under subsection 101(b) of Public Law 104–208; 110 Stat. 3009–111; 10 U.S.C. 113 note) shall continue in effect to apply to disbursements that are made by the Department of Defense in fiscal year 2011.  
8071.In addition to amounts provided elsewhere in this Act, $4,000,000 is hereby appropriated to the Department of Defense, to remain available for obligation until expended: 
Provided, That notwithstanding any other provision of law, that upon the determination of the Secretary of Defense that it shall serve the national interest, these funds shall be available only for a grant to the Fisher House Foundation, Inc., only for the construction and furnishing of additional Fisher Houses to meet the needs of military family members when confronted with the illness or hospitalization of an eligible military beneficiary. 
(INCLUDING TRANSFER OF FUNDS)  
8072.Of the amounts appropriated in this Act under the headings “Procurement, Defense-Wide” and ‘‘Research, Development, Test and Evaluation, Defense-Wide’’, $415,115,000 shall be for the Israeli Cooperative Programs: 
Provided, That of this amount, $205,000,000 shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats, $84,722,000 shall be for the Short Range Ballistic Missile Defense (SRBMD) program, including cruise missile defense research and development under the SRBMD program, $58,966,000 shall be available for an upper-tier component to the Israeli Missile Defense Architecture, and $66,427,000 shall be for the Arrow System Improvement Program including development of a long range, ground and airborne, detection suite, of which $12,000,000 shall be for producing Arrow missile components in the United States and Arrow missile components in Israel to meet Israel’s defense requirements, consistent with each nation’s laws, regulations and procedures: 
Provided further, That funds made available under this provision for production of missiles and missile components may be transferred to appropriations available for the procurement of weapons and equipment, to be merged with and to be available for the same time period and the same purposes as the appropriation to which transferred: 
Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act.  
8073.None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give Fleet Forces Command administrative and operational control of U.S. Navy forces assigned to the Pacific fleet: 
Provided, That the command and control relationships which existed on October 1, 2004, shall remain in force unless changes are specifically authorized in a subsequent Act.  
8074.Notwithstanding any other provision of law or regulation, the Secretary of Defense may exercise the provisions of section 7403(g) of title 38, United States Code, for occupations listed in section 7403(a)(2) of title 38, United States Code, as well as the following: 
Pharmacists, Audiologists, Psychologists, Social Workers, Othotists/Prosthetists, Occupational Therapists, Physical Therapists, Rehabilitation Therapists, Respiratory Therapists, Speech Pathologists, Dietitian/Nutritionists, Industrial Hygienists, Psychology Technicians, Social Service Assistants, Practical Nurses, Nursing Assistants, and Dental Hygienists: 
(A)The requirements of section 7403(g)(1)(A) of title 38, United States Code, shall apply.  
(B)The limitations of section 7403(g)(1)(B) of title 38, United States Code, shall not apply.  
8075.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2011 until the enactment of the Intelligence Authorization Act for Fiscal Year 2011.  
8076.None of the funds provided in this Act shall be available for obligation or expenditure through a reprogramming of funds that creates or initiates a new program, project, or activity unless such program, project, or activity must be undertaken immediately in the interest of national security and only after written prior notification to the congressional defense committees.  
8077.The budget of the President for fiscal year 2012 submitted to the Congress pursuant to section 1105 of title 31, United States Code, shall include separate budget justification documents for costs of United States Armed Forces' participation in contingency operations for the Military Personnel accounts, the Operation and Maintenance accounts, and the Procurement accounts: 
Provided, That these documents shall include a description of the funding requested for each contingency operation, for each military service, to include all Active and Reserve components, and for each appropriations account: 
Provided further, That these documents shall include estimated costs for each element of expense or object class, a reconciliation of increases and decreases for each contingency operation, and programmatic data including, but not limited to, troop strength for each Active and Reserve component, and estimates of the major weapons systems deployed in support of each contingency: 
Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department of Defense Financial Management Regulation) for all contingency operations for the budget year and the two preceding fiscal years.  
8078.None of the funds in this Act may be used for research, development, test, evaluation, procurement or deployment of nuclear armed interceptors of a missile defense system. 
(including transfer of funds)  
8079.In addition to the amounts appropriated or otherwise made available elsewhere in this Act, $65,200,000 is hereby appropriated to the Department of Defense: 
Provided, That upon the determination of the Secretary of Defense that it shall serve the national interest, he shall make grants in the amounts specified as follows: $20,000,000 to the United Service Organizations; $24,000,000 to the Red Cross; $1,200,000 to the Special Olympics; and $20,000,000 to the Youth Mentoring Grants Program: 
Provided further, That funds available in this section for the Youth Mentoring Grants Program may be available for transfer to the Department of Justice Youth Mentoring Grants Program.  
8080.None of the funds appropriated or made available in this Act shall be used to reduce or disestablish the operation of the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such action would reduce the WC–130 Weather Reconnaissance mission below the levels funded in this Act: 
Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions in support of national defense requirements during the non-hurricane season.  
8081.None of the funds provided in this Act shall be available for integration of foreign intelligence information unless the information has been lawfully collected and processed during the conduct of authorized foreign intelligence activities: 
Provided, That information pertaining to United States persons shall only be handled in accordance with protections provided in the Fourth Amendment of the United States Constitution as implemented through Executive Order No. 12333.  
8082. 
(a)At the time members of reserve components of the Armed Forces are called or ordered to active duty under section 12302(a) of title 10, United States Code, each member shall be notified in writing of the expected period during which the member will be mobilized.  
(b)The Secretary of Defense may waive the requirements of subsection (a) in any case in which the Secretary determines that it is necessary to do so to respond to a national security emergency or to meet dire operational requirements of the Armed Forces. (INCLUDING TRANSFER OF FUNDS)  
8083.The Secretary of Defense may transfer funds from any available Department of the Navy appropriation to any available Navy ship construction appropriation for the purpose of liquidating necessary changes resulting from inflation, market fluctuations, or rate adjustments for any ship construction program appropriated in law: 
Provided, That the Secretary may transfer not to exceed $100,000,000 under the authority provided by this section: 
Provided further, That the Secretary may not transfer any funds until 30 days after the proposed transfer has been reported to the Committees on Appropriations of the House of Representatives and the Senate, unless a response from the Committees is received sooner: 
Provided further, That any funds transferred pursuant to this section shall retain the same period of availability as when originally appropriated: 
Provided further, That the transfer authority provided by this section is in addition to any other transfer authority contained elsewhere in this Act.  
8084.For purposes of section 7108 of title 41, United States Code, any subdivision of appropriations made under the heading Shipbuilding and Conversion, Navy that is not closed at the time reimbursement is made shall be available to reimburse the Judgment Fund and shall be considered for the same purposes as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in the current fiscal year or any prior fiscal year.  
8085. 
(a)None of the funds appropriated by this Act may be used to transfer research and development, acquisition, or other program authority relating to current tactical unmanned aerial vehicles (TUAVs) from the Army.  
(b)The Army shall retain responsibility for and operational control of the MQ–1C Sky Warrior Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in matters relating to the employment of unmanned aerial vehicles.  
8086.Notwithstanding any other provision of law or regulation, during the current fiscal year and hereafter, the Secretary of Defense may adjust wage rates for civilian employees hired for certain health care occupations as authorized for the Secretary of Veterans Affairs by section 7455 of title 38, United States Code.  
8087.Up to $15,000,000 of the funds appropriated under the heading Operation and Maintenance, Navy may be made available for the Asia Pacific Regional Initiative Program for the purpose of enabling the Pacific Command to execute Theater Security Cooperation activities such as humanitarian assistance, and payment of incremental and personnel costs of training and exercising with foreign security forces: 
Provided, That funds made available for this purpose may be used, notwithstanding any other funding authorities for humanitarian assistance, security assistance or combined exercise expenses: 
Provided further, That funds may not be obligated to provide assistance to any foreign country that is otherwise prohibited from receiving such type of assistance under any other provision of law.  
8088.None of the funds appropriated by this Act for programs of the Office of the Director of National Intelligence shall remain available for obligation beyond the current fiscal year, except for funds appropriated for research and technology, which shall remain available until September 30, 2012.  
8089.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total amount of the appropriation.  
8090.Notwithstanding any other provision of law, not more than 35 percent of funds provided in this Act for environmental remediation may be obligated under indefinite delivery/indefinite quantity contracts with a total contract value of $130,000,000 or higher.  
8091.The Director of National Intelligence shall include the budget exhibits identified in paragraphs (1) and (2) as described in the Department of Defense Financial Management Regulation with the congressional budget justification books: 
(1)For procurement programs requesting more than $20,000,000 in any fiscal year, the P–1, Procurement Program; P–5, Cost Analysis; P–5a, Procurement History and Planning; P–21, Production Schedule; and P–40, Budget Item Justification.  
(2)For research, development, test and evaluation projects requesting more than $10,000,000 in any fiscal year, the R–1, RDT&E Program; R–2, RDT&E Budget Item Justification; R–3, RDT&E Project Cost Analysis; and R–4, RDT&E Program Schedule Profile.  
8092.The Secretary of Defense shall create a major force program category for space for each future-years defense program of the Department of Defense submitted to Congress under section 221 of title 10, United States Code, during fiscal year 2011. The Secretary of Defense shall designate an official in the Office of the Secretary of Defense to provide overall supervision of the preparation and justification of program recommendations and budget proposals to be included in such major force program category.  
8093. 
(a)Not later than 60 days after enactment of this Act, the Office of the Director of National Intelligence shall submit a report to the congressional intelligence committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2011: 
Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level;  
(2)a delineation in the table for each appropriation by Expenditure Center and project; and  
(3)an identification of items of special congressional interest.  
(b)None of the funds provided for the National Intelligence Program in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional intelligence committees, unless the Director of National Intelligence certifies in writing to the congressional intelligence committees that such reprogramming or transfer is necessary as an emergency requirement.  
8094.The Director of National Intelligence shall submit to Congress each year, at or about the time that the President's budget is submitted to Congress that year under section 1105(a) of title 31, United States Code, a future-years intelligence program (including associated annexes) reflecting the estimated expenditures and proposed appropriations included in that budget. Any such future-years intelligence program shall cover the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years.  
8095.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives, and the Subcommittee on Defense of the Committee on Appropriations of the Senate.  
8096.The Department of Defense shall continue to report incremental contingency operations costs for Operation New Dawn and Operation Enduring Freedom on a monthly basis in the Cost of War Execution Report as prescribed in the Department of Defense Financial Management Regulation Department of Defense Instruction 7000.14, Volume 12, Chapter 23 Contingency Operations, Annex 1, dated September 2005.  
8097.The amounts appropriated in title II of this Act are hereby reduced by $1,983,000,000 to reflect excess cash balances in Department of Defense Working Capital Funds, as follows: (1) From Operation and Maintenance, Army, $700,000,000; and (2) From Operation and Maintenance, Defense-Wide, $1,283,000,000. 
(INCLUDING TRANSFER OF FUNDS)  
8098.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher Houses and Suites pursuant to section 2493(d) of title 10, United States Code. 
(INCLUDING TRANSFER OF FUNDS)  
8099.Of the funds appropriated in the Intelligence Community Management Account for the Program Manager for the Information Sharing Environment, $24,000,000 is available for transfer by the Director of National Intelligence to other departments and agencies for purposes of Government-wide information sharing activities: 
Provided, That funds transferred under this provision are to be merged with and available for the same purposes and time period as the appropriation to which transferred: 
Provided further, That the Office of Management and Budget must approve any transfers made under this provision.  
8100.Funds appropriated by this Act for operation and maintenance may be available for the purpose of making remittances to the Defense Acquisition Workforce Development Fund in accordance with the requirements of section 1705 of title 10, United States Code.  
8101. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.  
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or  
(2)the report contains proprietary information.  
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.  
8102. 
(a)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract for an amount in excess of $1,000,000 unless the contractor agrees not to— 
(1)enter into any agreement with any of its employees or independent contractors that requires, as a condition of employment, that the employee or independent contractor agree to resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention; or  
(2)take any action to enforce any provision of an existing agreement with an employee or independent contractor that mandates that the employee or independent contractor resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention.  
(b)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract unless the contractor certifies that it requires each covered subcontractor to agree not to enter into, and not to take any action to enforce any provision of, any agreement as described in paragraphs (1) and (2) of subsection (a), with respect to any employee or independent contractor performing work related to such subcontract. For purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection (a).  
(c)The prohibitions in this section do not apply with respect to a contractor's or subcontractor's agreements with employees or independent contractors that may not be enforced in a court of the United States.  
(d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular contractor or subcontractor for the purposes of a particular contract or subcontract if the Secretary or the Deputy Secretary personally determines that the waiver is necessary to avoid harm to national security interests of the United States, and that the term of the contract or subcontract is not longer than necessary to avoid such harm. The determination shall set forth with specificity the grounds for the waiver and for the contract or subcontract term selected, and shall state any alternatives considered in lieu of a waiver and the reasons each such alternative would not avoid harm to national security interests of the United States. The Secretary of Defense shall transmit to Congress, and simultaneously make public, any determination under this subsection not less than 15 business days before the contract or subcontract addressed in the determination may be awarded.  
(e)By March 1, 2011, or within 60 days after enactment of this Act, whichever is later, the Government Accountability Office shall submit a report to the Congress evaluating the effect that the requirements of this section have had on national security, including recommendations, if any, for changes to these requirements.  
8103. 
(a)Prohibition on Conversion of Functions Performed by Federal Employees to Contractor PerformanceNone of the funds appropriated by this Act or otherwise available to the Department of Defense may be used to begin or announce the competition to award to a contractor or convert to performance by a contractor any functions performed by Federal employees pursuant to a study conducted under Office of Management and Budget (OMB) Circular A–76.  
(b)ExceptionThe prohibition in subsection (a) shall not apply to the award of a function to a contractor or the conversion of a function to performance by a contractor pursuant to a study conducted under Office of Management and Budget (OMB) Circular A–76 once all reporting and certifications required by section 325 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84) have been satisfactorily completed.  
8104. 
(a) 
(1)No National Intelligence Program funds appropriated in this Act may be used for a mission critical or mission essential business management information technology system that is not registered with the Director of National Intelligence. A system shall be considered to be registered with that officer upon the furnishing notice of the system, together with such information concerning the system as the Director of the Business Transformation Office may prescribe.  
(2)During the current fiscal year no funds may be obligated or expended for a financial management automated information system, a mixed information system supporting financial and non-financial systems, or a business system improvement of more than $3,000,000, within the Intelligence Community without the approval of the Business Transformation Office, and the designated Intelligence Community functional lead element.  
(b)The Director of the Business Transformation Office shall provide the congressional intelligence committees a semi-annual report of approvals under paragraph (1) no later than March 30 and September 30 of each year. The report shall include the results of the Business Transformation Investment Review Board's semi-annual activities, and each report shall certify that the following steps have been taken for systems approved under paragraph (1): 
(1)Business process reengineering.  
(2)An analysis of alternatives and an economic analysis that includes a calculation of the return on investment.  
(3)Assurance the system is compatible with the enterprise-wide business architecture.  
(4)Performance measures.  
(5)An information assurance strategy consistent with the Chief Information Officer of the Intelligence Community.  
(c)This section shall not apply to any programmatic or analytic systems or programmatic or analytic system improvements. (Including Transfer of Funds)  
8105.Of the funds appropriated in this Act for the Office of the Director of National Intelligence, $50,000,000, may be transferred to appropriations available to the Central Intelligence Agency, the National Security Agency, and the National Geospatial Intelligence Agency, the Defense Intelligence Agency and the National Reconnaissance Office for the Business Transformation Transfer Funds, to be merged with and to be available for the same time period and the same purposes as the appropriation to which transferred: 
Provided, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act. 
(Including Transfer of Funds)  
8106.In addition to funds made available elsewhere in this Act, there is hereby appropriated $538,875,000, to remain available until transferred: 
Provided, That these funds are appropriated to the Tanker Replacement Transfer Fund (referred to as the Fund elsewhere in this section): 
Provided further, That the Secretary of the Air Force may transfer amounts in the Fund to Operation and Maintenance, Air Force, Aircraft Procurement, Air Force, and Research, Development, Test and Evaluation, Air Force, only for the purposes of proceeding with a tanker acquisition program: 
Provided further, That funds transferred shall be merged with and be available for the same purposes and for the same time period as the appropriations or fund to which transferred: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of the Air Force shall, not fewer than 15 days prior to making transfers using funds provided in this section, notify the congressional defense committees in writing of the details of any such transfer: 
Provided further, That the Secretary shall submit a report no later than 30 days after the end of each fiscal quarter to the congressional defense committees summarizing the details of the transfer of funds from this appropriation. 
(including transfer of funds)  
8107.From within the funds appropriated for operation and maintenance for the Defense Health Program in this Act, up to $132,200,000, shall be available for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in accordance with the provisions of section 1704 of the National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: 
Provided, That for purposes of section 1704(b), the facility operations funded are operations of the integrated Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417: 
Provided further, That additional funds may be transferred from funds appropriated for operation and maintenance for the Defense Health Program to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Defense to the Committees on Appropriations of the House of Representatives and the Senate.  
8108. 
(a)Of the amounts made available in this Act under the heading “Operation and Maintenance, Navy”, not less than $2,000,000, shall be made available for leveraging the Army’s Contractor Manpower Reporting Application, modified as appropriate for Service-specific requirements, for documenting the number of full-time contractor employees (or its equivalent) pursuant to United States Code title 10, section 2330a(c) and meeting the requirements of United States Code title 10, section 2330a(e) and United States Code title 10, section 235.  
(b)Of the amounts made available in this Act under the heading “Operation and Maintenance, Air Force”, not less than $2,000,000 shall be made available for leveraging the Army’s Contractor Manpower Reporting Application, modified as appropriate for Service-specific requirements, for documenting the number of full-time contractor employees (or its equivalent) pursuant to United States Code title 10 section 2330a(c) and meeting the requirements of United States Code title 10, section 2330a(e) and United States Code title 10, section 235.  
(c)The Secretaries of the Army, Navy, Air Force, and the Directors of the Defense Agencies and Field Activities (in coordination with the appropriate Principal Staff Assistant), in coordination with the Under Secretary of Defense for Personnel and Readiness, shall report to the congressional defense committees within 60 days of enactment of this Act their plan for documenting the number of full-time contractor employees (or its equivalent), as required by United States Code title 10, section 2330a. (including transfer of funds)  
8109.In addition to amounts provided elsewhere in this Act, there is appropriated $250,000,000, for an additional amount for “Operation and Maintenance, Defense-Wide”, to be available until expended: 
Provided, That such funds shall only be available to the Secretary of Defense, acting through the Office of Economic Adjustment of the Department of Defense, or for transfer to the Secretary of Education, notwithstanding any other provision of law, to make grants, conclude cooperative agreements, or supplement other Federal funds to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools: 
Provided further, That in making such funds available, the Office of Economic Adjustment or the Secretary of Education shall give priority consideration to those military installations with schools having the most serious capacity or facility condition deficiencies as determined by the Secretary of Defense.  
8110.In addition to amounts provided elsewhere in this Act, there is appropriated $300,000,000, for an additional amount for Operation and Maintenance, Defense-Wide, to remain available until expended. Such funds may be available for the Office of Economic Adjustment, notwithstanding any other provision of law, for transportation infrastructure improvements associated with medical facilities related to recommendations of the Defense Base Closure and Realignment Commission.  
8111.Section 310(b) of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 124 Stat. 1871) is amended by striking 1 year both places it appears and inserting 2 years.  
8112.The Office of the Director of National Intelligence shall not employ more Senior Executive employees than are specified in the classified annex: 
Provided, That not later than 90 days after enactment of this Act, the Director of National Intelligence shall certify that the Office of the Director of National Intelligence selects individuals for Senior Executive positions in a manner consistent with statutes, regulations, and the requirements of other Federal agencies in making such appointments and will submit its policies and procedures related to the appointment of personnel to Senior Executive positions to the congressional intelligence oversight committees.  
8113.For all major defense acquisition programs for which the Department of Defense plans to proceed to source selection during the current fiscal year, the Secretary of Defense shall perform an assessment of the winning bidder to determine whether or not the proposed costs are realistic and reasonable with respect to proposed development and production costs. The Secretary of Defense shall provide a report of these assessments, to specifically include whether any cost assessments determined that such proposed costs were unreasonable or unrealistic, to the congressional defense committees not later than 60 days after enactment of this Act and on a quarterly basis thereafter.  
8114. 
(a)The Deputy Under Secretary of Defense for Installations and Environment, in collaboration with the Secretary of Energy, shall conduct energy security pilot projects at facilities of the Department of Defense.  
(b)In addition to the amounts provided elsewhere in this Act, $20,000,000, is appropriated to the Department of Defense for Operation and Maintenance, Defense-Wide for energy security pilot projects under subsection (a).  
8115.None of the funds appropriated or otherwise made available by this Act may be obligated or expended to pay a retired general or flag officer to serve as a senior mentor advising the Department of Defense unless such retired officer files a Standard Form 278 (or successor form concerning public financial disclosure under part 2634 of title 5, Code of Federal Regulations) to the Office of Government Ethics.  
8116.Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense, the Chief of the Air Force Reserve, and the Director of the National Guard Bureau, in collaboration with the Secretary of Agriculture and the Secretary of the Interior, shall submit to the Committees on Appropriations of the House and Senate, the House Committee on Agriculture, the Senate Committee on Agriculture, Nutrition and Forestry, the House Committee on Natural Resources, and the Senate Committee on Energy and Natural Resources a report of firefighting aviation assets. The report required under this section shall include each of the following: 
(1)A description of the programming details necessary to obtain an appropriate mix of fixed wing and rotor wing firefighting assets needed to produce an effective aviation resource base to support the wildland fire management program into the future. Such programming details shall include the acquisition and contracting needs of the mix of aviation resources fleet, including the acquisition of up to 24 C–130Js equipped with the Mobile Airborne Fire Fighting System II (in this section referred to as MAFFS), to be acquired over several fiscal years starting in fiscal year 2012.  
(2)The costs associated with acquisition and contracting of the aviation assets described in paragraph (1).  
(3)A description of the costs of the operation, maintenance, and sustainment of a fixed and rotor wing aviation fleet, including a C–130J/MAFFS II in an Air National Guard tactical airlift unit construct of 4, 6, or 8 C–130Js per unit starting in fiscal year 2012, projected out through fiscal year 2020. Such description shall include the projected costs associated with each of the following through fiscal year 2020: 
(A)Crew ratio based on 4, 6, or 8 C–130J Air National Guard unit construct and requirement for full-time equivalent crews.  
(B)Associated maintenance and other support personnel and requirement for full-time equivalent positions.  
(C)Yearly flying hour model and the cost for use of a fixed and rotor wing aviation fleet, including C–130J in its MAFFS capacity supporting the United States Forest Service.  
(D)Yearly flying hour model and cost for use of a C–130J in its capacity supporting Air National Guard tactical airlift training.  
(E)Any other costs required to conduct both the airlift and firefighting missions, including the Air National Guard unit construct for C–130Js.  
(4)Proposed program management, utilization, and cost share arrangements for the aircraft described in paragraph (1) for primary support of the Forest Service and secondary support, on an as available basis, for the Department of Defense, together with any proposed statutory language needed to authorize and effectuate the same.  
(5)An integrated plan for the Forest Service and the Department of the Interior wildland fire management programs to operate the fire fighting air tanker assets referred to in this section.  
8117.Notwithstanding any other provision of this Act, to reflect savings from revised economic assumptions, the total amount appropriated in title II of this Act is hereby reduced by $532,000,000, the total amount appropriated in title III of this Act is hereby reduced by $564,000,000, and the total amount appropriated in title IV of this Act is hereby reduced by $381,000,000: 
Provided, That the Secretary of Defense shall allocate this reduction proportionally to each budget activity, activity group, subactivity group, and each program, project, and activity, within each appropriation account.  
8118.The total amount available in this Act for pay for civilian personnel of the Department of Defense for fiscal year 2011 shall be the amount otherwise appropriated or made available by this Act for such pay reduced by $723,000,000.  
8119.None of the funds appropriated or otherwise made available to the Department of Defense may be used for the disestablishment, closure, or realignment of the Joint Forces Command unless within 120 days of the enactment of this Act— 
(1)the Secretary of Defense notifies the congressional defense committees of the proposed disestablishment, closure, or realignment of the Joint Forces Command; and  
(2)the Secretary submits to the congressional defense committees a plan for the disestablishment, closure, or realignment of the Joint Forces Command, which plan shall contain at a minimum— 
(A)an explanation of the projected savings of the proposed disestablishment, closure, or realignment;  
(B)a cost-benefit analysis of the proposed disestablishment, closure, or realignment;  
(C)the budgetary impact of the proposed disestablishment, closure, or realignment;  
(D)the strategic and operational consequences of the proposed disestablishment, closure, or realignment; and  
(E)an appropriate local economic assessment of the proposed disestablishment, closure, or realignment, which shall include at a minimum— 
(i)a list of Federal, State, and local government departments and agencies that are required by statute or regulation to provide assistance and outreach for the community affected by the proposed disestablishment, closure, or realignment; and  
(ii)a list of the contractors and businesses affected by the proposed disestablishment, closure, or realignment.  
8120.The explanatory statement regarding this Act, printed in the House of Representatives section of the Congressional Record on or about April 13, 2011, by the Chairman of the Committee on Appropriations of the House of Representatives, shall have the same effect with respect to the allocation of funds and implementation of this Act as if it were a Report of the Committee on Appropriations.  
IXOverseas contingency operations 
Military Personnel Military Personnel, ArmyFor an additional amount for “Military Personnel, Army”, $11,107,033,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Military Personnel, NavyFor an additional amount for “Military Personnel, Navy”, $1,308,719,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Military Personnel, Marine CorpsFor an additional amount for “Military Personnel, Marine Corps”, $732,920,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Military Personnel, Air ForceFor an additional amount for “Military Personnel, Air Force”, $1,843,442,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Reserve Personnel, ArmyFor an additional amount for “Reserve Personnel, Army”, $268,031,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Reserve Personnel, NavyFor an additional amount for “Reserve Personnel, Navy”, $48,912,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Reserve Personnel, Marine CorpsFor an additional amount for “Reserve Personnel, Marine Corps”, $45,437,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Reserve Personnel, Air ForceFor an additional amount for “Reserve Personnel, Air Force”, $27,002,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. National Guard Personnel, ArmyFor an additional amount for “National Guard Personnel, Army”, $853,022,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. National Guard Personnel, Air ForceFor an additional amount for “National Guard Personnel, Air Force”, $16,860,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance Operation and Maintenance, ArmyFor an additional amount for “Operation and Maintenance, Army”, $59,162,782,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, NavyFor an additional amount for “Operation and Maintenance, Navy”, $8,970,724,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Marine CorpsFor an additional amount for “Operation and Maintenance, Marine Corps”, $4,008,022,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Air ForceFor an additional amount for “Operation and Maintenance, Air Force”, $12,969,643,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Defense-WideFor an additional amount for “Operation and Maintenance, Defense-Wide”, $9,276,990,000: 
Provided, That each amount in this section is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010: 
Provided further, That of the funds provided under this heading: 
(1)Not to exceed $12,500,000 for the Combatant Commander Initiative Fund, to be used in support of Operation New Dawn and Operation Enduring Freedom.  
(2)Not to exceed $1,600,000,000, to remain available until expended, for payments to reimburse key cooperating nations for logistical, military, and other support, including access provided to United States military operations in support of Operation New Dawn and Operation Enduring Freedom, notwithstanding any other provision of law: 
Provided, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, in his discretion, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following notification to the appropriate congressional committees: 
Provided further, That the requirement to provide notification shall not apply with respect to a reimbursement for access based on an international agreement: 
Provided further, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military operations in Iraq and Afghanistan, and 15 days following notification to the appropriate congressional committees: 
Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided in this paragraph. Operation and Maintenance, Army ReserveFor an additional amount for “Operation and Maintenance, Army Reserve”, $206,784,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Navy ReserveFor an additional amount for “Operation and Maintenance, Navy Reserve”, $93,559,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Marine Corps ReserveFor an additional amount for “Operation and Maintenance, Marine Corps Reserve”, $29,685,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Air Force ReserveFor an additional amount for “Operation and Maintenance, Air Force Reserve”, $188,807,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Army National GuardFor an additional amount for “Operation and Maintenance, Army National Guard”, $497,849,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Air National GuardFor an additional amount for “Operation and Maintenance, Air National Guard”, $402,983,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Afghanistan Infrastructure Fund (including transfer of funds)There is hereby established in the Treasury of the United States the “Afghanistan Infrastructure Fund”. For the “Afghanistan Infrastructure Fund”, $400,000,000, to remain available until September 30, 2012: 
Provided, That such sums shall be available for infrastructure projects in Afghanistan, notwithstanding any other provision of law, which shall be undertaken by the Secretary of State, unless the Secretary of State and the Secretary of Defense jointly decide that a specific project will be undertaken by the Department of Defense: 
Provided further, That the infrastructure referred to in the preceding proviso is in support of the counterinsurgency strategy, requiring funding for facility and infrastructure projects, including, but not limited to, water, power, and transportation projects and related maintenance and sustainment costs: 
Provided further, That the authority to undertake such infrastructure projects is in addition to any other authority to provide assistance to foreign nations: 
Provided further, That any projects funded by this appropriation shall be jointly formulated and concurred in by the Secretary of State and Secretary of Defense: 
Provided further, That funds may be transferred to the Department of State for purposes of undertaking projects, which funds shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act: 
Provided further, That the transfer authority in the preceding proviso is in addition to any other authority available to the Department of Defense to transfer funds: 
Provided further, That any unexpended funds transferred to the Secretary of State under this authority shall be returned to the Afghanistan Infrastructure Fund if the Secretary of State, in coordination with the Secretary of Defense, determines that the project cannot be implemented for any reason, or that the project no longer supports the counterinsurgency strategy in Afghanistan: 
Provided further, That any funds returned to the Secretary of Defense under the previous proviso shall be available for use under this appropriation and shall be treated in the same manner as funds not transferred to the Secretary of State: 
Provided further, That contributions of funds for the purposes provided herein to the Secretary of State in accordance with section 635(d) of the Foreign Assistance Act from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers to or from, or obligations from the Fund, notify the appropriate committees of Congress in writing of the details of any such transfer: 
Provided further, That the “appropriate committees of Congress” are the Committees on Armed Services, Foreign Relations and Appropriations of the Senate and the Committees on Armed Services, Foreign Affairs and Appropriations of the House of Representatives: 
Provided further, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Afghanistan Security Forces Fund For the “Afghanistan Security Forces Fund”, $11,619,283,000, to remain available until September 30, 2012: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, and construction, and funding: 
Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: 
Provided further, That up to $15,000,000 of these funds may be available for coalition police trainer life support costs: 
Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund and used for such purposes: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees of any proposed new projects or transfer of funds between budget sub-activity groups in excess of $20,000,000: 
Provided further, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Iraq Security Forces Fund For the Iraq Security Forces Fund, $1,500,000,000, to remain available until September 30, 2012: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Commander, United States Forces-Iraq, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Iraq, including the provision of equipment, supplies, services, training, facility and infrastructure repair, and renovation: 
Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: 
Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund and used for such purposes: 
Provided further, That the Secretary shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees of any proposed new projects or transfer of funds between budget sub-activity groups in excess of $20,000,000: 
Provided further, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Pakistan Counterinsurgency Fund (including transfer of funds)For the Pakistan Counterinsurgency Fund, $800,000,000, to remain available until September 30, 2012: Provided, That such funds shall be available to the Secretary of Defense, with the concurrence of the Secretary of State, notwithstanding any other provision of law, for the purpose of allowing the Secretary of Defense, or the Secretary's designee, to provide assistance to Pakistan's security forces; including program management and the provision of equipment, supplies, services, training, and funds; and facility and infrastructure repair, renovation, and construction to build the counterinsurgency capability of Pakistan's military and Frontier Corps: Provided further, That the authority to provide assistance under this provision is in addition to any other authority to provide assistance to foreign nations: Provided further, That the Secretary of Defense may transfer funds provided herein to appropriations for operation and maintenance; procurement; research, development, test and evaluation; defense working capital funds; and to the Department of State, Pakistan Counterinsurgency Capability Fund to accomplish the purpose provided herein: Provided further, That the transfer authority in the preceding proviso is in addition to any other authority available to the Department of Defense to transfer funds: Provided further, That funds so transferred shall be merged with and be available for the same purposes and for the same time period as the appropriation or fund to which transferred: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this appropriation account, notify the Committees on Appropriations in writing of the details of any such transfer: Provided further, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Procurement Aircraft Procurement, ArmyFor an additional amount for “Aircraft Procurement, Army”, $2,720,138,000, to remain available until September 30, 2013: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Missile Procurement, ArmyFor an additional amount for “Missile Procurement, Army”, $343,828,000, to remain available until September 30, 2013: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Procurement of Weapons and Tracked Combat Vehicles, ArmyFor an additional amount for “Procurement of Weapons and Tracked Combat Vehicles, Army”, $896,996,000, to remain available until September 30, 2013: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Procurement of Ammunition, ArmyFor an additional amount for “Procurement of Ammunition, Army”, $369,885,000, to remain available until September 30, 2013: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Other Procurement, ArmyFor an additional amount for “Other Procurement, Army”, $6,401,832,000, to remain available until September 30, 2013: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Aircraft Procurement, NavyFor an additional amount for “Aircraft Procurement, Navy”, $1,169,549,000, to remain available until September 30, 2013: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Weapons Procurement, NavyFor an additional amount for “Weapons Procurement, Navy”, $90,502,000, to remain available until September 30, 2013: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Procurement of Ammunition, Navy and Marine CorpsFor an additional amount for “Procurement of Ammunition, Navy and Marine Corps”, $558,024,000, to remain available until September 30, 2013: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Other Procurement, NavyFor an additional amount for “Other Procurement, Navy”, $316,835,000, to remain available until September 30, 2013: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Procurement, Marine CorpsFor an additional amount for “Procurement, Marine Corps”, $1,589,119,000, to remain available until September 30, 2013: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Aircraft Procurement, Air ForceFor an additional amount for “Aircraft Procurement, Air Force”, $1,991,955,000, to remain available until September 30, 2013: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Missile Procurement, Air Force For an additional amount for “Missile Procurement, Air Force”, $56,621,000, to remain available until September 30, 2013: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Procurement of Ammunition, Air ForceFor an additional amount for “Procurement of Ammunition, Air Force”, $292,959,000, to remain available until September 30, 2013: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Other Procurement, Air ForceFor an additional amount for “Other Procurement, Air Force”, $2,868,593,000, to remain available until September 30, 2013: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Procurement, Defense-WideFor an additional amount for “Procurement, Defense-Wide”, $1,262,499,000, to remain available until September 30, 2013: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. National Guard and Reserve EquipmentFor procurement of aircraft, missiles, tracked combat vehicles, ammunition, other weapons and other procurement for the reserve components of the Armed Forces, $850,000,000, to remain available for obligation until September 30, 2013, of which $250,000,000 shall be available only for the Army National Guard: 
Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after the enactment of this Act, individually submit to the congressional defense committees the modernization priority assessment for their respective National Guard or Reserve component: 
Providedfurther, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Mine Resistant Ambush Protected Vehicle Fund (including transfer of funds)For the Mine Resistant Ambush Protected Vehicle Fund, $3,415,000,000, to remain available until September 30, 2012: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, to procure, sustain, transport, and field Mine Resistant Ambush Protected vehicles: 
Provided further, That the Secretary shall transfer such funds only to appropriations made available in this or any other Act for operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: 
Provided further, That such transferred funds shall be merged with and be available for the same purposes and the same time period as the appropriation to which transferred: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary shall, not fewer than 10 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer: 
Provided further, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Research, Development, Test and Evaluation Research, Development, Test and Evaluation, ArmyFor an additional amount for “Research, Development, Test and Evaluation, Army”, $143,234,000, to remain available until September 30, 2012: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Research, Development, Test and Evaluation, NavyFor an additional amount for “Research, Development, Test and Evaluation, Navy”, $104,781,000, to remain available until September 30, 2012: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Research, Development, Test and Evaluation, Air ForceFor an additional amount for “Research, Development, Test and Evaluation, Air Force”, $484,382,000, to remain available until September 30, 2012: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Research, Development, Test and Evaluation, Defense-WideFor an additional amount for “Research, Development, Test and Evaluation, Defense-Wide”, $222,616,000, to remain available until September 30, 2012: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Revolving and Management Funds Defense Working Capital FundsFor an additional amount for “Defense Working Capital Funds”, $485,384,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Other Department of Defense Programs Defense Health ProgramFor an additional amount for “Defense Health Program”, $1,422,092,000, of which $1,398,092,000 shall be for operation and maintenance, to remain available until September 30, 2011, and of which $24,000,000 shall be for research, development, test and evaluation, to remain available until September 30, 2012: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Drug Interdiction and Counter-Drug Activities, DefenseFor an additional amount for “Drug Interdiction and Counter-Drug Activities, Defense”, $440,510,000, to remain available until September 30, 2012: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Joint Improvised Explosive Device Defeat Fund (including transfer of funds)For the Joint Improvised Explosive Device Defeat Fund, $2,793,768,000, to remain available until September 30, 2013: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Director of the Joint Improvised Explosive Device Defeat Organization to investigate, develop and provide equipment, supplies, services, training, facilities, personnel and funds to assist United States forces in the defeat of improvised explosive devices: 
Provided further, That the Secretary of Defense may transfer funds provided herein to appropriations for military personnel; operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer: 
Provided further, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Office of the Inspector GeneralFor an additional amount for the “Office of the Inspector General”, $10,529,000: 
Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. GENERAL PROVISIONS—THIS TITLE  
9001.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2011. 
(including transfer of funds)  
9002.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer up to $4,000,000,000 between the appropriations or funds made available to the Department of Defense in this title: 
Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: 
Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in the Department of Defense Appropriations Act, 2011.  
9003.Supervision and administration costs associated with a construction project funded with appropriations available for operation and maintenance or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in Afghanistan, may be obligated at the time a construction contract is awarded: 
Provided, That for the purpose of this section, supervision and administration costs include all in-house Government costs.  
9004.From funds made available in this title, the Secretary of Defense may purchase for use by military and civilian employees of the Department of Defense in Iraq and Afghanistan: (a) passenger motor vehicles up to a limit of $75,000 per vehicle; and (b) heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $250,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles.  
9005.Not to exceed $500,000,000 of the amount appropriated in this title under the heading Operation and Maintenance, Army may be used, notwithstanding any other provision of law, to fund the Commander's Emergency Response Program (CERP), for the purpose of enabling military commanders in Iraq and Afghanistan to respond to urgent, small scale, humanitarian relief and reconstruction requirements within their areas of responsibility: 
Provided, That projects (including any ancillary or related elements in connection with such project) executed under this authority shall not exceed $20,000,000: 
Provided further, That not later than 45 days after the end of each fiscal year quarter, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that quarter that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein: 
Provided further, That, not later than 30 days after the end of each month, the Army shall submit to the congressional defense committees monthly commitment, obligation, and expenditure data for the Commander’s Emergency Response Program in Iraq and Afghanistan: 
Provided further, That not less than 15 days before making funds available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein for a project with a total anticipated cost for completion of $5,000,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing each of the following: 
(1)The location, nature and purpose of the proposed project, including how the project is intended to advance the military campaign plan for the country in which it is to be carried out.  
(2)The budget, implementation timeline with milestones, and completion date for the proposed project, including any other CERP funding that has been or is anticipated to be contributed to the completion of the project.  
(3)A plan for the sustainment of the proposed project, including the agreement with either the host nation, a non-Department of Defense agency of the United States Government or a third party contributor to finance the sustainment of the activities and maintenance of any equipment or facilities to be provided through the proposed project.  
9006.Funds available to the Department of Defense for operation and maintenance may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to coalition forces supporting military and stability operations in Iraq and Afghanistan: 
Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section.  
9007.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: 
(1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq.  
(2)To exercise United States control over any oil resource of Iraq.  
(3)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan.  
9008.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984): 
(1)Section 2340A of title 18, United States Code.  
(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations, and part 95 of title 22, Code of Federal Regulations.  
(3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148).  
9009. 
(a)The Secretary of Defense shall submit to the congressional defense committees not later than 45 days after the end of each fiscal quarter a report on the proposed use of all funds appropriated by this or any prior Act under each of the headings Iraq Security Forces Fund, Afghanistan Security Forces Fund, Afghanistan Infrastructure Fund, and Pakistan Counterinsurgency Fund on a project-by-project basis, for which the obligation of funds is anticipated during the 3-month period from such date, including estimates for the accounts referred to in this section of the costs required to complete each such project.  
(b)The report required by this subsection shall include the following: 
(1)The use of all funds on a project-by-project basis for which funds appropriated under the headings referred to in subsection (a) were obligated prior to the submission of the report, including estimates for the accounts referred to in subsection (a) of the costs to complete each project.  
(2)The use of all funds on a project-by-project basis for which funds were appropriated under the headings referred to in subsection (a) in prior appropriations Acts, or for which funds were made available by transfer, reprogramming, or allocation from other headings in prior appropriations Acts, including estimates for the accounts referred to in subsection (a) of the costs to complete each project.  
(3)An estimated total cost to train and equip the Iraq, Afghanistan, and Pakistan security forces, disaggregated by major program and sub-elements by force, arrayed by fiscal year.  
9010.Funds made available in this title to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: 
Provided, That, upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000. 
(including transfer of funds)  
9011.Of the funds appropriated by this Act for the Office of the Director of National Intelligence, $3,375,000 is available, as specified in the classified annex, for transfer to other departments and agencies of the Federal Government.  
9012. 
(a)The Task Force for Business and Stability Operations in Afghanistan may, subject to the direction and control of the Secretary of Defense and with the concurrence of the Secretary of State, carry out projects in fiscal year 2011 to assist the commander of the United States Central Command in developing a link between United States military operations in Afghanistan under Operation Enduring Freedom and the economic elements of United States national power in order to reduce violence, enhance stability, and restore economic normalcy in Afghanistan through strategic business and economic opportunities.  
(b)The projects carried out under paragraph (a) may include projects that facilitate private investment, industrial development, banking and financial system development, agricultural diversification and revitalization, and energy development in and with respect to Afghanistan.  
(c)The Secretary may use up to $150,000,000 of the funds available for overseas contingency operations in “Operation and Maintenance, Army” for additional activities to carry out projects under paragraph (a).  
9013. 
(a)Not more than 85 percent of the funds provided in this title for Operation and Maintenance may be available for obligation or expenditure until the date on which the Secretary of Defense submits the report under subsection (b).  
(b)Not later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on contractor employees in the United States Central Command, including— 
(1)the number of employees of a contractor awarded a contract by the Department of Defense (including subcontractor employees) who are employed at the time of the report in the area of operations of the United States Central Command, including a list of the number of such employees in each of Iraq, Afghanistan, and all other areas of operations of the United States Central Command; and  
(2)for each fiscal year quarter beginning on the date of the report and ending on September 30, 2012— 
(A)the number of such employees planned by the Secretary to be employed during each such period in each of Iraq, Afghanistan, and all other areas of operations of the United States Central Command; and  
(B)an explanation of how the number of such employees listed under subparagraph (A) relates to the planned number of military personnel in such locations.  
9014.From funds made available in this title to the Department of Defense for operation and maintenance, up to $129,100,000 may be used by the Secretary of Defense, notwithstanding any other provision of law, to support the United States Government transition activities in Iraq by undertaking facilities renovation and construction associated with establishing Office of Security Cooperation locations, at no more than four sites, in Iraq: 
Provided, That not less than 15 days before making funds available pursuant to the authority provided in this section, the Secretary shall submit to the congressional defense committees a written notice containing a detailed justification and timeline for each proposed site and the source of funds.  
9015.Any reference to this Act in this division shall apply solely to this division. 
This division may be cited as the Department of Defense Appropriations Act, 2011.  
BFull-Year Continuing Appropriations, 2011 
The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2011, and for other purposes, namely:  
IGeneral Provisions 
1101. 
(a)Such amounts as may be necessary, at the level specified in subsection (c) and under the authority and conditions provided in applicable appropriations Acts for fiscal year 2010, for projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: 
(1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2010 (Public Law 111–80).  
(2)The Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85).  
(3)The Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83).  
(4)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2010 (division A of Public Law 111–88).  
(5)The Legislative Branch Appropriations Act, 2010 (division A of Public Law 111–68).  
(6)The Consolidated Appropriations Act, 2010 (Public Law 111–117).  
(7)Section 102(c) (except the last proviso relating to waiver of fees) of chapter 1 of title I of the Supplemental Appropriations Act, 2010 (Public Law 111–212) that addresses guaranteed loans in the rural housing insurance fund.  
(b)For purposes of this division, the term level means an amount.  
(c)The level referred to in subsection (a) shall be the amounts appropriated in the appropriations Acts referred to in such subsection, including transfers and obligation limitations, except that— 
(1)such level shall not include any amount previously designated as an emergency requirement and necessary to meet emergency needs pursuant to sections 403(a) and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010; and  
(2)such level shall be calculated without regard to any rescission or cancellation of funds or contract authority.  
1102.Appropriations made by section 1101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act.  
1103.Appropriations provided by this division that, in the applicable appropriations Act for fiscal year 2010, carried a multiple-year or no-year period of availability shall retain a comparable period of availability.  
1104.Except as otherwise expressly provided in this division, the requirements, authorities, conditions, limitations, and other provisions of the appropriations Acts referred to in section 1101(a) shall continue in effect through the date specified in section 1106.  
1105.No appropriation or funds made available or authority granted pursuant to section 1101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were specifically prohibited during fiscal year 2010.  
1106.Unless otherwise provided for in this division or in the applicable appropriations Act, appropriations and funds made available and authority granted pursuant to this division shall be available through September 30, 2011.  
1107.Expenditures made pursuant to the Continuing Appropriations Act, 2011 (Public Law 111–242), shall be charged to the applicable appropriation, fund, or authorization provided by this division.  
1108.Funds appropriated by this division may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)).  
1109. 
(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2010, and for activities under the Food and Nutrition Act of 2008, the levels established by section 1101 shall be the amounts necessary to maintain program levels under current law and under the authority and conditions provided in the applicable appropriations Acts for fiscal year 2010.  
(b)In addition to the amounts otherwise provided by section 1101, the following amounts shall be available for the following accounts for advance payments for the first quarter of fiscal year 2012: 
(1)Department of Labor, Employment Standards Administration, Special Benefits for Disabled Coal Miners, for benefit payments under title IV of the Federal Mine Safety and Health Act of 1977, $41,000,000, to remain available until expended.  
(2)Department of Health and Human Services, Centers for Medicare and Medicaid Services, Grants to States for Medicaid, for payments to States or in the case of section 1928 on behalf of States under title XIX of the Social Security Act, $86,445,289,000, to remain available until expended.  
(3)Department of Health and Human Services, Administration for Children and Families, Payments to States for Child Support Enforcement and Family Support Programs, for payments to States or other non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960 (24 U.S.C. ch. 9), $1,200,000,000, to remain available until expended.  
(4)Department of Health and Human Services, Administration for Children and Families, Payments to States for Foster Care and Permanency, for payments to States or other non-Federal entities under title IV–E of the Social Security Act, $1,850,000,000.  
(5)Social Security Administration, Supplemental Security Income Program, for benefit payments under title XVI of the Social Security Act, $13,400,000,000, to remain available until expended.  
1110.Amounts incorporated by reference in this division that were previously designated as available for overseas deployments and other activities pursuant to S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010, are designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.  
1111.Any language specifying an earmark in an appropriations Act for fiscal year 2010, or in a committee report or joint explanatory statement accompanying such an Act, shall have no legal effect with respect to funds appropriated by this division. For purposes of this section, the term earmark means a congressional earmark or congressionally directed spending item, as defined in clause 9(e) of rule XXI of the Rules of the House of Representatives and paragraph 5(a) of rule XLIV of the Standing Rules of the Senate.  
1112.Notwithstanding section 1101, none of the funds appropriated or otherwise made available in this division or any other Act (including division A of this Act) may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who—  (1) is not a United States citizen or a member of the Armed Forces of the United States; and (2) is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.  
1113. 
(a) 
(1)Notwithstanding section 1101, except as provided in paragraph (2), none of the funds appropriated or otherwise made available in this division or any other Act (including division A of this Act) may be used to transfer any individual detained at Guantanamo to the custody or effective control of the individual’s country of origin, any other foreign country, or any other foreign entity unless the Secretary of Defense submits to Congress the certification described in subsection (b) by not later than 30 days before the transfer of the individual.  
(2)Paragraph (1) shall not apply to any action taken by the Secretary of Defense to transfer any individual detained at Guantanamo to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction. The Secretary of Defense shall notify Congress promptly upon issuance of any such order.  
(b)The certification described in this subsection is a written certification made by the Secretary of Defense, with the concurrence of the Secretary of State, that the government of the foreign country or the recognized leadership of the foreign entity to which the individual detained at Guantanamo is to be transferred— 
(1)is not a designated state sponsor of terrorism or a designated foreign terrorist organization;  
(2)maintains effective control over each detention facility in which an individual is to be detained if the individual is to be housed in a detention facility;  
(3)is not, as of the date of the certification, facing a threat that is likely to substantially affect its ability to exercise control over the individual;  
(4)has agreed to take effective steps to ensure that the individual cannot take action to threaten the United States, its citizens, or its allies in the future;  
(5)has taken such steps as the Secretary determines are necessary to ensure that the individual cannot engage or re-engage in any terrorist activity; and  
(6)has agreed to share any information with the United States that— 
(A)is related to the individual or any associates of the individual; and  
(B)could affect the security of the United States, its citizens, or its allies.  
(c) 
(1)Except as provided in paragraph (3), none of the funds appropriated or otherwise made available in this division or any other Act (including division A of this Act) may be used to transfer any individual detained at Guantanamo to the custody or effective control of the individual’s country of origin, any other foreign country, or any other foreign entity if there is a confirmed case of any individual who was detained at United States Naval Station, Guantanamo Bay, Cuba, at any time after September 11, 2001, who was transferred to the foreign country or entity and subsequently engaged in any terrorist activity.  
(2)The Secretary of Defense may waive the prohibition in paragraph (1) if the Secretary determines that such a transfer is in the national security interests of the United States and includes, as part of the certification described in subsection (b) relating to such transfer, the determination of the Secretary under this paragraph.  
(3)Paragraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantanamo to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction. The Secretary shall notify Congress promptly upon issuance of any such order.  
(d)For the purposes of this section: 
(1)The term individual detained at Guantanamo means any individual who is located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who— 
(A)is not a citizen of the United States or a member of the Armed Forces of the United States; and  
(B)is— 
(i)in the custody or under the effective control of the Department of Defense; or  
(ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.  
(2)The term foreign terrorist organization means any organization so designated by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).  
1114. 
(a)Notwithstanding section 1101, none of the funds appropriated or otherwise made available by this division or any other Act (including division A of this Act) may be used to construct or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense.  
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba.  
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and  
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or  
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.  
1115.Section 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting the date specified in section 1106 of this division for September 30, 2010.  
1116. 
(a)Section 1115(d) of Public Law 111–32 shall be applied by substituting the date specified in section 1106 of this division for October 1, 2010.  
(b)Section 824(g) of the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) shall be applied by substituting the date specified in section 1106 of this division for October 1, 2010 in paragraph (2).  
(c)Section 61(a) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2733(a)) shall be applied by substituting the date specified in section 1106 of this division for October 1, 2010 in paragraph (2).  
(d)Section 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting the date specified in section 1106 of this division for October 1, 2010 in subparagraph (B).  
1117.The authority provided by section 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) shall remain in effect through the date specified in section 1106 of this division.  
1118.With respect to any discretionary account for which advance appropriations were provided for fiscal year 2011 or 2012 in an appropriations Act for fiscal year 2010, in addition to amounts otherwise made available by this Act, advance appropriations are provided in the same amount for fiscal year 2012 or 2013, respectively, with a comparable period of availability.  
1119. 
(a)Across-the-Board RescissionsThere is hereby rescinded an amount equal to 0.2 percent of— 
(1)the budget authority provided for fiscal year 2011 for any discretionary account of this division; and  
(2)the budget authority provided in any advance appropriation for fiscal year 2011 for any discretionary account in any prior fiscal year appropriation Act.  
(b)Proportionate ApplicationAny rescission made by subsection (a) shall be applied proportionately— 
(1)to each discretionary account and each item of budget authority described in such subsection; and  
(2)within each such account and item, to each program, project, and activity (with programs, projects, and activities as delineated in the appropriation Act or accompanying reports referenced in section 1101 covering such account or item).  
(c)ExceptionsThis section shall not apply to— 
(1)discretionary authority appropriated or otherwise made available by division A of this Act; or  
(2)discretionary authority appropriated or otherwise made available by division B of this Act and designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.  
(d)OMB ReportWithin 30 days after the date of the enactment of this section, the Director of the Office of Management and Budget shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report specifying the account and amount of each rescission made pursuant to this section.  
IIAgriculture, Rural Development, Food and Drug Administration, and Related Agencies 
1201.Notwithstanding section 1101, the level for Agricultural Programs, Office of the Secretary shall be $5,061,000.  
1202.Notwithstanding section 1101, the level for Agricultural Programs, Office of Tribal Relations shall be $499,000.  
1203.Notwithstanding section 1101, the level for Agricultural Programs, Executive Operations, Office of Chief Economist shall be $12,032,000.  
1204.Notwithstanding section 1101, the level for Agricultural Programs, Executive Operations, National Appeals Division shall be $14,254,000.  
1205.Notwithstanding section 1101, the level for Agricultural Programs, Executive Operations, Office of Homeland Security shall be $1,499,000.  
1206.Notwithstanding section 1101, the level for Agricultural Programs, Office of Advocacy and Outreach shall be $1,425,000.  
1207.Notwithstanding section 1101, the level for Agricultural Programs, Office of the Chief Information Officer shall be $40,000,000.  
1208.Notwithstanding section 1101, the level for Agricultural Programs, Office of the Chief Financial Officer shall be $6,260,000.  
1209.Notwithstanding section 1101, the level for Agricultural Programs, Office of Civil Rights shall be $22,737,000.  
1210.Notwithstanding section 1101, the level for Agricultural Programs, Agriculture Buildings and Facilities and Rental Payments shall be $246,970,000, of which $178,470,000 shall be available for payments to the General Services Administration for rent; of which $13,500,000 shall be for payment to the Department of Homeland Security for building and security activities; and of which $55,000,000 shall be for buildings operations and maintenance expenses.  
1211.Notwithstanding section 1101, the level for Agricultural Programs, Hazardous Materials Management shall be $4,000,000.  
1212.Notwithstanding section 1101, the level for Agricultural Programs, Departmental Administration shall be $29,706,000.  
1213.Notwithstanding section 1101, the level for Agricultural Programs, Office of the Assistant Secretary for Congressional Relations shall be $3,877,000.  
1214.Notwithstanding section 1101, the level for Agricultural Programs, Office of Communications shall be $9,499,000.  
1215.Notwithstanding section 1101, the level for Agricultural Programs, Office of the General Counsel shall be $41,499,000.  
1216.Notwithstanding section 1101, the level for Agricultural Programs, Economic Research Service shall be $81,978,000.  
1217.Notwithstanding section 1101, the level for Agricultural Programs, National Agricultural Statistics Service shall be $156,761,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $33,139,000 for $37,908,000.  
1218.Notwithstanding section 1101, the level for Agricultural Programs, Agricultural Research Service, Salaries and Expenses shall be $1,135,501,000.  
1219.Notwithstanding section 1101, the level for Agricultural Programs, Agricultural Research Service, Buildings and Facilities shall be $0.  
1220.Notwithstanding section 1101, the level for Agricultural Programs, National Institute of Food and Agriculture, Research and Education Activities shall be $700,140,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $236,808,000 for $215,000,000; by substituting $33,000,000 for $29,000,000; by substituting $51,000,000 for $48,500,000; by substituting $265,000,000 for $262,482,000; by substituting $2,844,000 for $89,029,000; by substituting $19,375,000 for $18,250,000; and by substituting $11,253,000 for $45,122,000.  
1221.Notwithstanding section 1101, the level for Agricultural Programs, National Institute of Food and Agriculture, Extension Activities shall be $480,092,000:Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $294,500,000 for $297,500,000 and by substituting $8,565,000 for $20,396,000.  
1222.Notwithstanding section 1101, the level for Agricultural Programs, National Institute of Food and Agriculture, Integrated Activities shall be $37,000,000:Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $29,000,000 for $45,148,000; by substituting $9,000,000 for $12,649,000; by substituting $11,000,000 for $14,596,000; by substituting $3,000,000 for $4,096,000; by substituting $0 for $4,388,000; by substituting $0 for $1,365,000; by substituting $2,000,000 for $3,054,000; by substituting $4,000,000 for $5,000,000; by substituting $1,000,000 for $3,000,000; by substituting $0 for $732,000; by substituting $1,000,000 for $1,312,000; and by substituting $6,000,000 for $9,830,000.  
1223.Notwithstanding section 1101, the level for Agricultural Programs, Animal and Plant Health Inspection Service, Salaries and Expenses shall be $865,000,000:Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $40,000,000 for $60,243,000 and by substituting $21,000,000 for $23,390,000.  
1224.Notwithstanding section 1101, the level for Agricultural Programs, Animal and Plant Health Inspection Service, Buildings and Facilities shall be $3,536,000.  
1225.Notwithstanding section 1101, the level for Agricultural Programs, Agricultural Marketing Service, Marketing Services shall be $86,711,000.  
1226.Notwithstanding section 1101, the level for Agricultural Programs, Agricultural Marketing Service, Limitation on Administrative Expenses shall be $60,947,000 (from fees collected).  
1227.The amounts included under the heading Agricultural Programs, Agricultural Marketing Service, Funds for Strengthening Markets, Income, and Supply (Section 32) in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $0 for $10,000,000.  
1228.Notwithstanding section 1101, the level for Agricultural Programs, Grain Inspection, Packers and Stockyards Administration, Salaries and Expenses shall be $40,342,000.  
1229.Notwithstanding section 1101, the level for Agricultural Programs, Grain Inspection, Packers and Stockyards Administration, Limitation on Inspection and Weighing Services Expenses shall be $47,500,000 (from fees collected).  
1230.Notwithstanding section 1101, the level for Agricultural Programs, Food Safety and Inspection Service shall be $1,008,520,000: Provided, That the Food Safety and Inspection Service shall continue implementation of section 11016 of Public Law 110–246.  
1231.Notwithstanding section 1101, the level for Agricultural Programs, Farm Service Agency, Salaries and Expenses shall be $1,210,711,000.  
1232.Notwithstanding Section 1101, the level for “Agricultural Programs, Farm Service Agency, State Mediation Grants” shall be $4,185,000.  
1233.Notwithstanding section 1101, the level for Agricultural Programs, Farm Service Agency, Grassroots Source Water Protection Program shall be $4,250,000.  
1234.The amounts included under the heading Agricultural Programs, Farm Service Agency, Agricultural Credit Insurance Fund Program Account in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $1,975,000,000 for $2,150,000,000; by substituting $475,000,000 for $650,000,000; by substituting $2,572,343,000 for $2,670,000,000; by substituting $122,343,000 for $170,000,000; by substituting $950,000,000 for $1,000,000,000; by substituting $0 for $150,000,000; by substituting $0 for $75,000,000 the first and second place it appears; by substituting $0 for $10,000,000; by substituting $38,570,000 for $32,070,000; by substituting $32,870,000 for $26,520,000; by substituting $5,700,000 for $5,550,000; by substituting $109,410,000 for $106,402,000; by substituting $57,540,000 for $47,400,000; by substituting $34,950,000 for $35,100,000; by substituting $16,920,000 for $23,902,000; by substituting $0 for $1,065,000; by substituting $0 for $1,343,000; by substituting $0 for $278,000; by substituting $0 for $793,000; by substituting $313,508,000 for $321,093,000; and by substituting $305,588,000 for $313,173,000. Funds appropriated by this division to such heading for farm ownership, operating, direct and guaranteed loans may be transferred among these programs: Provided, That the Secretary of Agriculture shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any transfer.  
1235.Notwithstanding section 1101, the level for Agricultural Programs, Risk Management Agency shall be $79,000,000.  
1236.Notwithstanding section 1101, the level for Conservation Programs, Natural Resources Conservation Service, Conservation Operations shall be $872,247,000.  
1237.Notwithstanding section 1101, the level for Conservation Programs, Natural Resources Conservation Service, Watershed and Flood Prevention Operations shall be $0.  
1238.Notwithstanding section 1101, the level for Conservation Programs, Natural Resources Conservation Service, Watershed Rehabilitation Program shall be $18,000,000.  
1239.Notwithstanding section 1101, the level for Conservation Programs, Natural Resources Conservation Service, Resource Conservation and Development shall be $0.  
1240.Notwithstanding section 1101, the level for Rural Development Programs, Rural Development, Salaries and Expenses shall be $191,987,000.  
1241.The amounts included under the heading Rural Development Programs, Rural Housing Service, Rural Housing Insurance Fund Program Account in Public Law 111–80 for gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949 shall be applied to funds appropriated by this division by substituting $25,121,406,000 for $13,121,488,000; by substituting $1,121,406,000 for $1,121,488,000; by substituting $24,000,000,000 for $12,000,000,000; by substituting $23,360,000 for $34,412,000; by substituting $30,960,000 for $129,090,000; by substituting $5,052,000 for $5,045,000; and by substituting $4,966,000 for $4,970,000.  
1242.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Rural Housing Insurance Fund Program Account for the cost of direct and guaranteed loans, including the cost of modifying loans, authorized by section 502 of the Housing Act of 1949 shall be $70,200,000: Provided, That the amounts included for such costs under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $70,200,000 for $40,710,000 in the case of direct loans and by substituting $0 for $172,800,000 in the case of unsubsidized guaranteed loans.  
1243.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Rural Housing Insurance Fund Program Account for the cost of repair, rehabilitation, and new construction of rental housing authorized by section 515 of the Housing Act of 1949 shall be $23,446,000.  
1244.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Rural Housing Insurance Fund Program Account for the cost of multi-family housing guaranteed loans authorized by section 538 of the Housing Act of 1949 shall be $3,000,000.  
1245.In addition to amounts otherwise appropriated or made available by this division, there is appropriated to the Secretary of Agriculture $288,000 for section 523 self-help housing land development loans authorized by section 523 of the Housing Act of 1949 and $294,000 for site development loans authorized by section 524 of such Act.  
1246.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Rural Housing Insurance Fund Program Account for administrative expenses necessary to carry out the direct and guaranteed loan programs shall be $454,383,000.  
1247.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Rental Assistance Program shall be $955,635,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $0 for $5,958,000; and by substituting $3,000,000 for $3,400,000.  
1248.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Multi-Family Housing Revitalization Program Account shall be $30,000,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $14,000,000 for $16,400,000; by substituting $15,000,000 for $25,000,000; and by substituting $1,000,000 for $1,791,000.  
1249.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Mutual and Self-Help Housing Grants shall be $37,000,000.  
1250.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Rural Housing Assistance Grants shall be $40,400,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by substituting $0 for $4,000,000.  
1251.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Rural Community Facilities Program Account shall be $41,462,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $5,000,000 for $6,256,000; and by substituting $7,000,000 for $13,902,000.  
1252.Notwithstanding section 1101, the level for Rural Development Programs, Rural Business–Cooperative Service, Rural Business Program Account shall be $85,451,000.  
1253.Notwithstanding section 1101, the level for Rural Development Programs, Rural Business–Cooperative Service, Rural Development Loan Fund Program Account for the principal amount of direct loans as authorized by Rural Development Loan Fund shall be $19,181,000; and for the cost of direct loans, $7,400,000.  
1254.Notwithstanding section 1101, in connection with the Rural Development Programs, Rural Business–Cooperative Service, Rural Economic Development Loans Program Account, of the funds derived from interest on the cushion of credit payments, as authorized by section 313 of the Rural Electrification Act of 1936, $207,000,000 shall not be obligated and $207,000,000 is rescinded.  
1255.Notwithstanding section 1101, the level for Rural Development Programs, Rural Business–Cooperative Service, Rural Cooperative Development Grants shall be $30,254,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $0 for $300,000; by substituting $0 for $2,800,000; and by substituting $18,867,000 for $20,367,000.  
1256.Notwithstanding section 1101, the level for Rural Development Programs, Rural Business–Cooperative Service, Rural Microenterprise Investment Program Account shall be $0.  
1257.Notwithstanding section 1101, the level for Rural Development Programs, Rural Business–Cooperative Service, Rural Energy for America Program shall be $5,000,000.  
1258.Notwithstanding section 1101, the level for Rural Development Programs, Rural Utilities Service, Rural Water and Waste Disposal Program Account shall be $529,002,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $12,000,000 for $17,500,000.  
1259.Notwithstanding section 1101, the level for Rural Development Programs, Rural Utilities Service, Rural Electrification and Telecommunications Loans Program Account for the cost of guaranteed underwriting loans pursuant to section 313A shall be $700,000: Provided, That, notwithstanding section 6106(b) of the Food, Conservation, and Energy Act of 2008, a guaranteed underwriting loan may not be issued until the Secretary of Agriculture certifies to the Committees on Appropriations of the House and Senate that the regulations governing the program fully implement the requirements of section 6106(a) of the Food, Conservation, and Energy Act of 2008.  
1260.Notwithstanding section 1101, the level for Rural Development Programs, Rural Utilities Service, Rural Electrification and Telecommunications Loans Program Account for administrative expenses necessary to carry out the direct and guaranteed loan programs shall be $38,374,000.  
1261.Notwithstanding section 1101, the level for Rural Development Programs, Rural Utilities Service, Distance Learning, Telemedicine, and Broadband Program for the cost of grants for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq. shall be $32,500,000.  
1262.Notwithstanding section 1101, the level for Rural Development, Rural Utilities Service, Distance Learning, Telemedicine, and Broadband Program for the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act shall be $22,320,000. In addition, $13,406,000, to remain available until expended, for a grant program to finance broadband transmission in rural areas eligible for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C. 950aaa.  
1263.Notwithstanding the section 1101, the level for Domestic Food Programs, Food and Nutrition Service, Child Nutrition Programs in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $0 for $1,000,000 and by substituting $0 for $5,000,000, and shall be applied to funds made available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c) by substituting $5,277,574,000 for $6,747,877,000 and by substituting $0 for $242,022,000.  
1264.Notwithstanding section 1101, the level for Domestic Food Programs, Food and Nutrition Service, Special Supplemental Nutrition Program for Women, Infants, and Children (WIC) shall be $6,747,522,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $35,000,000 for $60,000,000.  
1265.Notwithstanding section 1101, the level for Domestic Food Programs, Food and Nutrition Service, Commodity Assistance Program, shall be $246,619,000, of which $176,049,000 shall be for the Commodity Supplemental Food Program: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $0 for $6,000,000.  
1266.Notwithstanding section 1101, the level for Foreign Assistance and Related Programs, Foreign Agricultural Service, Salaries and Expenses shall be $186,000,000.  
1267.Notwithstanding section 1101, the level for Foreign Assistance and Related Programs, Foreign Agricultural Service, Food for Peace Title II Grants shall be $1,500,000,000.  
1268.Notwithstanding section 1101, the level for Foreign Assistance and Related Programs, Foreign Agricultural Service, McGovern-Dole International Food for Education and Child Nutrition Program Grants shall be $199,500,000.  
1269.Notwithstanding section 1101, the level for Related Agencies and Food and Drug Administration, Food and Drug Administration, Salaries and Expenses shall be $3,655,687,000: Provided, That of the amount provided under this heading, $667,057,000 shall be derived from prescription drug user fees authorized by section 736 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379h), shall be credited to this account and remain available until expended, and shall not include any fees pursuant to paragraphs (2) and (3) of section 736(a) of such Act (21 U.S.C. 379h(a)(2) and (a)(3)) assessed for fiscal year 2012 but collected in fiscal year 2011; $61,860,000 shall be derived from medical device user fees authorized by section 738 of such Act (21 U.S.C. 379j), and shall be credited to this account and remain available until expended; $19,448,000 shall be derived from animal drug user fees authorized by section 740 of such Act (21 U.S.C. 379j–12), and shall be credited to this account and remain available until expended; $5,397,000 shall be derived from animal generic drug user fees authorized by section 741 of such Act (21 U.S.C. 379f), and shall be credited to this account and shall remain available until expended; and $450,000,000 shall be derived from tobacco product user fees authorized by section 919 of such Act (21 U.S.C. 387s) and shall be credited to this account and remain available until expended: Provided further, That in addition and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees that exceed the fiscal year 2011 limitation are appropriated and shall be credited to this account and remain available until expended: Provided further, That fees derived from prescription drug, medical device, animal drug, animal generic drug, and tobacco product assessments for fiscal year 2011 received during fiscal year 2011, including any such fees assessed prior to fiscal year 2011 but credited for fiscal year 2011, shall be subject to the fiscal year 2011 limitations: Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: Provided further, That of the total amount appropriated under this heading: (1) $837,358,000 shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs; (2) $957,116,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs; (3) $325,647,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $161,730,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $359,781,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $60,664,000 shall be for the National Center for Toxicological Research; (7) $421,463,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) not to exceed $136,239,000 shall be for Rent and Related activities, of which $41,951,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) not to exceed $183,048,000 shall be for payments to the General Services Administration for rent; and (10) $212,642,000 shall be for other activities, including the Office of the Commissioner of Food and Drugs; the Office of Foods; the Office of the Chief Scientist; the Office of Policy, Planning and Budget; the Office of International Programs; the Office of Administration; and central services for these offices: Provided further, That none of the funds made available under this heading shall be used to transfer funds under section 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd): Provided further, That not to exceed $25,000 of the amount provided under this heading shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner: Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress. 
In addition, mammography user fees authorized by 42 U.S.C. 263b, export certification user fees authorized by 21 U.S.C. 381, and priority review user fees authorized by 21 U.S.C. 360n may be credited to this account, to remain available until expended. In addition, food and feed recall user fees, food reinspection user fees, and voluntary qualified importer program user fees authorized by section 743 of the Federal Food, Drug, and Cosmetic Act, as amended by Public Law 111–353, may be credited to this account in an amount not to exceed the amount determined under subsection (b) of such section 743, to remain available until expended.  
1270.Notwithstanding section 1101, the level for Food and Drug Administration, Buildings and Facilities shall be $10,000,000.  
1271.Notwithstanding section 1101, the level for Related Agencies and Food and Drug Administration, Independent Agencies, Farm Credit Administration, Limitation on Administrative Expenses shall be $59,400,000 (from assessments collected from farm credit institutions, including the Federal Agricultural Mortgage Corporation).  
1272.Notwithstanding any other provision of this division, the following set-asides included in Public Law 111–80 for “Congressionally Designated Projects” in the following accounts for the corresponding amounts shall not apply to funds appropriated by this division: 
(1)Agricultural Programs, Agricultural Research Service, Salaries and Expenses, $44,138,000.  
(2)Agricultural Programs, National Institute of Food and Agriculture, Research and Education Activities, $120,054,000.  
(3)Agricultural Programs, National Institute of Food and Agriculture, Extension Activities, $11,831,000.  
(4)Agricultural Programs, Animal and Plant Health Inspection Service, Salaries and Expenses, $24,410,000.  
(5)Conservation Programs, Natural Resources Conservation Service, Conservation Operations, $37,382,000.  
1273.Notwithstanding any other provision of this division, the following provisions included in Public Law 111–80 shall not apply to funds appropriated by this division: 
(1)The first proviso under the heading Agricultural Programs, Agriculture Buildings and Facilities and Rental Payments.  
(2)The second proviso under the heading Departmental Administration.  
(3)The second proviso under the heading Conservation Programs, Natural Resources Conservation Service, Conservation Operations.  
(4)The second proviso under the heading Rural Development Programs, Rural Utilities Service, Rural Water and Waste Disposal Account.  
(5)The first proviso under the heading Domestic Food Programs, Food and Nutrition Service, Commodity Assistance Program.  
(6)The first proviso under the heading Foreign Assistance and Related Programs, Foreign Agricultural Service, McGovern-Dole International Food for Education and Child Nutrition Program Grants.  
1274.Sections 718, 723, 727, 728, and 738 of Public Law 111–80 shall be applied to funds appropriated by this division by substituting $0 for the dollar amounts included in those sections.  
1275.Section 741 of Public Law 111–80 shall be applied to funds appropriated by this division by substituting $2,000,000 for $2,600,000 and by substituting $0 for $3,000,000.  
1276.Sections 716, 721(2), 721(3), 724, 725, 726, 729, 735, 743, and 748 of Public Law 111–80 shall not apply for fiscal year 2011.  
1277.Sections 730, 734, 737, 740, 745, 747, and 749 of Public Law 111–80 authorized or required certain actions that have been performed before the date of the enactment of this division and need not reoccur.  
1278.Appropriations to the Department of Agriculture made available in fiscal year 2005 to carry out section 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) for the cost of direct loans shall remain available until expended to disburse valid obligations made in fiscal years 2005, 2006, and 2007.  
1279.In the case of each program established or amended by the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), other than by title I or subtitle A of title III of such Act, or programs for which indefinite amounts were provided in that Act that is authorized or required to be carried out using funds of the Commodity Credit Corporation: (1) such funds shall be available for salaries and related administrative expenses, including technical assistance, associated with the implementation of the program, without regard to the limitation on the total amount of allotments and fund transfers contained in section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and (2) the use of such funds for such purpose shall not be considered to be a fund transfer or allotment for purposes of applying the limitation on the total amount of allotments and fund transfers contained in such section.  
1280.With respect to any loan or loan guarantee program administered by the Secretary of Agriculture that has a negative credit subsidy score for fiscal year 2011, the program level for the loan or loan guarantee program, for the purposes of the Federal Credit Reform Act of 1990, shall be the program level established pursuant to such Act for fiscal year 2010.  
1281.Section 721(1) of Public Law 111–80 (123 Stat. 2122) is amended by striking $1,180,000,000 and inserting $1,238,000,000.  
1282.Section 742 of Public Law 111–80 (123 Stat. 2128) is amended by striking $11,000,000 and inserting $15,000,000.  
1283.The following provisions of Public Law 111–80 shall be applied to funds appropriated by this division by substituting 2010, 2011, and 2012 for 2009, 2010, and 2011, respectively, in each instance that such terms appear: 
(1)The second paragraph under the heading Agricultural Programs, Animal and Plant Health Inspection Service, Salaries and Expenses.  
(2)The second proviso under the heading Agricultural Programs, Food Safety and Inspection Service.  
(3)The first proviso in the second paragraph under the heading Rural Development Programs, Rural Housing Service, Rural Housing Insurance Fund Program Account.  
(4)The fifth proviso under the heading Rural Development Programs, Rural Housing Service, Rental Assistance Program.  
(5)The proviso under the heading Rural Development Programs, Rural Housing Service, Mutual and Self-Help Housing Grants.  
(6)The first proviso under the heading Rural Development Programs, Rural Housing Service, Rural Housing Assistance Grants.  
(7)The seventh proviso under the heading Rural Development Programs, Rural Housing Service, Rural Community Facilities Program Account.  
(8)The third proviso under the heading Rural Development Programs, Rural Business—Cooperative Service, Rural Business Program Account.  
(9)The four availability of funds clauses under the heading Rural Development Programs, Rural Business—Cooperative Service, Rural Development Loan Fund Program Account.  
(10)The fifth proviso under the heading Rural Development Programs, Rural Utilities Service, Rural Water and Waste Disposal Program Account.  
(11)Sections 713, 717, and 732.  
(12)The paragraph under the heading Food and Nutrition Service, Child Nutrition Programs.  
(13)The third proviso under the heading Food and Nutrition Service, Commodity Assistance Program.  
1284.None of the funds appropriated or otherwise made available by this division or any other Act shall be used to pay the salaries and expenses of personnel to carry out the Wetlands Reserve Program authorized by sections 1237–1237F of the Food Security Act of 1985 (16 U.S.C. 3837–3837f) to enroll in excess of 202,218 acres in fiscal year 2011.  
1285.None of the funds appropriated or otherwise made available by this division or any other Act shall be used to pay the salaries and expenses of personnel to carry out the Conservation Stewardship Program authorized by sections 1238D–1238G of the Food Security Act of 1985 (16 U.S.C. 3838d–3838g) in excess of $649,000,000.  
1286.None of the funds appropriated or otherwise made available by this division or any other Act shall be used to pay the salaries and expenses of personnel to carry out the program authorized by section 14 of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012).  
1287.None of the funds appropriated or otherwise made available by this Act or any other Act shall be used to pay the salaries and expenses of personnel to carry out a program under subsection (b)(2)(A)(iii) of section 14222 of Public Law 110–246 in excess of $1,098,000,000: Provided , That none of the funds made available in this Act or any other Act shall be used for salaries and expenses to carry out section 19(i)(1)(D) of the Richard B. Russell National School Lunch Act as amended by section 4304 of Public Law 110–246 in excess of $33,000,000, including the transfer of funds under subsection (c) of section 14222 of Public Law 110–246, until October 1, 2011: Provided further, That $117,000,000 made available on October 1, 2011, to carry out section 19(i)(1)(D) of the Richard B. Russell National School Lunch Act as amended by section 4304 of Public Law 110–246 shall be excluded from the limitation described in subsection (b)(2)(A)(iv) of section 14222 of Public Law 110–246.  
1288.None of the funds appropriated or made available by this division or any other Act shall be used to pay the salaries and expenses of personnel to carry out the Biomass Crop Assistance Program authorized by section 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111) in excess of $112,000,000.  
1289.Of the unobligated balances available for Agricultural Programs, Agricultural Research Service, Buildings and Facilities, $229,582,000 is rescinded.  
1290.Of the unobligated balances available for the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act of 1936, $39,000,000 is rescinded.  
1291.None of the funds made available by this Act may be used to pay the salaries and expenses of personnel of the Department of Agriculture to provide nonrecourse marketing assistance loans for mohair under section 1201 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8731).  
1292.The unobligated balances available for the Outreach for Socially Disadvantaged Farmers account, as identified by Treasury Appropriation Fund Symbol 12X0601, are rescinded; for the Rural Community Advancement Program, as identified by Treasury Appropriation Fund Symbol 12X0400, are rescinded; for the Payments to States program, as identified by Treasury Appropriation Fund symbol 12X2501, are rescinded; for the Common Computing Environment account, as identified by Treasury Appropriation Fund Symbol 12X0113, $3,111,000 are rescinded; for Agriculture Buildings and Facilities and Rental Payments, as identified by Treasury Appropriation Fund Symbol 12X0117, $45,000,000 are rescinded; and for the Animal and Plant Health Inspection Service—Buildings and Facilities account, as identified by Treasury Appropriation Fund Symbol 12X1601, $629,000 are rescinded. In addition, from prior year unobligated balances of Animal and Plant Health Inspection Service—Salaries and Expenses account $10,887,000 are rescinded as follows: Sudden Oak Death, $295,000; Sirex Woodwasp, $408,000; Avian Influenza, $8,000,000; Information Technology Infrastructure, $86,000; Screwworm, $1,000,000; HUB Relocation, $98,000; and Contingency Funds, $1,000,000.  
1293.Of the unobligated balances available for Cooperative State Research, Education, and Extension Service, Buildings and Facilities, $1,037,000 are rescinded.  
1294.The unobligated balances available for the wildlife habitat incentives program under section 1240N of the Food Security Act of 1985 (16 U.S.C. 3839bb–1), as identified by Treasury Appropriation Fund Symbol 12X3322, are rescinded; for the program under the Water Bank Act (16 U.S.C. 1301 et seq.), as identified by Treasury Appropriation Fund Symbol 12X3320; and for the wetlands reserve program under section 1237 of the Food Security Act of 1985 (16 U.S.C. 3837), as identified by Treasury Appropriation Fund Symbol 12X1080, are rescinded.  
1295.Of the unobligated balances available for the broadband grant program for rural areas eligible for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C. 950aaa, $25,000,000 are rescinded.  
1296.Of the unobligated balances available for the Export Credit Guarantee Program under section 101 of the Agricultural Trade Act of 1978 (Public Law 95–501), $331,000,000 are hereby permanently canceled.  
1297.None of the funds appropriated by this Act or any other Act may be used to carry out section 508(d)(3) of the Federal Crop Insurance Act (7 U.S.C. 1508(d)(3)) to provide a performance-based premium discount in the crop insurance program.  
1298.Section 739 of Public Law 111–80 shall be applied to funds appropriated by this division by substituting “$640,000” for “$800,000”.  
IIICommerce, Justice, Science, and Related Agencies 
1301.Notwithstanding section 1101, the level for Department of Commerce, International Trade Administration, Operations and Administration shall be $450,989,000.  
1302.Notwithstanding section 1101, the level for Department of Commerce, Economic Development Administration, Economic Development Assistance Programs shall be $246,000,000.  
1303.Notwithstanding section 1101, the level for Department of Commerce, Minority Business Development Agency, Minority Business Development shall be $30,400,000.  
1304.Notwithstanding section 1101, the level for Department of Commerce, National Telecommunications and Information Administration, Salaries and Expenses shall be $40,649,000.  
1305.Notwithstanding section 1101, the level for Department of Commerce, National Institute of Standards and Technology, Scientific and Technical Research and Services shall be $508,000,000.  
1306.Notwithstanding section 1101, the level for Department of Commerce, National Institute of Standards and Technology, Industrial Technology Services shall be $173,600,000.  
1307.Notwithstanding section 1101, the level for Department of Justice, General Administration, National Drug Intelligence Center shall be $34,023,000.  
1308.Notwithstanding section 1101, the level for Department of Justice, General Administration, Justice Information Sharing Technology shall be $60,285,000.  
1309.Notwithstanding section 1101, the level for Department of Justice, General Administration, Tactical Law Enforcement Wireless Communications shall be $100,000,000.  
1310.Notwithstanding section 1101, the level for Department of Justice, General Administration, Detention Trustee shall be $1,518,663,000.  
1311.Notwithstanding section 1101, the level for Department of Justice, Legal Activities, Salaries and Expenses, General Legal Activities shall be $865,097,000.  
1312.Notwithstanding section 1101, the level for Department of Justice, United States Marshals Service, Construction shall be $16,625,000.  
1313.Notwithstanding section 1101, the level for Department of Justice, Federal Bureau of Investigation, Salaries and Expenses shall be $7,834,622,000.  
1314.Notwithstanding section 1101, the level for Department of Justice, Federal Bureau of Investigation, Construction shall be $107,310,000.  
1315.Notwithstanding section 1101, the level for Department of Justice, Federal Prison System, Salaries and Expenses shall be $6,295,000,000.  
1316.Notwithstanding section 1101, the level for Office of Science and Technology Policy shall be $6,660,000.  
1317.Notwithstanding section 1101, the level for National Science Foundation, Research and Related Activities shall be $5,575,025,000.  
1318.Notwithstanding section 1101, the level for National Science Foundation, Education and Human Resources shall be $862,760,000.  
1319.Notwithstanding section 1101, the level for Department of Commerce, Bureau of the Census, Periodic Censuses and Programs shall be $893,000,000.  
1320.Notwithstanding section 1101, the level for each of the following accounts shall be $0: Department of Commerce, National Telecommunications and Information Administration, Public Telecommunications Facilities, Planning and Construction; Department of Justice, Bureau of Alcohol, Tobacco, Firearms, and Explosives, Construction; and Department of Justice, Office of Justice Programs, Weed and Seed Program Fund.  
1321.Notwithstanding any other provision of this division, the following set-asides included in division B of Public Law 111–117 for projects specified in the explanatory statement accompanying that Act in the following accounts for the corresponding amounts shall not apply to funds appropriated by this division: (1) Department of Commerce, International Trade Administration, Operations and Administration, $5,215,000; (2) Department of Commerce, Minority Business Development Agency, Minority Business Development, $1,100,000; (3) Department of Commerce, National Institute of Standards and Technology, Scientific and Technical Research and Services, $10,500,000; (4) Department of Commerce, National Institute of Standards and Technology, Construction of Research Facilities, $47,000,000; (5) Department of Commerce, National Oceanic and Atmospheric Administration, Operations, Research, and Facilities, $99,295,000; (6) Department of Commerce, National Oceanic and Atmospheric Administration, Procurement, Acquisition and Construction, $18,000,000; (7) Department of Justice, Office of Justice Programs, State and Local Law Enforcement Assistance, $185,268,000; (8) Department of Justice, Office of Justice Programs, Juvenile Justice Programs, $91,095,000; (9) Department of Justice, Community Oriented Policing Services, $25,385,000; (10) Department of Justice, Community Oriented Policing Services, $168,723,000; and (11) National Aeronautics and Space Administration, Cross Agency Support, $63,000,000.  
1322.The Departments of Commerce and Justice, the National Aeronautics and Space Administration, and the National Science Foundation are directed to submit spending plans, signed by the respective department or agency head, to the House and Senate Committees on Appropriations within 60 days of enactment of this division.  
1323.Notwithstanding any other provision of this division, the set-aside included in division B of Public Law 111–117 under the heading Department of Commerce, United States Patent and Trademark Office, Salaries and Expenses for policy studies related to activities of United Nations Specialized Agencies related to international protection of intellectual property rights shall not apply to funds appropriated by this division.  
1324.Of the amount provided by section 1306 for National Institute of Standards and Technology, Industrial Technology Services, $44,900,000 shall be for the Technology Innovation Program, and $128,700,000 shall be for the Manufacturing Extension Partnership Program.  
1325. 
(a)Notwithstanding section 1101, the level for Department of Commerce, National Institute of Standards and Technology, Construction of Research Facilities shall be $70,000,000.  
(b)The set-asides included in division B of Public Law 111–117 under the heading Department of Commerce, National Institute of Standards and Technology, Construction of Research Facilities for a competitive construction grant program for research science buildings and for projects specified in the explanatory statement accompanying that Act shall not apply to funds appropriated by this division.  
1326. 
(a)Notwithstanding section 1101, the level for Department of Commerce, National Oceanic and Atmospheric Administration, Operations, Research, and Facilities shall be $3,185,883,000.  
(b)The set-aside included in division B of Public Law 111–117 under the heading Department of Commerce, National Oceanic and Atmospheric Administration, Operations, Research, and Facilities for projects specified in the explanatory statement accompanying that Act shall not apply to funds appropriated by this division.  
1327. 
(a)Notwithstanding section 1101, the level for Department of Commerce, National Oceanic and Atmospheric Administration, Procurement, Acquisition and Construction shall be $1,335,353,000.  
(b)The set-aside included in division B of Public Law 111–117 under the heading Department of Commerce, National Oceanic and Atmospheric Administration, Procurement, Acquisition and Construction for projects specified in the explanatory statement accompanying that Act shall not apply to funds appropriated by this division.  
1328.Notwithstanding section 1101, the level for Department of Commerce, Departmental Management, Herbert C. Hoover Building Renovation and Modernization shall be $15,000,000.  
1329.Notwithstanding section 1101, the level for Department of Commerce, United States Patent and Trademark Office, Salaries and Expenses shall be $2,090,000,000, to remain available until expended: 
Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections assessed and collected pursuant to 15 U.S.C. 1113 and 35 U.S.C. 41 and 376 are received during fiscal year 2011, so as to result in a fiscal year 2011 appropriation from the general fund estimated at $0: 
 Provided further, That during fiscal year 2011, should the total amount of offsetting fee collections be less than $2,090,000,000, this amount shall be reduced accordingly.  
1330.Notwithstanding section 1101, the level for “Department of Justice, State and Local Law Enforcement Activities, Salaries and Expenses” shall be $187,000,000.  
1331. 
(a)Notwithstanding section 1101, the level for Department of Justice, Office of Justice Programs, State and Local Law Enforcement Assistance shall be $1,120,085,000.  
(b)Notwithstanding section 1101, the level for Department of Justice, Office of Justice Programs, Juvenile Justice Programs shall be $275,975,000.  
(c)(1)Notwithstanding section 1101, the level for Department of Justice, Community Oriented Policing Services shall be $495,925,000. 
(2)Amounts included under the heading Department of Justice, Community Oriented Policing Services in division B of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $15,000,000 for $40,385,000 and $1,500,000 for $170,223,000.  
(d)Except as otherwise provided in section 1321, each set-aside included in an account, the level of which is established by subsection (a), (b), or (c) of this section, shall be reduced proportionately to reflect the level provided in the respective subsection for each account.  
1332.Notwithstanding any other provision of law, section 20109(a), in subtitle A of title II of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709(a)), shall not apply to amounts made available by this division.  
1333. 
(a)Notwithstanding section 1101, the level for National Aeronautics and Space Administration, Exploration shall be $3,808,300,000.  
(b)Notwithstanding sections 1104 and 1105, the provisos under the heading National Aeronautics and Space Administration, Exploration in division B of Public Law 111–117, as amended, shall not apply to funds appropriated by this division.  
(c)Of the amounts appropriated by this division for National Aeronautics and Space Administration, Exploration, not less than $1,200,000,000 shall be for the multipurpose crew vehicle to continue existing vehicle development activities to meet the requirements described in paragraph (a)(1) of section 303 of Public Law 111–267, and not less than $1,800,000,000 shall be for the heavy lift launch vehicle system which shall have a lift capability not less than 130 tons and which shall have an upper stage and other core elements developed simultaneously.  
1334. 
(a)Notwithstanding section 1101, the level for National Aeronautics and Space Administration, Space Operations shall be $5,508,500,000.  
(b)The proviso specifying amounts under the heading National Aeronautics and Space Administration, Space Operations in division B of Public Law 111–117 shall not apply to funds appropriated by this division.  
1335.Notwithstanding section 1101, the level for National Aeronautics and Space Administration, Science shall be $4,945,300,000.  
1336.Notwithstanding section 1101, the level for National Aeronautics and Space Administration, Aeronautics shall be $535,000,000.  
1337.Notwithstanding section 1101, the level for National Aeronautics and Space Administration, Education shall be $145,800,000.  
1338. 
(a)Notwithstanding section 1101, the level for National Aeronautics and Space Administration, Cross Agency Support shall be $3,111,400,000.  
(b)The provisos specifying amounts under the heading National Aeronautics and Space Administration, Cross Agency Support in division B of Public Law 111–117 shall not apply to funds appropriated by this division.  
1339. 
(a)Notwithstanding section 1101, the level for National Aeronautics and Space Administration, Construction and Environmental Compliance and Remediation shall be $394,300,000.  
(b)This level shall not include amounts made available by section 1101 from lease proceeds under such account.  
(c)The first proviso under the heading National Aeronautics and Space Administration, Construction and Environmental Compliance and Remediation in division B of Public Law 111–117 shall not apply to funds appropriated by this division.  
1340. 
(a)None of the funds made available by this division may be used for the National Aeronautics and Space Administration or the Office of Science and Technology Policy to develop, design, plan, promulgate, implement, or execute a bilateral policy, program, order, or contract of any kind to participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned company unless such activities are specifically authorized by a law enacted after the date of enactment of this division.  
(b)The limitation in subsection (a) shall also apply to any funds used to effectuate the hosting of official Chinese visitors at facilities belonging to or utilized by the National Aeronautics and Space Administration.  
1341.Notwithstanding section 1101, amounts are provided for Legal Services Corporation, Payment to the Legal Services Corporation in division B of Public Law 111–117 in the manner authorized in Public Law 111–117 for fiscal year 2010, except that for fiscal year 2011 the amounts specified in division B of Public Law 111–117 shall be modified by substituting— 
(1)$405,000,000 for $420,000,000; and  
(2)$379,400,000 for $394,400,000.  
1342.Section 505(a)(1) of division B of Public Law 111–117 is amended by inserting , unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds before the semicolon.  
1343.Of the unobligated balances available to the Department of Justice from prior appropriations, the following funds are rescinded, not later than September 30, 2011, from the following accounts in the specified amounts: (1) Office of Justice Programs, $42,000,000; (2) Community Oriented Policing Services, $10,200,000; and (3) Legal Activities, Assets Forfeiture Fund, $495,000,000.  
1344.Of the unobligated balances available to the Department of Justice for the Working Capital Fund, $26,000,000 is hereby permanently rescinded.  
1345.Of the unobligated balances available to the Bureau of the Census for the Census Working Capital Fund, $50,000,000 is hereby permanently rescinded.  
1346.Of the unobligated balances available to the National Telecommunications and Information Administration for reimbursable spectrum management activities, $4,800,000 is hereby rescinded.  
1347.Notwithstanding any other provision of law, in fiscal year 2012 and thereafter payments for costs described in subsection (a) of section 404 of Public Law 107–42, as amended, shall be considered to be, and included in, payments for compensation for the purposes of sections 406(b) and (d)(1) of such Act.  
1348.None of the funds made available by this division may be used to implement, establish, or create a NOAA Climate Service as described in the Draft NOAA Climate Service Strategic Vision and Framework published at 75 Federal Register 57739 (September 22, 2010) and updated on December 20, 2010: Provided, That this limitation shall expire on September 30, 2011.  
1349.None of the funds made available by this division may be used to approve a new limited access privilege program (as that term is used in section 303A of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1853a)) for any fishery under the jurisdiction of the South Atlantic, Mid-Atlantic, New England, or Gulf of Mexico Fishery Management Councils in fiscal year 2011: Provided, That nothing in this section shall prevent development activities related to limited access privilege programs.  
IVEnergy and Water Development and Related Agencies 
1401.All of the provisos under the heading ‘‘Corps of Engineers—Civil, Department of the Army, Construction’’ in the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1402.The proviso under the heading ‘‘Corps of Engineers—Civil, Department of the Army, Mississippi River and Tributaries’’ in the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1403.The fifth proviso (regarding the San Gabriel Basin Restoration Fund), seventh proviso (regarding the Milk River Project) and eighth proviso (regarding the Departmental Irrigation Drainage program) under the heading ‘‘Department of the Interior, Bureau of Reclamation, Water and Related Resources’’ in the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1404.All of the provisos under the heading ‘‘Department of Energy, Energy Programs, Energy Efficiency and Renewable Energy’’ in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1405.All of the provisos under the heading ‘‘Department of Energy, Energy Programs, Electricity Delivery and Energy Reliability’’ in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1406.The proviso under the heading ‘‘Department of Energy, Energy Programs, Nuclear Energy’’ in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1407.All of the provisos under the heading ‘‘Department of Energy, Energy Programs, Fossil Energy Research and Development’’ in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1408.All of the provisos under the heading ‘‘Department of Energy, Energy Programs, Science’’ in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1409.The thirteenth proviso (regarding Commission funding) under the heading ‘‘Department of Energy, Energy Programs, Nuclear Waste Disposal’’ in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1410.All of the provisos under the heading ‘‘Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Weapons Activities’’ in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1411.The proviso under the heading ‘‘Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Defense Nuclear Nonproliferation’’ in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1412.All of the provisos under the heading ‘‘Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Office of the Administrator’’ in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1413.The proviso under the heading ‘‘Department of Energy, Atomic Energy Defense Activities, Environmental and Other Defense Activities, Defense Environmental Cleanup’’ in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1414.The proviso under the heading ‘‘Department of Energy, Atomic Energy Defense Activities, Environmental and Other Defense Activities, Other Defense Activities’’ in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1415.The fifth proviso under the heading ‘‘Department of Energy, Power Marketing Administrations, Construction, Rehabilitation, Operation and Maintenance, Western Area Power Administration’’ in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1416.Sections 105, 106, 107, 110 through 125, 205 through 211, 502, and 506 of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85), to the extent the sections direct funds, shall not apply to funds appropriated by this division.  
1417.In addition to amounts otherwise made available by this division, $180,000,000 is appropriated for ‘‘Department of Energy, Energy Programs, Advanced Research Projects Agency—Energy’’.  
1418.No appropriation, funds, or authority made available pursuant to section 1101 for the Department of Energy or Corps of Engineers, Civil shall be used to initiate or resume any program, project or activity or to initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project or activity if the program, project or activity has not been funded by Congress, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate.  
1419.Notwithstanding section 1101, the level for ‘‘Independent Agencies, Appalachian Regional Commission’’ shall be $68,400,000.  
1420.Notwithstanding section 1101, the level for ‘‘Independent Agencies, Delta Regional Authority’’ shall be $11,700,000.  
1421.Notwithstanding section 1101, the level for ‘‘Independent Agencies, Denali Commission’’ shall be $10,700,000.  
1422.Notwithstanding section 1101, the level for ‘‘Defense Nuclear Facilities Safety Board’’ shall be $23,250,000.  
1423.Notwithstanding section 1101, for the ‘‘Nuclear Regulatory Commission, Salaries and Expenses’’, for necessary expenses in carrying out the purposes of the Energy Reorganization Act of 1974, as amended, and the Atomic Energy Act of 1954, as amended, including official representation expenses (not to exceed $25,000), $1,043,483,000, to remain available until expended: Provided, That of the amount appropriated herein, $10,000,000 shall be derived from the Nuclear Waste Fund: Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $906,220,000 in fiscal year 2011 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2011 so as to result in a final fiscal year 2011 appropriation estimated at not more than $137,263,000: Provided further, That the last proviso under such heading in title IV of Public Law 111–85 shall not apply to funds appropriated by this division.  
1424.Section 15751(b) of title 40, United States Code, shall not apply to funds appropriated by this division.  
1425.Notwithstanding section 1101, and subject to section 502 of the Congressional Budget Act of 1974, commitments to guarantee loans for renewable energy or efficient end-use energy technologies under title XVII of the Energy Policy Act of 2005 shall not exceed a total principal amount of $1,183,000,000, to remain available until committed: Provided, That, in addition to the amounts above, for the cost of loan guarantees for renewable energy or efficient end-use energy technologies under section 1703 of the Energy Policy Act of 2005, $170,000,000 is appropriated, to remain available until expended: Provided further, That the amounts provided in this section are in addition to those provided in any other Act: Provided further, That, notwithstanding section 1703(a)(2) of the Energy Policy Act of 2005, funds appropriated for the cost of loan guarantees and loan guarantee authority provided by this section are also available for projects for which an application has been submitted to the Department of Energy prior to February 24, 2011, in whole or in part, for a loan guarantee under section 1705 of the Energy Policy Act of 2005: Provided further, That of the authority provided for commitments to guarantee loans for renewable and/or energy efficient systems and manufacturing, and distributed energy generation, transmission and distribution projects under the heading ‘‘Department of Energy, Title 17 Innovative Technology Loan Guarantee Authority Loan Program’’, in title III of division C of Public Law 111–8, $18,183,000,000 is rescinded: Provided further, That for amounts collected pursuant to section 1702(b)(2) of the Energy Policy Act of 2005, the source of such payment received from borrowers may not be a loan or other debt obligation that is guaranteed by the Federal Government: Provided further, That none of such loan guarantee authority made available by this division shall be available for commitments to guarantee loans for any projects where funds, personnel, or property (tangible or intangible) of any Federal agency, instrumentality, personnel, or affiliated entity are expected be used (directly or indirectly) through acquisitions, contracts, demonstrations, exchanges, grants, incentives, leases, procurements, sales, other transaction authority, or other arrangements, to support the project or to obtain goods or services from the project: Provided further, That the previous proviso shall not be interpreted as precluding the use of the loan guarantee authority by this division for commitments to guarantee loans for: (1) projects as a result of such projects benefitting from otherwise allowable Federal income tax benefits; (2) projects as a result of such projects benefitting from being located on Federal land pursuant to a lease or right-of-way agreement for which all consideration for all uses is: (A) paid exclusively in cash; (B) deposited in the Treasury as offsetting receipts; and (C) equal to the fair market value as determined by the head of the relevant Federal agency; (3) projects as a result of such projects benefitting from Federal insurance programs, including under section 170 of the Atomic Energy Act of 1954 (42 U.S.C. 2210; commonly known as the ‘‘Price-Anderson Act’’); or (4) electric generation projects using transmission facilities owned or operated by a Federal Power Marketing Administration or the Tennessee Valley Authority that have been authorized, approved, and financed independent of the project receiving the guarantee: Provided further, That none of the loan guarantee authority made available by this division shall be available for any project unless the Director of the Office of Management and Budget has certified in advance in writing that the loan guarantee and the project comply with the provisions under this section: Provided further, That an additional amount for necessary administrative expenses to carry out this Loan Guarantee program, $58,000,000 is appropriated, to remain available until expended: Provided further, That $58,000,000 of the fees collected pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections to this account to cover administrative expenses and shall remain available until expended, so as to result in a final fiscal year 2011 appropriation from the general fund estimated at not more than $0.  
1426.Of the unobligated balances available for ‘‘Corps of Engineers—Civil, Department of the Army, Mississippi River and Tributaries’’, $22,000,000 is rescinded, to be derived by cancelling unobligated balances for the Yazoo Basin, Backwater Pump, Mississippi project.  
1427.Notwithstanding section 1101, the level for ‘‘Corps of Engineers—Civil, Department of the Army, Investigations’’ shall be $127,000,000.  
1428.Notwithstanding section 1101, the level for ‘‘Corps of Engineers—Civil, Department of the Army, Construction’’ shall be $1,793,409,000.  
1429.Notwithstanding section 1101, the level for ‘‘Corps of Engineers—Civil, Department of the Army, Mississippi River and Tributaries’’ shall be $264,435,000.  
1430.Notwithstanding section 1101, the level for ‘‘Corps of Engineers—Civil, Department of the Army, Operation and Maintenance’’ shall be $2,370,500,000.  
1431.Notwithstanding section 1101, the level for ‘‘Corps of Engineers—Civil, Department of the Army, Formerly Utilized Sites Remedial Action Program’’ shall be $130,000,000.  
1432.Notwithstanding section 1101, the level for Department of the Interior, Central Utah Project, Central Utah Project Completion Account shall be $32,004,000.  
1433.Notwithstanding section 1101, the level for ‘‘Department of the Interior, Bureau of Reclamation, Water and Related Resources’’ shall be $913,500,000.  
1434.Notwithstanding section 1101, the level for ‘‘Department of the Interior, Bureau of Reclamation, Central Valley Project Restoration Fund’’ shall be $49,915,000.  
1435.Notwithstanding section 1101, the level for ‘‘Department of Energy, Energy Programs, Energy Efficiency and Renewable Energy’’ shall be $1,835,000,000.  
1436.Notwithstanding section 1101, the level for ‘‘Department of Energy, Energy Programs, Electricity Delivery and Energy Reliability’’ shall be $145,000,000.  
1437.Notwithstanding section 1101, the level for ‘‘Department of Energy, Energy Programs, Nuclear Energy’’ shall be $737,092,000.  
1438.Notwithstanding section 1101, the level for ‘‘Department of Energy, Energy Programs, Fossil Energy Research and Development’’ shall be $586,000,000.  
1439.Notwithstanding section 1101, the level for ‘‘Department of Energy, Energy Programs, Naval Petroleum and Oil Shale Reserves’’ shall be $23,000,000.  
1440.Notwithstanding section 1101, the level for ‘‘Department of Energy, Energy Programs, Strategic Petroleum Reserve’’ shall be $209,861,000: Provided, That of the funds appropriated in Public Law 110–161 under this heading for new site land acquisition activities, $14,493,000 is rescinded: Provided further, That of the funds appropriated in Public Law 110–329 under this heading for new site expansion activities, beyond land acquisition, $31,507,000 is rescinded: Provided further, That of the funds appropriated in Public Law 111–85 under this heading, $25,000,000 is rescinded.  
1441.Notwithstanding section 1101, the level for ‘‘Department of Energy, Energy Programs, Northeast Home Heating Oil Reserve’’ shall be $11,000,000.  
1442.Notwithstanding section 1101, the level for ‘‘Department of Energy, Energy Programs, Energy Information Administration’’ shall be $95,600,000.  
1443.Notwithstanding section 1101, the level for ‘‘Department of Energy, Energy Programs, Non-Defense Environmental Cleanup’’ shall be $225,200,000.  
1444.Notwithstanding section 1101, the level for ‘‘Department of Energy, Energy Programs, Uranium Enrichment Decontamination and Decommissioning Fund’’ shall be $509,000,000.  
1445.Notwithstanding section 1101, the level for ‘‘Department of Energy, Energy Programs, Science’’ shall be $4,884,000,000.  
1446.Notwithstanding section 1101, the level for ‘‘Department of Energy, Energy Programs, Nuclear Waste Disposal’’ shall be $0.  
1447.Notwithstanding section 1101, the level for ‘‘Department of Energy, Energy Programs, Departmental Administration’’ shall be $268,640,000: Provided, That miscellaneous revenues under this appropriation may be $119,740,000 so as to result in a final fiscal year 2011 appropriation from the general fund estimated at no more than $148,900,000.  
1448.Notwithstanding section 1101, the level for ‘‘Department of Energy, Energy Programs, Advanced Technology Vehicles Manufacturing Loan Program’’ shall be $9,998,000.  
1449.Notwithstanding section 1101, the level for ‘‘Department of Energy, Energy Programs, Office of the Inspector General’’ shall be $42,850,000.  
1450.Notwithstanding section 1101, the level for ‘‘Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Weapons Activities’’ shall be $6,993,419,000.  
1451.Notwithstanding section 1101, the level for ‘‘Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Defense Nuclear Nonproliferation’’ shall be $2,326,000,000.  
1452.Notwithstanding section 1101, the level for ‘‘Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Naval Reactors’’ shall be $967,000,000.  
1453.Notwithstanding section 1101, the level for ‘‘Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Office of the Administrator’’ shall be $399,793,000.  
1454.Notwithstanding section 1101, the level for ‘‘Department of Energy, Environmental and Other Defense Activities, Defense Environmental Cleanup’’ shall be $5,016,041,000, of which $33,700,000 shall be transferred to the ‘‘Uranium Enrichment Decontamination and Decommissioning Fund’’.  
1455.Notwithstanding section 1101, the level for ‘‘Department of Energy, Environmental and Other Defense Activities, Other Defense Activities’’ shall be $790,000,000.  
1456.Notwithstanding section 1101, the level for ‘‘Department of Energy, Environmental and Other Defense Activities, Defense Nuclear Waste Disposal’’ shall be $0.  
1457.Of the unobligated balances from prior year appropriations available for Corps of Engineers—Civil, Department of the Army, Construction, $100,000,000 is rescinded, to be derived from the Continuing Authorities Program: Provided, That of the unobligated balances made available for accounts under the heading Corps of Engineers—Civil, Department of the Army in Public Law 110–161 or any appropriation Act prior to such Act, $76,000,000 is rescinded (in addition to funds rescinded in the previous proviso).  
1458.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Energy Programs, Energy Efficiency and Renewable Energy’’, $30,000,000 is rescinded.  
1459.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Energy Programs, Electricity Delivery and Energy Reliability’’, $3,700,000 is rescinded.  
1460.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Energy Programs, Nuclear Energy’’, $6,300,000 is rescinded.  
1461.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Energy Programs, Fossil Energy Research and Development’’, $140,000,000 is rescinded.  
1462.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Energy Programs, Naval Petroleum and Oil Shale Reserves’’, $2,100,000 is rescinded.  
1463.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Energy Programs, Clean Coal Technology’’, $16,500,000 is rescinded.  
1464.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Energy Programs, Strategic Petroleum Reserve’’, $15,300,000 is rescinded in addition to funds rescinded elsewhere in this division.  
1465.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Energy Programs, Energy Information Administration’’, $400,000 is rescinded.  
1466.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Energy Programs, Non-Defense Environmental Cleanup’’, $900,000 is rescinded.  
1467.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Energy Programs, Uranium Enrichment Decontamination and Decommissioning Fund’’, $9,900,000 is rescinded.  
1468.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Energy Programs, Science’’, $15,000,000 is rescinded.  
1469.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Energy Programs, Nuclear Waste Disposal’’, $2,800,000 is rescinded.  
1470.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Energy Programs, Departmental Administration’’, $81,900,000 is rescinded.  
1471.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Weapons Activities’’, $50,000,000 is rescinded.  
1472.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Defense Nuclear Nonproliferation’’, $45,000,000 is rescinded.  
1473.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Naval Reactors’’, $1,000,000 is rescinded.  
1474.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Office of the Administrator’’, $5,700,000 is rescinded.  
1475.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Environmental and Other Defense Activities, Defense Environmental Cleanup’’, $11,900,000 is rescinded.  
1476.Of the unobligated balances from prior year appropriations available for ‘‘Department of Energy, Environmental and Other Defense Activities, Other Defense Activities’’, $3,400,000 is rescinded.  
1477.Of the unobligated balances from prior year appropriations available for ‘‘Independent Agencies, Denali Commission’’, $15,000,000 is rescinded.  
1478.Within 30 days of enactment of this division, the Department of Energy; Corps of Engineers, Civil; Nuclear Regulatory Commission; and Bureau of Reclamation shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spending, expenditure, or operating plan for fiscal year 2011 at a level of detail below the account level.  
1479.No rescission made in this title shall apply to any amount previously designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.  
1480.None of the funds made available by this division or prior appropriation Acts (other than Public Law 111–5) for Energy and Water Development may be used to pay the costs of employment (such as pay and benefits), or termination (such as severance pay), of any employee or contractor of the Department of Energy who is appointed, employed, or retained under the authority of, or using funds provided by, Public Law 111–5, or whose functions or operations (including programmatic responsibilities) are substantially or entirely funded under Public Law 111–5: Provided, That this section shall not apply to any employee or contractor of the Department of Energy whose functions or operations are primarily or wholly to provide oversight for funds provided by Public Law 111–5.  
1481.None of the funds made available by this division may be used for the study of the Missouri River Projects authorized in section 108 of the Energy and Water Development and Related Agencies Appropriations Act, 2009 (division C of Public Law 111–8).  
1482.Notwithstanding section 1101, the levels made available by this division for the following accounts of the Department of Energy are reduced by the following amounts, to reflect savings resulting from the contractor pay freeze instituted by the Department: ‘‘Energy Programs, Energy Efficiency and Renewable Energy’’, $5,700,000; ‘‘Energy Programs, Nuclear Energy’’, $3,500,000; ‘‘Energy Programs, Fossil Energy Research and Development’’, $300,000; ‘‘Energy Programs, Non-Defense Environmental Cleanup’’, $400,000; ‘‘Energy Programs, Uranium Enrichment Decontamination and Decommissioning Fund’’, $1,000,000; ‘‘Energy Programs, Science’’, $16,600,000; ‘‘Energy Programs, Departmental Administration’’, $18,000,000; ‘‘Environmental and Other Defense Activities, Defense Environmental Cleanup’’, $14,400,000; ‘‘Atomic Energy Defense Activities, National Nuclear Security Administration, Weapons Activities’’, $33,100,000; ‘‘Atomic Energy Defense Activities, National Nuclear Security Administration, Defense Nuclear Nonproliferation’’, $2,700,000; and ‘‘Atomic Energy Defense Activities, National Nuclear Security Administration, Naval Reactors’’, $4,900,000.  
VFinancial Services and General Government 
1501.Notwithstanding section 1101, the level for Department of the Treasury, Departmental Offices, Salaries and Expenses shall be $307,002,000, of which $100,000,000 shall be for terrorism and financial intelligence activities; and the requirement under this heading to transfer funds to the National Academy of Sciences for a carbon audit of the tax code and the funding designations related to executive direction program activities, economic policies and program activities, financial policies and program activities, Treasury-wide management policies and program activities, and administration program activities shall not apply to funds appropriated by this division; and funding under this heading is available for international representation commitments of the Secretary, and for contribution to the Global Forum on Transparency and Exchange of Information for Tax Purposes.  
1502.Notwithstanding section 1101, the level for Department of the Treasury, Departmental Offices, Department-wide Systems and Capital Investments Programs shall be $4,000,000, and the first proviso under such heading shall not apply to funds appropriated by this division.  
1503.Notwithstanding section 1101, the level for Department of the Treasury, Departmental Offices, Special Inspector General for the Troubled Asset Relief Program, Salaries and Expenses shall be $36,300,000.  
1504.Of the unobligated balances available for Department of the Treasury, Treasury Forfeiture Fund, $400,000,000 are rescinded.  
1505.Notwithstanding section 1101, the level for Department of the Treasury, Financial Management Service, Salaries and Expenses shall be $233,253,000.  
1506.Notwithstanding section 1101, the level for Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau, Salaries and Expenses shall be $101,000,000, and the first proviso under such heading shall not apply to funds appropriated by this division.  
1507.Notwithstanding section 1101, the level for Department of the Treasury, Bureau of the Public Debt, Administering the Public Debt shall be $184,985,000.  
1508.Notwithstanding section 1101, the level for Department of the Treasury, Community Development Financial Institutions Fund Program Account shall be $227,000,000 for financial assistance, technical assistance, training outreach programs, and administrative expenses, of which $22,000,000 shall be for the Bank Enterprise Award program; and under such heading the requirement to transfer funds to the Capital Magnet Fund and the funding designations for pilot project grants and administration shall not apply to funds appropriated by this division.  
1509.Notwithstanding section 1101, the funding designations for tax enforcement under the heading “Department of the Treasury, Internal Revenue Service, Operations Support” shall not apply to funds appropriated by this division.  
1510.Notwithstanding section 1101, section 105 of division C of Public Law 111–117 shall not apply to funds appropriated by this division.  
1511.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, The White House, Salaries and Expenses shall be $58,552,000.  
1512.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Executive Residence at the White House, Operating Expenses shall be $13,700,000.  
1513.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, White House Repair and Restoration shall be $2,005,000.  
1514.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, National Security Council, Salaries and Expenses shall be $13,074,000.  
1515.The amounts included under the heading “Executive Office of the President and Funds Appropriated to the President, Office of Administration, Salaries and Expenses” in division C of Public Law 111-117 shall be applied to funds appropriated by this division by substituting “$12,777,000” for “$16,768,000”.  
1516.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Office of Management and Budget, Salaries and Expenses shall be $91,934,000.  
1517.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Office of National Drug Control Policy, Salaries and Expenses shall be $27,138,000.  
1518.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Office of National Drug Control Policy, Counterdrug Technology Assessment Center shall be $0.  
1519.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Office of National Drug Control Policy, Other Federal Drug Control Programs shall be $140,900,000, of which $9,000,000 shall be for anti-doping activities; of which $35,000,000 shall be for a national media campaign; and the amounts included under such heading shall be applied to funds appropriated by this division by substituting $0 for $10,000,000, $1,000,000, $1,250,000, and $250,000.  
1520.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Partnership Fund for Program Integrity Innovation shall be $0.  
1521.Of the unobligated balances available for Executive Office of the President and Funds Appropriated to the President, Partnership Fund for Program Integrity Innovation, $5,000,000 are rescinded.  
1522.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Special Assistance to the President, Salaries and Expenses shall be $4,558,000.  
1523.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Official Residence of the Vice President, Operating Expenses shall be $327,000.  
1524.Notwithstanding section 1101, the level for The Judiciary, Supreme Court of the United States, Care of the Building and Grounds shall be $8,175,000.  
1525.Notwithstanding section 1101, the level for The Judiciary, Courts of Appeals, District Courts, and Other Judicial Services, Salaries and Expenses shall be $5,013,583,000.  
1526.The amount included in the second paragraph under the heading The Judiciary, Courts of Appeals, District Courts, and Other Judicial Services, Salaries and Expenses in division C of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $4,785,000 for $5,428,000.  
1527.Notwithstanding section 1101, the level for The Judiciary, Courts of Appeals, District Courts, and Other Judicial Services, Defender Services shall be $1,027,748,000.  
1528.Notwithstanding section 1101, the level for The Judiciary, Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners shall be $52,410,000.  
1529.Notwithstanding section 1101, the level for The Judiciary, Courts of Appeals, District Courts, and Other Judicial Services, Court Security shall be $467,607,000.  
1530.Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note) is amended— 
(1)in the third sentence (relating to the District of Kansas) by striking 19 years and inserting 20 years; and  
(2)in the seventh sentence (relating to the District of Hawaii), by striking 16 years and inserting 17 years.  
1531.Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment to the District of Columbia Courts shall be $243,420,000, of which $57,760,000 shall be for capital improvements.  
1532.Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment to the District of Columbia Water and Sewer Authority shall be $11,499,000.  
1533.Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment to the Criminal Justice Coordinating Council shall be $1,800,000.  
1534.Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment to the Office of the Chief Financial Officer for the District of Columbia shall be $0.  
1535. 
(a)Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment for School Improvement shall be $77,700,000 and shall remain available until expended, of which $42,200,000 shall be for the District of Columbia Public Schools, $20,000,000 shall be to expand quality public charter schools, and $15,500,000 shall be for opportunity scholarships, and the second reference to $1,000,000 under such heading shall be applied to funds appropriated by this division by substituting $0.  
(b)The authority and conditions provided in the District of Columbia Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3181) under the heading described in subsection (a) shall apply with respect to the funds made available under this division, with the following modifications: 
(1)The first proviso under such heading shall not apply.  
(2)Notwithstanding the second proviso under such heading, the funds may be made available for scholarships to students, without regard to whether any student received a scholarship in any prior school year.  
(3)The fourth proviso under such heading shall not apply.  
(4)Notwithstanding the fifth proviso under such heading, the Secretary of Education shall ensure that site inspections of participating schools are conducted annually.  
1536.Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment for Consolidated Laboratory Facility shall be $0.  
1537.Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment for Housing for the Homeless shall be $10,000,000.  
1538.Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment for Youth Services shall be $0.  
1539.Notwithstanding any other provision of this division, except section 1106, the District of Columbia may expend local funds for programs and activities under the heading District of Columbia Funds for such programs and activities under title IV of S. 3677 (111th Congress), as reported by the Committee on Appropriations of the Senate, at the rate set forth under District of Columbia Funds as included in the Fiscal Year 2011 Budget Request Act (D.C. Act 18–448), as modified as of the date of the enactment of this division.  
1540.Section 805(b) of division C of Public Law 111–117 is amended by striking November 1, 2010 and inserting November 1, 2011.  
1541.Notwithstanding section 1101, the level for Independent Agencies, Administrative Conference of the United States, Salaries and Expenses shall be $2,750,000.  
1542.Notwithstanding section 1101, the level for Independent Agencies, Christopher Columbus Fellowship Foundation, Salaries and Expenses shall be $500,000.  
1543.Notwithstanding section 1101, the level for “Related Agencies and Food and Drug Administration, Independent Agencies, Commodity Futures Trading Commission” shall be $202,675,000, to remain available until September 30, 2012: Provided, That the proviso under such heading in Public Law 111–80 shall not apply to funds provided by this division: Provided further, That not less than $37,200,000 shall be for the highest priority information technology activities of the Commission.  
1544.Notwithstanding section 1101, the level for Independent Agencies, Consumer Product Safety Commission, Salaries and Expenses shall be $115,018,000, of which $1,000,000 shall remain available until September 30, 2012 for the Virginia Graeme Baker Pool and Spa Safety Act grant program.  
1545.Notwithstanding section 1101, the level for Independent Agencies, Election Assistance Commission, Salaries and Expenses shall be $16,300,000, of which $3,250,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under the Help America Vote Act of 2002 (Public Law 107–252).  
1546.Notwithstanding section 1101, the level for Independent Agencies, Election Assistance Commission, Election Reform Programs shall be $0.  
1547.Any expenses incurred by the Election Assistance Commission using amounts appropriated under the heading Election Assistance Commission, Election Reform Programs in the Transportation, Treasury, and Independent Agencies Appropriations Act, 2004 (Public Law 108–199; 118 Stat. 327) for any program or activity which the Commission is authorized to carry out under the Help America Vote Act of 2002 shall be considered to have been incurred for the programs and activities described under such heading.  
1548.Notwithstanding section 1101, the level for Independent Agencies, Federal Deposit Insurance Corporation, Office of the Inspector General shall be $42,942,000.  
1549. 
(a)Notwithstanding section 1101, the aggregate amount of new obligational authority provided under the heading Independent Agencies, General Services Administration, Real Property Activities, Federal Buildings Fund, Limitations on Availability of Revenue for Federal buildings and courthouses and other purposes of the Fund shall be $7,597,540,000, of which: (1) $82,000,000 is for Construction and Acquisition; and (2) $280,000,000 is for Repairs and Alterations.  
(b)The General Services Administration shall submit a detailed plan, by project, regarding the use of funds to the Committees on Appropriations of the House of Representatives and the Senate within 30 days of enactment of this section and will provide notification to the Committees within 15 days prior to any changes regarding the use of these funds.  
1550.Notwithstanding section 1101, the level for Independent Agencies, General Services Administration, General Activities, Government-Wide Policy shall be $66,621,000.  
1551.Notwithstanding section 1101, the level for Independent Agencies, General Services Administration, General Activities, Operating Expenses shall be $70,022,000, and matters pertaining to the amount of $1,000,000 under such heading shall not apply to funds appropriated by this division.  
1552.Notwithstanding section 1101, the level for Independent Agencies, General Services Administration, General Activities, Electronic Government Fund shall be $8,000,000.  
1553.Notwithstanding section 1101, the level for Independent Agencies, General Services Administration, General Activities, Allowances and Office Staff for Former Presidents shall be $3,800,000.  
1554.Notwithstanding section 1101, the level for Independent Agencies, General Services Administration, General Activities, Federal Citizen Services Fund shall be $34,184,000.  
1555.Of the unobligated balances available under the heading Independent Agencies, General Services Administration, Real Property Activities, Federal Buildings Fund, Limitations on Availability of Revenue, $25,000,000 are rescinded and shall be returned to the General Fund of the Treasury.  
1556.Notwithstanding section 1101, the level for Independent Agencies, Harry S Truman Scholarship Foundation, Salaries and Expenses shall be $750,000.  
1557.Notwithstanding section 1101, the level for Independent Agencies, National Archives and Records Administration, Office of Inspector General shall be $4,250,000.  
1558.Notwithstanding section 1101, the level for Independent Agencies, National Archives and Records Administration, Electronic Records Archives shall be $72,000,000, of which $52,500,000 shall remain available until September 30, 2013.  
1559.Notwithstanding section 1101, the level for Independent Agencies, National Archives and Records Administration, Repairs and Restoration shall be $11,848,000.  
1560.Of the unobligated balances available under the heading Independent Agencies, National Archives and Records Administration, Repairs and Restoration, $3,198,000 are rescinded, which shall be derived from amounts made available for a new regional archives and records facility in Anchorage, Alaska.  
1561.Notwithstanding section 1101, the level for Independent Agencies, National Archives and Records Administration, National Historical Publications and Records Commission, Grants Program shall be $7,000,000.  
1562.The amounts included under the heading Independent Agencies, Office of Personnel Management, Salaries and Expenses in division C of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $97,970,000 for $102,970,000.  
1563.Notwithstanding section 1101, the level for Independent Agencies, Privacy and Civil Liberties Oversight Board, Salaries and Expenses shall be $1,000,000.  
1564.Of the unobligated balances available for Independent Agencies, Privacy and Civil Liberties Oversight Board, Salaries and Expenses, $1,500,000 are rescinded.  
1565.Notwithstanding section 1101, the level for Independent Agencies, Securities and Exchange Commission, Salaries and Expenses shall be $1,185,000,000, and the proviso under such heading pertaining to prior year unobligated balances shall not apply to funds appropriated by this division.  
1566.Notwithstanding section 1101, the level provided under section 523 of division C of Public Law 111–117 shall be $0.  
1567.Notwithstanding section 1101, the level for Independent Agencies, Small Business Administration, Surety Bond Guarantees Revolving Fund shall be $0.  
1568.The amounts included under the heading Independent Agencies, Small Business Administration, Disaster Loans Program Account in division C of Public Law 111–117 shall be applied to funds appropriated by this division as follows: 
(1)By substituting $0 for $1,690,000.  
(2)By substituting $0 for $352,357.  
(3)By substituting $0 for $1,337,643.  
(4)By substituting $45,463,000 for $76,588,200.  
(5)By substituting $35,463,000 for $65,278,200.  
(6)By substituting $0 for $1,310,000.  
1569.Notwithstanding section 1118, the amounts included under the heading Independent Agencies, United States Postal Service, Payment to the Postal Service Fund in division C of Public Law 111–117 shall be applied to funds appropriated by this division as follows: 
(1)By substituting $86,705,000 for $118,328,000.  
(2)By substituting $74,905,000 for $89,328,000.  
(3)By substituting 2011 for 2010.  
1570.Notwithstanding section 1101, the level for Independent Agencies, United States Tax Court, Salaries and Expenses shall be $52,093,000, of which $2,852,000 shall be for security improvements.  
1571.Section 617 of Public Law 111–117 is amended by striking December 31, 2009 and inserting December 31, 2010.  
1572.Section 814 of division C of Public Law 111–117 shall be applied to funds appropriated by this division by striking Federal.  
1573. 
(a)The Consumer Financial Protection Act of 2010 is amended by adding after section 1016 the following new sections: 
 
1016A.Annual audits 
(a)Annual independent auditThe Bureau shall order an annual independent audit of the operations and budget of the Bureau.  
(b)Annual GAO auditThe Comptroller General of the United States shall conduct an annual audit of the Bureau’s financial statements in accordance with generally accepted government accounting standards.  
1016B.GAO study of financial regulations 
(a)StudyNot later than the end of the 180-day period beginning on the date of the enactment of this Act, and annually thereafter, the Comptroller General of the United States shall conduct a study of financial services regulations, including activities of the Bureau. Such study shall include an analysis of— 
(1)the impact of regulation on the financial marketplace, including the effects on the safety and soundness of regulated entities, cost and availability of credit, savings realized by consumers, reductions in consumer paperwork burden, changes in personal and small business bankruptcy filings, and costs of compliance with rules, including whether relevant Federal agencies are applying sound cost-benefit analysis in promulgating rules;  
(2)efforts to avoid duplicative or conflicting rulemakings, including an evaluation of the consultative process under subparagraphs (B) and (C) of section 1022(b)(2), information requests, and examinations; and  
(3)other matters related to the operations of financial services regulations deemed by the Comptroller General to be appropriate.  
(b)ReportNot later than the end of the 30-day period following the completion of a study conducted pursuant to subsection (a), the Comptroller General shall issue a report to the Congress containing a detailed description of all findings and conclusions made by the Comptroller General in carrying out such study, together with such recommendations for legislative or administrative action as the Comptroller General may determine to be appropriate. .  
(b)The table of contents for the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by inserting after the item relating to section 1016 the following new items: 
 
 
Sec. 1016A. Annual audits. 
Sec. 1016B. GAO study of financial regulations.  .  
(c)The initial audits described under section 1016A of the Consumer Financial Protection Act of 2010 shall be completed not later than the end of the 180-day period beginning on the date of the enactment of this Act.  
1574.The Government Accountability Office is directed to report to the Committees on Appropriations of the House of Representatives and the Senate on the data collected by the Consumer Product Safety Commission (CPSC) under section 6A of the Consumer Product Safety Act (15 U.S.C. 2055a) within 180 days of enactment of this division. This study shall include an analysis of: 
(1)Whether the information submitted is required to be from first-hand knowledge.  
(2)Whether the information required for submission of a complaint is sufficient to enable the CPSC, where appropriate, to investigate the facts surrounding the incident and determine the material accuracy of the report.  
(3)Whether the information submitted to the database with respect to a product is sufficient to enable consumers, the CPSC, and manufacturers to identify such product.  
(4)Whether the length of time before posting complaints is a reasonable timeframe for adjudicating pending claims of material inaccuracy.  
1575.Notwithstanding section 1101, the limits set forth in section 702 of Public Law 111–117 shall not apply to any vehicle that is a commercial item and which operates on emerging motor vehicle technology, including but not limited to electric, plug-in hybrid electric, and hydrogen fuel cell vehicles.  
1576. 
(a)Section 1403(8) of the Virginia Graeme Baker Pool and Spa Safety Act (15 U.S.C. 8002(8)) is amended by adding at the end the following: For purposes of eligibility for the grants authorized under section 1405, such term shall also include any political subdivision of a State..  
(b)Section 1405(e) of the Virginia Graeme Baker Pool and Spa Safety Act (15 U.S.C. 8004 (e)) is amended by striking 2010 and inserting 2011.  
VIHomeland Security 
1601.Within 24 days after the date of enactment of this division, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives an expenditure plan for fiscal year 2011 that displays the level of funding by program, project, and activity consistent with the table of detailed funding recommendations contained at the end of the joint explanatory statement accompanying the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83) and the classified annex accompanying this division: Provided, That all plans for expenditure required in Public Law 111-83 shall be updated for fiscal year 2011 budget authority and submitted to the Committees on Appropriations of the Senate and House of Representatives within 45 days after the date of enactment of this division, notwithstanding the specified withholding of funds and associated approval requirements.  
1602.Notwithstanding section 1101, the level for ‘‘Department of Homeland Security, Office of the Secretary and Executive Management’’ shall be $136,818,000.  
1603.Notwithstanding section 1101, the level for ‘‘Department of Homeland Security, Office of the Under Secretary for Management’’ shall be $239,933,000.  
1604.Notwithstanding section 1101, for an additional amount under the heading Department of Homeland Security, Office of the Under Secretary for Management, $77,400,000, to plan, acquire, construct, renovate, remediate, equip, furnish, and occupy buildings and facilities for the consolidation of the Department of Homeland Security headquarters.  
1605.Notwithstanding section 1101, the level for Department of Homeland Security, Office of the Chief Financial Officer shall be $53,430,000, of which $4,000,000 shall remain available until September 30, 2014, for financial systems consolidation efforts.  
1606.Notwithstanding section 1101, the level for Department of Homeland Security, Office of the Chief Information Officer shall be $333,393,000.  
1607.Notwithstanding section 1101, the level for Department of Homeland Security, Office of the Federal Coordinator for Gulf Coast Rebuilding shall be $0.  
1608.Notwithstanding section 1101, the level for “Department of Homeland Security, U.S. Customs and Border Protection, Salaries and Expenses” shall be $8,212,626,000: Provided, That for fiscal year 2011, the Border Patrol shall achieve an active duty presence of not less than 21,370 agents protecting the border of the United States by September 30, 2011.  
1609.Notwithstanding section 1101, the level for “Department of Homeland Security, U.S. Customs and Border Protection, Automation Modernization” shall be $336,575,000, of which $148,090,000 shall be for the Automated Commercial Environment.  
1610.  
(a)Notwithstanding section 1101, the level for “Department of Homeland Security, U.S. Customs and Border Protection, Border Security Fencing, Infrastructure, and Technology” shall be $574,173,000.  
(b)Paragraph (11) of the first proviso and the third and fourth provisos under the heading “Border Security Fencing, Infrastructure, and Technology” of Public Law 111–83 shall not apply to funds appropriated by this division.  
1611. Notwithstanding section 1101, the level for “Department of Homeland Security, U.S. Customs and Border Protection, Air and Marine Interdiction, Operations, Maintenance, and Procurement” shall be $516,326,000.  
1612.Notwithstanding section 1101, the level for “Department of Homeland Security, U.S. Customs and Border Protection, Construction and Facilities Management” shall be $260,000,000.  
1613.Notwithstanding section 1101, the level for “Department of Homeland Security, U.S. Immigration and Customs Enforcement, Salaries and Expenses” shall be $5,437,643,000: Provided, That U.S. Immigration and Customs Enforcement shall maintain a level of not fewer than 33,400 detention beds throughout fiscal year 2011.  
1614.Notwithstanding section 1101, the level for “Department of Homeland Security, U.S. Immigration and Customs Enforcement, Automation Modernization” shall be $74,000,000.  
1615.Notwithstanding section 1101, the level for “Department of Homeland Security, U.S. Immigration and Customs Enforcement, Construction” shall be $0.  
1616. Notwithstanding section 1101, the level for Department of Homeland Security, Transportation Security Administration, Aviation Security shall be $5,219,546,000: Provided, That the amounts included under such heading in Public Law 111–83 shall be applied to funds appropriated by this division as follows: by substituting $5,219,546,000 for $5,214,040,000; by substituting $4,307,793,000 for $4,358,076,000; by substituting $629,297,000 for $1,116,406,000; by substituting $911,753,000 for $855,964,000; by substituting $291,191,000 for $778,300,000; by substituting 9 percent for 28 percent; and by substituting $3,119,546,000 for $3,114,040,000: Providedfurther, That none of the funds in this division may be used for any recruiting or hiring of personnel into the Transportation Security Administration that would cause the agency to exceed a staffing level of 46,000 full-time equivalent screeners: Providedfurther, That the preceding proviso shall not apply to personnel hired as part-time employees: Providedfurther, That not later than August 15, 2011, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and House of Representatives a detailed report on: (1) the Department’s efforts and the resources being devoted to develop more advanced integrated passenger screening technologies for the most effective security of passengers and baggage at the lowest possible operating and acquisition costs; (2) how the Transportation Security Administration is deploying its existing screener workforce in the most cost effective manner; and (3) labor savings from the deployment of improved technologies for passengers and baggage screening and how those savings are being used to offset security costs or reinvested to address security vulnerabilities.  
1617.Notwithstanding section 1101, the level for Department of Homeland Security, Transportation Security Administration, Surface Transportation Security shall be $105,961,000.  
1618.Notwithstanding section 1101, the level for Department of Homeland Security, Transportation Security Administration, Transportation Threat Assessment and Credentialing shall be $162,999,000.  
1619.Notwithstanding section 1101, the level for Department of Homeland Security, Transportation Security Administration, Transportation Security Support shall be $988,638,000.  
1620.Notwithstanding section 1101, the level for Department of Homeland Security, Transportation Security Administration, Federal Air Marshals shall be $929,802,000.  
1621.Notwithstanding section 1101, the level for Department of Homeland Security, Coast Guard, Operating Expenses shall be $6,907,338,000, of which $254,000,000 is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010: Provided, That the Coast Guard may decommission one Medium Endurance Cutter, two High Endurance Cutters, four HU-25 aircraft, and one Maritime Safety and Security Team, and may make necessary staffing adjustments at the Coast Guard Investigative Service and other support units, as specified in the budget justification materials for fiscal year 2011 as submitted to the Committees on Appropriations of the Senate and House of Representatives.  
1622.Notwithstanding section 1101, the level for Department of Homeland Security, Coast Guard, Acquisition, Construction, and Improvements shall be $1,519,783,000, of which $42,000,000 shall be for vessels, small boats, critical infrastructure, and related equipment; of which $36,000,000 shall be for other equipment; of which $69,200,000 shall be for shore, military housing, and aids to navigation facilities, including waterfront facilities at Navy installations used by the Coast Guard, of which $2,000,000 may be derived from the Coast Guard Housing Fund established pursuant to 14 U.S.C. 687; of which $106,083,000 shall be available for personnel compensation and benefits and related costs; and of which $1,266,500,000 shall be for the Integrated Deepwater Systems program: Provided, That of the funds made available for the Integrated Deepwater Systems program, $101,000,000 is for aircraft and $1,010,000,000 is for surface ships: Provided further, That of the funds provided for surface ships, $692,000,000 is available for the procurement of the fifth National Security Cutter, including procurement of the production of such cutter and production-related activities and post-delivery activities associated with such cutter.  
1623. Notwithstanding section 1101, the level for Department of Homeland Security, Coast Guard, Alteration of Bridges shall be $0.  
1624.Notwithstanding section 1101, the level for Department of Homeland Security, Coast Guard, Research, Development, Test, and Evaluation shall be $24,745,000, of which $4,000,000 shall be for research, development, test, and evaluation of technologies to prevent and respond to oil and hazardous substance spills.  
1625.Notwithstanding section 1101, the level for Department of Homeland Security, United States Secret Service, Salaries and Expenses shall be $1,514,361,000.  
1626.Notwithstanding section 1101, the level for “Department of Homeland Security, National Protection and Programs Directorate, Management and Administration” shall be $43,577,000.  
1627.Notwithstanding section 1101, the level for “Department of Homeland Security, National Protection and Programs Directorate, Infrastructure Protection and Information Security” shall be $840,444,000.  
1628.Notwithstanding section 1101, under the heading “Department of Homeland Security, National Protection and Programs Directorate, Federal Protective Service”, the revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally-owned and leased buildings and for the operations of the Federal Protective Service: Provided, That, no later than September 30, 2011, the Federal Protective Service shall maintain not fewer than 1,250 full-time staff and 935 full-time Police Officers, Inspectors, Area Commanders, and Special Agents who, while working, are directly engaged on a daily basis protecting and enforcing laws at Federal buildings (referred to as in-service field staff).  
1629.Notwithstanding section 1101, the level for “Department of Homeland Security, National Protection and Programs Directorate, United States Visitor and Immigrant Status Indicator Technology” shall be $334,613,000.  
1630.Notwithstanding section 1101, the level for “Department of Homeland Security, Office of Health Affairs” shall be $139,734,000, of which $27,053,000 is for salaries and expenses.  
1631.Notwithstanding section 1101, the level for “Department of Homeland Security, Federal Emergency Management Agency, Management and Administration” shall be $788,400,000, of which $35,250,000 shall be for the Urban Search and Rescue Response System: Provided, That the directed obligations under such heading for capital improvements at the Mount Weather Emergency Operations Center in Public Law 111–83 shall have no force or effect to funds appropriated by this division.  
1632.Notwithstanding section 1101, the level for “Department of Homeland Security, Federal Emergency Management Agency, State and Local Programs” shall be $2,229,500,000: Provided, That of the amount provided by this division for the State Homeland Security Grant Program under such heading, $55,000,000 shall be for Operation Stonegarden; $45,000,000 shall be for the Driver’s License Security Grant Program; $10,000,000 shall be for the Citizen Corps Program; and $35,000,000 shall be for the Metropolitan Medical Response System: Providedfurther, That the amounts provided by this division for the Citizen Corps Program under such heading shall not be subject to the requirements of subtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 603 et seq.): Providedfurther, That of the amount provided by this division for Public Transportation Security Assistance and Railroad Security Assistance under such heading, no less than $20,000,000 shall be for Amtrak security and no less than $5,000,000 shall be for Over-the-Road Bus Security: Providedfurther, That the amounts included under such heading in Public Law 111–83 shall be applied to funds appropriated by this division as follows: in paragraph (1), by substituting “$725,000,000” for “$950,000,000”; in paragraph (2), by substituting “$725,000,000” for “$887,000,000”; in paragraph (3), by substituting “$15,000,000” for “$35,000,000”; in paragraph (4), by substituting “$0” for “$41,000,000”; in paragraph (5), by substituting “$0” for “$13,000,000”; in paragraph (6), by substituting “$250,000,000” for “$300,000,000”; in paragraph (7), by substituting “$250,000,000” for “$300,000,000”; in paragraph (8), by substituting “$0” for “$12,000,000”; in paragraph (9), by substituting “$0” for “$50,000,000”; in paragraph (10), by substituting “$0” for “$50,000,000”; in paragraph (11), by substituting “$0” for “$50,000,000”; in paragraph (12), by substituting “$15,000,000” for “$60,000,000” and by substituting “$0” for each following amount in such paragraph; in paragraph (13), by substituting “$249,500,000” for “$267,200,000”, of which $155,500,000 shall be for training of State, local, and tribal emergency response providers: Provided further, That the directed obligations provisions in paragraphs 13(A), 13(B), and 13(C) under such heading in Public Law 111–83 shall have no force or effect to funds appropriated in this division: Provided further, That 5.8 percent of the amount provided for “Department of Homeland Security, Federal Emergency Management Agency, State and Local Programs” by this division shall be transferred to “Department of Homeland Security, Federal Emergency Management Agency, Management and Administration” for program administration.  
1633. Notwithstanding section 1101, the level for “Department of Homeland Security, Federal Emergency Management Agency, Firefighter Assistance Grants” for programs authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) shall be $810,000,000, of which $405,000,000 shall be available to carry out section 33 of that Act (15 U.S.C. 2229) and $405,000,000 shall be available to carry out section 34 of that Act (15 U.S.C. 2229a): Provided, That the proviso included under Federal Emergency Management Agency, Firefighter Assistance Grants in the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83) shall have no force or effect: Provided further, That 5.8 percent of the amount available under this heading shall be transferred to Department of Homeland Security, Federal Emergency Management Agency, Management and Administration for program administration: Provided further, That none of the funds made available in this division may be used to enforce the requirements in— 
(1) section 34(a)(1)(A) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a(a)(1)(A));  
(2)section 34(a)(1)(E) of such Act; and  
(3)section 34(c)(1) of such Act.  
1634.Notwithstanding section 1101, the level for “Department of Homeland Security, Federal Emergency Management Agency, Disaster Relief” shall be $2,650,000,000: Provided, That the Administrator of the Federal Emergency Management Agency shall submit quarterly reports to the Committees on Appropriations of the Senate and the House of Representatives providing estimates of funding requirements for Disaster Relief for the current fiscal year and the succeeding three fiscal years: Provided further, That the report shall provide (a) an estimate, by quarter, for the costs of all previously designated disasters; (b) an estimate, by quarter, for the cost of future disasters based on a five year average, excluding catastrophic disasters; and (c) an estimate of the date on which the “Disaster Relief” balance will reach $800,000,000.  
1635.Notwithstanding section 1101, the level for Department of Homeland Security, Federal Emergency Management Agency, Flood Map Modernization Fund shall be $182,000,000.  
1636.Notwithstanding section 1101, in fiscal year 2011, funds shall not be available from the National Flood Insurance Fund under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) for operating expenses in excess of $110,000,000, and for agents’ commissions and taxes in excess of $963,339,000: Provided, That notwithstanding section 1101, for activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) and the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the level shall be $169,000,000, which shall be derived from offsetting collections assessed and collected under 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)), of which not to exceed $22,145,000 shall be available for salaries and expenses associated with flood mitigation and flood insurance operations; and not less than $146,855,000 shall be available for floodplain management and flood mapping, which shall remain available until September 30, 2012.  
1637.Notwithstanding section 1101, the level for “Department of Homeland Security, Federal Emergency Management Agency, National Predisaster Mitigation Fund” shall be $50,000,000: Provided, That the directed obligations under such heading in Public Law 111–83 shall have no force or effect to funds appropriated in this division.  
1638.Notwithstanding section 1101, the level for “Department of Homeland Security, Federal Emergency Management Agency, Emergency Food and Shelter” shall be $120,000,000.  
1639.Notwithstanding section 1101, the level for “Department of Homeland Security, United States Citizenship and Immigration Services” shall be $146,593,000, of which $25,000,000 is for processing applications for asylum and refugee status, and of which $103,400,000 shall be for the E-Verify Program.  
1640.Notwithstanding section 1101, the level for “Department of Homeland Security, Federal Law Enforcement Training Center, Salaries and Expenses” shall be $235,919,000.  
1641.Notwithstanding section 1101, the level for “Department of Homeland Security, Federal Law Enforcement Training Center, Acquisitions, Construction, Improvements, and Related Expenses” shall be $35,456,000.  
1642.Notwithstanding section 1101, the level for Department of Homeland Security, Science and Technology, Management and Administration shall be $141,200,000.  
1643.Notwithstanding section 1101, the level for Department of Homeland Security, Science and Technology, Research, Development, Acquisition, and Operations shall be $688,036,000, of which $40,000,000 shall remain available until September 30, 2013, for construction of the National Bio- and Agro-defense Facility central utility plant: Provided, That the final proviso included under the heading Department of Homeland Security, Science and Technology, Research, Development, Acquisition, and Operations in the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83) shall have no force or effect: Providedfurther, That funding for university programs shall not be reduced by more than twenty percent from the fiscal year 2010 enacted level.  
1644.Notwithstanding section 1101, the level for Department of Homeland Security, Domestic Nuclear Detection Office, Management and Administration shall be $36,992,000.  
1645.Notwithstanding section 1101, the level for Department of Homeland Security, Domestic Nuclear Detection Office, Research, Development, and Operations shall be $275,437,000.  
1646.Notwithstanding section 1101, the level for “Department of Homeland Security, Domestic Nuclear Detection Office, Systems Acquisition” shall be $30,000,000.  
1647. 
(a)Section 560 of Public Law 111–83 shall not apply to funds appropriated by this division.  
(b)No funding provided in this division shall be used for construction of the National Bio- and Agro-defense Facility until the Department of Homeland Security has, pursuant to the schedule submitted by the Department of Homeland Security on March 31, 2011, to the Committees on Appropriations of the Senate and House of Representatives— 
(1)completed 50 percent of design planning for the National Bio- and Agro-defense Facility, and  
(2)submitted to the Committees on Appropriations of the Senate and the House of Representatives a revised site-specific biosafety and biosecurity mitigation risk assessment that describes how to significantly reduce risks of conducting essential research and diagnostic testing at the National Bio- and Agro-defense Facility and addresses shortcomings identified in the National Academy of Sciences’ evaluation of the initial site-specific biosafety and biosecurity mitigation risk assessment.  
(c)The revised site-specific biosafety and biosecurity mitigation risk assessment required by subsection (b) shall— 
(1)include a quantitative risk assessment for foot-and-mouth disease virus, in particular epidemiological and economic impact modeling to determine the overall risk of operating the facility for its expected 50-year life span, taking into account strategies to mitigate risk of foot-and-mouth disease virus release from the laboratory and ensure safe operations at the approved National Bio- and Agro-defense Facility site;  
(2)address the impact of surveillance, response, and mitigation plans (developed in consultation with local, State, and Federal authorities and appropriate stakeholders) if a release occurs, to detect and control the spread of disease; and  
(3)include overall risks of the most dangerous pathogens the Department of Homeland Security expects to hold in the National Bio- and Agro-defense Facility’s biosafety level 4 facility, and effectiveness of mitigation strategies to reduce those risks.  
(d)The Department of Homeland Security shall enter into a contract with the National Academy of Sciences to evaluate the adequacy and validity of the risk assessment required by subsection (b). The National Academy of Sciences shall submit a report on such evaluation within four months after the date the Department of Homeland Security concludes its risk assessment.  
1648. Section 503 of the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83) is amended by adding at the end the following: 
 
(e)The notification thresholds and procedures set forth in this section shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts. .  
1649.For fiscal year 2011, sections 529, 541, and 545 of the Department of Homeland Security Appropriations Act, 2010 (Public Law 111-83; 123 Stat. 2174, 2176) shall have no force or effect.  
1650.Section 550(b) of the Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295; 6 U.S.C. 121 note) is amended by striking on October 4, 2010 and inserting on October 4, 2011.  
1651.Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— 
(1)in subsection (a), by striking Until September 30, 2010 and inserting Until September 30, 2011; and  
(2)in subsection (d)(1), by striking September 30, 2010 and inserting September 30, 2011.  
1652.Section 532(a) of Public Law 109–295 (120 Stat. 1384) is amended by striking 2010 and inserting 2011.  
1653.For an additional amount for necessary expenses for reimbursement of the actual costs to State and local governments for providing emergency management, public safety, and security at events, as determined by the Administrator of the Federal Emergency Management Agency, related to the presence of a National Special Security Event, $7,500,000, to remain available until September 30, 2012.  
1654.Notwithstanding the 10 percent limitation contained in section 503(c) of the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83), the Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and House of Representatives 5 days in advance of such transfer.  
1655.Of the funds transferred to the Department of Homeland Security when it was created in 2003, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
(1)$1,692,000 from Operations.  
(2) $4,871,492 from Violent Crime Reduction Program.  
(3)$17,195,677 from U.S. Customs and Border Protection, Salaries and Expenses.  
(4)$10,568,934 from Office for Domestic Preparedness.  
1656.The following unobligated balances made available to the Department of Homeland Security pursuant to section 505 of Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83; 123 Stat. 2174) are rescinded: 
(1)$1,437,015 from Office of the Secretary and Executive Management.  
(2)$821,104 from Office of the Under Secretary for Management.  
(3)$242,720 from Office of the Chief Financial Officer.  
(4)$23,143 from Office of the Chief Information Officer.  
(5)$440,847 from Analysis and Operations.  
(6)$76,498 from Office of the Federal Coordinator for Gulf Coast Rebuilding.  
(7)$223,301 from Office of Inspector General.  
(8)$12,503,273 from U.S. Customs and Border Protection, Salaries and Expenses.  
(9)$18,214,469 from U.S. Immigration and Customs Enforcement, Salaries and Expenses.  
(10)$2,429,978 from Transportation Security Administration, Federal Air Marshals.  
(11)$13,508,196 from Coast Guard, Operating Expenses.  
(12)$3,411,505 from Coast Guard, Reserve Training.  
(13)$150,499 from National Protection and Programs Directorate, Management and Administration.  
(14)$861,290 from National Protection and Programs Directorate, Infrastructure Protection and Information Security.  
(15)$602,956 from United States Secret Service, Salaries and Expenses.  
(16)$814,153 from Federal Emergency Management Agency, Management and Administration.  
(17)$831,400 from Office of Health Affairs.  
(18)$7,945,983 from United States Citizenship and Immigration Services.  
(19)$1,010,795 from Federal Law Enforcement Training Center, Salaries and Expenses.  
(20)$425,465 from Science and Technology, Management and Administration.  
(21)$42,257 from “Domestic Nuclear Detection Office, Management and Administration”.  
1657.Of the funds appropriated to the Department of Homeland Security, the following unobligated balances are hereby rescinded from the following accounts and programs in the specified amounts: 
(1)$10,000,000 from U.S. Customs and Border Protection, Automation Modernization.  
(2)$129,000,000 from U.S. Customs and Border Protection, Border Security Fencing, Infrastructure, and Technology.  
(3)$19,603,000 from Federal Emergency Management Agency, National Predisaster Mitigation Fund.  
(4)$60,600,000 from Science and Technology, Research, Development, Acquisition, and Operations.  
(5)$10,886,000 from Domestic Nuclear Detection Office, Research, Development, and Operations.  
(6)$10,122,000 from Coast Guard, Acquisition, Construction, and Improvements.  
1658.Of the unobligated balances made available under section 44945 of title 49, United States Code, $800,000 is rescinded.  
1659.Of the unobligated balances available for “Department of Homeland Security, Transportation Security Administration”, $15,000,000 is rescinded: Provided, that the Transportation Security Administration shall not rescind any unobligated balances from the following programs: explosives detection systems, checkpoint support, aviation regulation and other enforcement, and air cargo.  
1660.Of the unobligated balances available for Department of Homeland Security, National Protection and Programs Directorate, Infrastructure Protection and Information Security, the following amounts are rescinded— 
(1)$6,000,000 from Next Generation Networks; and  
(2)$9,600,000 to be specified in a report submitted to the Committees on Appropriations of the Senate and the House of Representatives no later than 15 days after the date of enactment of this division, which describes the amounts rescinded and the original purpose of such funds.  
1661.From the unobligated balances of funds made available in the Department of the Treasury Forfeiture Fund established by section 9703 of title 31, United States Code, which was added to such title by section 638 of Public Law 102–393, $22,600,000 is rescinded.  
1662.From the unobligated balances of prior year appropriations made available for “Department of Homeland Security, National Protection and Programs Directorate, United States Visitor and Immigrant Indicator Technology”, $32,795,000 is rescinded.  
1663.From the unobligated balances of prior year appropriations made available for “Department of Homeland Security, United States Citizenship and Immigration Services”, $13,000,000 is rescinded: Provided, That United States Citizenship and Immigration Services shall not rescind any unobligated balances from the following programs and activities: E-Verify, data center migration, and processing applications for asylum and refugee status.  
1664.Of the unobligated balances available for “Department of Homeland Security, U.S. Immigration and Customs Enforcement, Construction”, $10,000,000 is rescinded.  
VIIInterior, Environment, and Related Agencies 
1701.Notwithstanding section 1101, the level for Department of the Interior, Bureau of Land Management, Management of Lands and Resources shall be $963,706,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $963,706,000 for $959,571,000 the second place it appears.  
1702.Notwithstanding section 1101, the level for Department of the Interior, Bureau of Land Management, Construction shall be $4,626,000.  
1703.Notwithstanding section 1101, the level for Department of the Interior, Bureau of Land Management, Land Acquisition shall be $22,000,000: Provided, That the proviso under such heading in division A of Public Law 111–88 shall not apply to funds appropriated by this division.  
1704.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, Resource Management shall be $1,247,356,000.  
1705.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, Construction shall be $20,846,000.  
1706.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, Land Acquisition shall be $55,000,000.  
1707.Of the unobligated amounts available for Department of the Interior, United States Fish and Wildlife Service, Landowner Incentive Program from prior year appropriations, all remaining amounts are rescinded.  
1708.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, Cooperative Endangered Species Conservation Fund shall be $60,000,000: Provided, That amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $4,987,297 for $5,145,706; and by substituting $31,000,000 for $56,000,000.  
1709.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, North American Wetlands Conservation Fund shall be $37,500,000.  
1710.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, Neotropical Migratory Bird Conservation shall be $4,000,000.  
1711.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, Multinational Species Conservation Fund shall be $10,000,000.  
1712.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, State and Tribal Wildlife Grants shall be $62,000,000.  
1713.Before the end of the 60-day period beginning on the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule published on April 2, 2009 (74 Fed. Reg. 15123 et seq.) without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance (including this section) shall not be subject to judicial review and shall not abrogate or otherwise have any effect on the order and judgment issued by the United States District Court for the District of Wyoming in Case Numbers 09–CV–118J and 09–CV–138J on November 18, 2010.  
1714.Notwithstanding section 1101, the level for Department of the Interior, National Park Service, Operation of the National Park System shall be $2,254,559,000.  
1715.Notwithstanding section 1101, the level for Department of the Interior, National Park Service, Park Partnership Project Grants shall be $0 and the matters pertaining to such account in division A of Public Law 111–88 shall not apply to funds appropriated by this division.  
1716.Notwithstanding section 1101, the level for Department of the Interior, National Park Service, National Recreation and Preservation shall be $57,986,000, of which $0 shall be for projects authorized by section 7302 of Public Law 111–11.  
1717.Notwithstanding section 1101, the level for Department of the Interior, National Park Service, Historic Preservation Fund shall be $54,500,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $0 for $25,000,000: Provided further,  That the proviso under such heading in division A of Public Law 111–88 shall not apply to funds appropriated by this division.  
1718.Notwithstanding section 1101, the level for Department of the Interior, National Park Service, Construction shall be $210,066,000: Provided, That the last proviso under such heading in division A of Public Law 111–88 shall not apply to funds appropriated by this division.  
1719.The contract authority provided for fiscal year 2011 by 16 U.S.C. 460l-10a is rescinded.  
1720.Notwithstanding section 1101, the level for Department of the Interior, National Park Service, Land Acquisition and State Assistance shall be $95,000,000: Provided, That section 113 of division A of Public Law 111–88 shall not apply to funds appropriated by this division.  
1721.Of the unobligated amounts available for Department of the Interior, National Park Service, Urban Park and Recreation Fund, $625,000 is rescinded.  
1722.Notwithstanding section 1101, the level for Department of the Interior, United States Geological Survey, Surveys, Investigations, and Research shall be $1,085,844,000: Provided, That none of the matter after September 30, 2011 and before the first proviso under such heading in division A of Public Law 111–88 shall apply to funds appropriated by this division.  
1723.Notwithstanding section 1101, the level for Department of the Interior, Minerals Management Service, Royalty and Offshore Minerals Management shall be $239,478,000: Provided,  That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $109,494,000 for $89,374,000; by substituting $154,890,000 for $156,730,000 each place it appears; and by substituting 2011 for 2010 each place it appears.  
1724.Notwithstanding section 1101, the level for Department of the Interior, Minerals Management Service, Oil Spill Research shall be $11,768,000.  
1725.During fiscal year 2011, the Secretary of the Interior, in order to implement a reorganization of the Bureau of Ocean Energy Management, Regulation and Enforcement, may establish accounts and transfer funds among and between the offices and bureaus affected by the reorganization only in conformance with the Committees on Appropriations of the House of Representatives and the Senate reprogramming guidelines described in the joint explanatory statement of managers accompanying Public Law 111–88.  
1726.Notwithstanding section 1101, the level for Department of the Interior, Bureau of Indian Affairs, Operation of Indian Programs shall be $2,334,515,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $220,000,000 for $166,000,000; by substituting $585,411,000 for $568,702,000; and by substituting $46,373,000 for $43,373,000.  
1727.Notwithstanding section 1101, the level for Department of the Interior, Bureau of Indian Affairs, Construction shall be $210,000,000.  
1728.Notwithstanding section 1101, the level for Department of the Interior, Bureau of Indian Affairs, Indian Land and Water Claim Settlements and Miscellaneous Payments to Indians shall be $46,480,000, of which $0 shall be for the matter pertaining to Public Law 109-379.  
1729.Notwithstanding section 1101, the level for Department of the Interior, Bureau of Indian Affairs, Indian Land Consolidation shall be $0.  
1730.Notwithstanding section 1101, the level for Department of the Interior, Departmental Offices, Insular Affairs, Assistance to Territories shall be $84,295,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $75,015,000 for $75,915,000.  
1731.Notwithstanding section 1101, the level for Department of the Interior, Departmental Offices, Office of the Special Trustee for American Indians, Federal Trust Programs shall be $161,000,000: Provided, That the amounts included under such heading in division A of Public Law 111–88, as amended by Public Law 111–212, shall be applied to funds appropriated by this division by substituting $31,534,000 for $47,536,000.  
1732.Notwithstanding section 1101, the level for Department of the Interior, Department-wide Programs, Wildland Fire Management shall be $919,897,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $0 for $125,000,000: Provided further, That of the unobligated balances available under such heading in division A of Public Law 111–88 and prior appropriations Acts, $200,000,000 is rescinded: Provided further, That no amounts in this section may be rescinded from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget Emergency Deficit Control Act of 1985.  
1733.Section 121 of division A of Public Law 111–88 (123 Stat. 2930), concerning joint ticketing at the Pearl Harbor Naval Complex, is amended in subsection (b)(1) by striking may enter and inserting may, for this fiscal year and each fiscal year thereafter, enter.  
1734.Notwithstanding section 1101, the level for Environmental Protection Agency, Science and Technology shall be $815,110,000.  
1735.Notwithstanding section 1101, the level for Environmental Protection Agency, Environmental Programs and Management shall be $2,761,994,000: Provided, That of the funds included under this heading $416,875,000 shall be for Geographic Programs: Provided further, That of such amounts for Geographic Programs, $300,000,000 shall be for the Great Lakes Restoration Initiative.  
1736.Notwithstanding section 1101, the level for Environmental Protection Agency, Buildings and Facilities shall be $36,501,000, of which $0 shall be for the planning and design of a high-performance green building to consolidate the multiple offices and research facilities of the Environmental Protection Agency in Las Vegas, Nevada.  
1737.Notwithstanding section 1101, the level for Environmental Protection Agency, Hazardous Substance Superfund shall be $1,283,475,000: Provided , That the matter under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $1,283,475,000 for $1,306,541,000 the second place it appears; and by substituting September 30, 2010 for September 30, 2009.  
1738.Notwithstanding section 1101, the level for Environmental Protection Agency, State and Tribal Assistance Grants shall be $3,766,446,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $1,525,000,000 for $2,100,000,000; by substituting $965,000,000 for $1,387,000,000; by substituting $10,000,000 for $17,000,000; by substituting $10,000,000 for $13,000,000; by substituting $0 for $156,777,000; by substituting $50,000,000 for $60,000,000; by substituting $0 for $20,000,000; by substituting $1,106,446,000 for $1,116,446,000; and by substituting $0 for $10,000,000 the second place it appears (pertaining to competitive grants for communities).  
1739.Notwithstanding section 1101, the amounts authorized to transfer under the heading Environmental Protection Agency, Administrative Provisions, Environmental Protection Agency in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $300,000,000 for $475,000,000.  
1740.Of the unobligated balances available for Environmental Protection Agency, State and Tribal Assistance Grants, $140,000,000 is rescinded: Provided, That the Administrator of the Environmental Protection Agency shall submit to the Committees on Appropriations of the House of Representatives and the Senate a proposed allocation of such rescinded amounts among programs, projects, and activities and such allocation shall take effect 30 days after such submission: Provided further, That no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Act of 1985.  
1741.Notwithstanding section 1101, the level for Department of Agriculture, Forest Service, Forest and Rangeland Research shall be $307,252,000.  
1742.Notwithstanding section 1101, the level for Department of Agriculture, Forest Service, State and Private Forestry shall be $278,151,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $53,000,000 for $76,460,000.  
1743.Notwithstanding section 1101, the level for Department of Agriculture, Forest Service, National Forest System shall be $1,545,339,000, of which $15,000,000 shall be deposited into the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments as authorized by 16 U.S.C. 7303(f), and of which $336,722,000 shall be for forest products.  
1744.Notwithstanding section 1101, the level for Department of Agriculture, Forest Service, Capital Improvement and Maintenance shall be $473,591,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $45,000,000 for $90,000,000.  
1745.Notwithstanding section 1101, the level for Department of Agriculture, Forest Service, Land Acquisition shall be $33,000,000.  
1746.Notwithstanding section 1101, the level for Department of Agriculture, Forest Service, Wildland Fire Management shall be $2,172,387,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $0 for $75,000,000; by substituting $11,500,000 for $11,600,000; and by substituting $65,000,000 for $71,250,000.  
1747.Notwithstanding section 1101, the level for Department of Agriculture, Forest Service, FLAME Wildfire Suppression Reserve Fund shall be $291,000,000. Provided, That of the unobligated balances available under such heading in division A of Public Law 111–88, $200,000,000 is rescinded.  
1748.The authority provided by section 337 of the Department of the Interior and Related Agencies Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 3102), as amended, shall remain in effect until September 30, 2011.  
1749.Notwithstanding section 1101, the level for Department of Health and Human Services, Indian Health Service, Indian Health Services shall be $3,672,618,000.  
1750.Notwithstanding section 1101, the level for Department of Health and Human Services, Indian Health Service, Indian Health Facilities shall be $404,757,000.  
1751.Notwithstanding section 1101, the level for Chemical Safety and Hazard Investigation Board, Salaries and Expenses shall be $10,799,000: Provided, That the matter pertaining to methyl isocyanate in the last proviso under such heading in division A of Public Law 111–88 shall not apply to funds appropriated by this division.  
1752.Notwithstanding section 1101, the level for Smithsonian Institution, Legacy Fund shall be $0.  
1753.Notwithstanding section 1101, the level for National Gallery of Art, Repair, Restoration and Renovation of Buildings shall be $48,221,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $42,250,000 for $40,000,000.  
1754.Notwithstanding section 1101, the level for John F. Kennedy Center for the Performing Arts, Operations and Maintenance shall be $22,500,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $0 for $500,000: Provided further, That the first proviso under such heading in division A of Public Law 111–88 is amended by striking until expended and all that follows and inserting until September 30, 2011.  
1755.Notwithstanding section 1101, the level for John F. Kennedy Center for the Performing Arts, Capital Repair and Restoration shall be $13,920,000.  
1756.Notwithstanding section 1101, the level for Woodrow Wilson International Center for Scholars, Salaries and Expenses shall be $11,225,000.  
1757.Notwithstanding section 1101, the level for National Foundation on the Arts and the Humanities, National Endowment for the Arts, Grants and Administration shall be $155,000,000.  
1758.Notwithstanding section 1101, the level for National Foundation on the Arts and the Humanities, National Endowment for the Humanities, Grants and Administration shall be $155,000,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $140,700,000 for $153,200,000.  
1759.Notwithstanding section 1101, the level for Commission of Fine Arts, National Capital Arts and Cultural Affairs shall be $3,000,000.  
1760.Notwithstanding section 1101, the level for Presidio Trust, Presidio Trust Fund shall be $15,000,000.  
1761.Notwithstanding section 1101, the level for Dwight D. Eisenhower Memorial Commission, Salaries and Expenses shall be $0.  
1762.Notwithstanding section 1101, the level for Dwight D. Eisenhower Memorial Commission, Capital Construction shall be $0.  
1763.Section 409 of division A of Public Law 111–88 (123 Stat. 2957) is amended by striking and 111–8 and inserting 111–8, and 111–88, and by striking 2009 and inserting 2010.  
1764.Notwithstanding section 1101, the level for section 415 of division A of Public Law 111–88 shall be $0.  
1765.Section 423 of division A of Public Law 111–88 (123 Stat. 2961), concerning the distribution of geothermal energy receipts, shall have no force or effect and the distribution formula contained in section 3003(a) of Public Law 111–212 (124 Stat. 2338) shall apply for fiscal year 2011.  
1766.Section 433 of division A of Public Law 111–88 (123 Stat. 2965) is amended by striking 2010 and 2009 and inserting 2011 and 2010, respectively.  
1767.Section 7 of Public Law 99–647, as amended by section 702(d) of Public Law 109–338, is further amended by striking 5 years and inserting 6 years.  
1768.Not later than 30 days after the date of enactment of this division, each of the following departments and agencies shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spending, expenditure, or operating plan for fiscal year 2011 at a level of detail below the account level: 
(1)Department of the Interior.  
(2)Environmental Protection Agency.  
(3)Department of Agriculture, Forest Service.  
(4)Department of Health and Human Services, Indian Health Service.  
(5)Smithsonian Institution.  
(6)National Endowment for the Arts.  
(7)National Endowment for the Humanities.  
1769.For the fiscal year ending September 30, 2011, none of the funds made available by this division or any other Act may be used to implement, administer, or enforce Secretarial Order No. 3310 issued by the Secretary of the Interior on December 22, 2010.  
VIIILabor, Health and Human Services, Education, and Related Agencies 
1801. 
(a)Notwithstanding section 1101, the level for Department of Labor, Employment and Training Administration, Training and Employment Services shall be $1,575,648,000 plus reimbursements, of which— 
(1)$543,079,000 shall be available for obligation for the period July 1, 2011, through June 30, 2012, of which $59,040,000 shall be available for adult employment and training activities, $203,840,000 shall be available for dislocated worker employment and training activities, $24,160,000 shall be available for the dislocated worker assistance national reserve, $10,000,000 shall be available for pilots, demonstrations, and research activities of which no funds shall be available for Transitional Jobs activities, and $85,561,000 shall be available for reintegration of ex-offenders of which no funds shall be available for Transitional Jobs activities: Provided, That the amounts included for national activities under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $0 for $48,889,000;  
(2)$907,569,000 shall be available for obligation for the period April 1, 2011, through June 30, 2012, including $827,569,000 for youth activities and $80,000,000 for YouthBuild;  
(3)$125,000,000 shall remain available until September 30, 2012, and shall be available to the Secretary of Labor for the Workforce Innovation Fund, as established by this division to carry out projects that demonstrate innovative strategies or replicate effective evidence-based strategies that align and strengthen the workforce investment system in order to improve program delivery and education and employment outcomes for program beneficiaries: Provided, That amounts shall be available for awards to States or State agencies that are eligible for assistance under any program authorized under the Workforce Investment Act of 1998 (WIA), consortia of States, or partnerships, including regional partnerships: Provided further, That notwithstanding section 128(a)(1) of the WIA, the amount available to the Governor for statewide activities shall not exceed 5 percent of the amount allotted to the State from the appropriation under this subparagraph;  
(4)no funds shall be available for the Green Jobs Innovation Fund; and  
(5)no funds shall be available for the Career Pathways Innovation Fund.  
(b)Of the funds made available in division D of Public Law 111–117 for the Career Pathways Innovation Fund, $125,000,000 is rescinded.  
1802.Of the funds made available by section 1101 of this division for Department of Labor, Departmental Management, Office of Job Corps for construction, rehabilitation, and acquisition of Job Corps centers, the Secretary of Labor may transfer up to 25 percent to meet the operational needs of Job Corps centers: Provided, That no funds shall be available to initiate a competition for any new Job Corps center not previously approved through a competitive selection process by the Secretary of Labor: Provided further, That of the unobligated balances of the funds made available for Department of Labor, Departmental Management, Office of Job Corps, $75,000,000 is rescinded.  
1803.Notwithstanding section 1101, the level for Department of Labor, Employment and Training Administration, Community Service Employment for Older Americans shall be $450,000,000, and for purposes of funds appropriated by this division, the amounts under such heading in division D of Public Law 111–117 shall be applied by substituting $0 for $225,000,000, and the first and second provisos under such heading in such division shall not apply.  
1804.Notwithstanding section 1101, the level which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund for administrative expenses of Department of Labor, Employment and Training Administration, State Unemployment Insurance and Employment Service Operations shall be $4,024,490,000 (which includes all amounts available to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews), of which $3,245,645,000 shall be available for unemployment compensation State operations, $50,519,000 shall be available for Federal administration of foreign labor certifications, and $15,129,000 shall be available for grants to States for the administration of such activities. For purposes of this section, the first proviso under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting 2011 and 6,180,000 for 2010 and 5,059,000, respectively.  
1805.Funds appropriated by section 1101 of this division to the Department of Labor’s Employment and Training Administration for technical assistance services to grantees may be transferred to Department of Labor, Employment and Training Administration, Program Administration if it is determined that those services will be more efficiently performed by Federal staff.  
1806.Notwithstanding section 1101, the level for Department of Labor, Employment Standards Administration, Salaries and Expenses shall be $485,255,000, together with $2,124,000 which may be expended from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the Longshore and Harbor Workers’ Compensation Act: Provided, That funds provided in this section may be allocated among the agencies included in this account and may be transferred to any other account within the Department of Labor for program direction and support of the agencies funded in this section.  
1807.Notwithstanding section 1101, the level for Department of Labor, Mine Safety and Health Administration, Salaries and Expenses shall be $363,843,000, of which up to $3,000,000 shall be available to the Secretary of Labor to be transferred to Departmental Management, Salaries and Expenses for activities related to the Department of Labor’s caseload before the Federal Mine Safety and Health Review Commission, and the amounts included under the heading Department of Labor, Mine Safety and Health Administration, Salaries and Expenses in division D of Public Law 111–117 shall be applied to funds appropriated in this division by substituting $0 for $1,450,000 and by substituting $1,350,000 for $1,000,000.  
1808.Notwithstanding section 1101, the level for Department of Labor, Departmental Management shall be $367,827,000, together with not to exceed $327,000, which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund, and the third proviso under such heading in division D of Public Law 111–117 shall not apply to funds appropriated in this division: Provided, That of the funds made available by this section, not less than $21,332,000 may be used by the Secretary of Labor for the purposes of program evaluation, initiatives related to the identification and prevention of worker misclassification, and other worker protection activities, and may be transferred by the Secretary (in addition to any other transfer authority available by this division) to other agencies of the Department subject to a 15-day advance notification to the Committees on Appropriations of the House of Representatives and the Senate.  
1809. 
(a)Of the unobligated balances available in Department of Labor, Working Capital Fund, $3,900,000 is rescinded, to be derived solely from amounts available in the Investment in Reinvention Fund (other than amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985).  
(b)The language under the Working Capital Fund heading in Public Law 85–67, as amended, is further amended by striking Provided further, That within the Working Capital Fund, through and including , to be available without further appropriation action:.  
1810. 
(a)Notwithstanding section 1101, the level for Department of Health and Human Services, Health Resources and Services Administration, Health Resources and Services shall be $6,274,790,000 of which: (1) not more than $100,000,000 shall be available until expended for carrying out the provisions of Public Law 104–73 and for expenses incurred by the Department of Health and Human Services pertaining to administrative claims made under such law; (2) $300,000,000 shall be for the program under title X of the Public Health Service Act (PHS Act) to provide for voluntary family planning projects; (3) not less than $1,982,865,000 shall remain available through September 30, 2013 for parts A and B of title XXVI of the PHS Act, of which not less than $885,000,000 shall be for State AIDS Drug Assistance Programs under the authority of section 2616 or 311(c) of such Act; and (4) no funds are provided for section 340G–1 of the PHS Act.  
(b)The sixteenth, eighteenth, nineteenth, twenty-second, and twenty-fifth provisos under the heading Department of Health and Human Services, Health Resources and Services Administration, Health Resources and Services in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
(c)Sections 747(c)(2), and 751(j)(2) of the PHS Act, and the proportional funding amounts in paragraphs (1) through (4) of section 756(e) of such Act shall not apply to funds made available by this division for Department of Health and Human Services, Health Resources and Services Administration, Health Resources and Services.  
(d)For any program operating under section 751 of the PHS Act on or before January 1, 2009, the Secretary of Health and Human Services may waive any of the requirements contained in sections 751(d)(2)(A) and 751(d)(2)(B) of such Act.  
(e)For purposes of this section, section 10503(d) of Public Law 111–148 shall be applied as if , over the fiscal year 2008 level, were stricken from such section.  
1811. 
(a)Notwithstanding section 1101, the level for the first undesignated paragraph under the heading Department of Health and Human Services, Centers for Disease Control and Prevention, Disease Control, Research, and Training in division D of Public Law 111–117 shall be $5,660,291,000, of which $523,533,000 shall remain available until expended for the Strategic National Stockpile under section 319F–2 of the PHS Act.  
(b)The matter included before the first proviso under the heading Department of Health and Human Services, Centers for Disease Control and Prevention, Disease Control, Research, and Training in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting “$0” for “$20,620,000”, by substituting “$22,000,000” for “$70,723,000”, and as if “of which $69,150,000 shall remain available until expended for acquisition of real property, equipment, construction and renovations of facilities;” were stricken from such paragraph.  
(c)Paragraphs (1) through (3) of section 2821(b) of the PHS Act shall not apply to funds made available by this division.  
(d)Notwithstanding section 1101, funds appropriated for Department of Health and Human Services, Centers for Disease Control and Prevention, Disease Control, Research, and Training shall also be available to carry out title II of the Immigration and Nationality Act.  
(e)Notwithstanding section 1101, funds made available by this division may be available for acquisition of real property and necessary repairs of facilities owned, leased, or operated by the Centers for Disease Control and Prevention: Provided, That such facilities relate to mine safety research: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified of the amounts to be obligated no less than 15 days in advance.  
1812.Notwithstanding section 1101, the level for Department of Health and Human Services, National Institutes of Health, National Institute of Allergy and Infectious Diseases shall be $4,818,275,000, and the requirement under National Institute of Allergy and Infectious Diseases in division D of Public Law 111–117 for a transfer from Biodefense Countermeasures funds shall not apply.  
1813.The amount provided by section 1101 for Department of Health and Human Services, National Institutes of Health is reduced by $210,000,000, through a pro rata reduction in all of the Institutes, Centers, and Office of the Director accounts within Department of Health and Human Services, National Institutes of Health based on the total funding provided.  
1814.Notwithstanding section 1101, the level for Department of Health and Human Services, National Institutes of Health, Buildings and Facilities shall be $50,000,000.  
1815. 
(a)Notwithstanding section 1101, the level for Department of Health and Human Services, Substance Abuse and Mental Health Services Administration, Substance Abuse and Mental Health Services shall be $3,386,311,000, of which: (1) not less than $40,800,000 shall be for the National Child Traumatic Stress Initiative; and (2) no funds shall be available for the National All Schedules Prescription Electronic Reporting system.  
(b)The amount included before the first proviso under the heading Department of Health and Human Services, Substance Abuse and Mental Health Services Administration, Substance Abuse and Mental Health Services in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $0 for $14,518,000.  
(c)The second proviso under the heading Department of Health and Human Services, Substance Abuse and Mental Health Services Administration, Substance Abuse and Mental Health Services in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1816.Notwithstanding section 1101, the amount included under the heading Department of Health and Human Services, Agency for Healthcare Research and Quality, Healthcare Research and Quality in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $372,053,000 for $397,053,000.  
1817.Notwithstanding section 1101, for payment to the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d) of Public Law 97–248, and for administrative expenses incurred pursuant to section 201(g) of the Social Security Act, $229,464,000,000.  
1818. 
(a)Notwithstanding section 1101, the level for amounts transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund for Department of Health and Human Services, Centers for Medicare and Medicaid Services, Program Management shall be $3,470,242,000, of which the level for the Research, Demonstration, and Evaluation program shall be $35,600,000.  
(b)The amount under the third proviso under the heading Department of Health and Human Services, Centers for Medicare and Medicaid Services, Program Management in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $9,120,000 for $65,600,000.  
(c)The sixth proviso under the heading Department of Health and Human Services, Centers for Medicare and Medicaid Services, Program Management in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1819. 
(a)Notwithstanding section 1101, the level for Department of Health and Human Services, Administration for Children and Families, Low Income Home Energy Assistance shall be $4,710,000,000, of which $4,509,672,000 shall be for payments under subsections (b) and (d) of section 2602 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621); and of which $200,328,000 shall be for payments under subsection (e) of such Act, to be made notwithstanding the designation requirements of such subsection.  
(b)The second proviso under the heading Department of Health and Human Services, Administration for Children and Families, Low Income Home Energy Assistance in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1820.Of the unobligated balances available for Department of Health and Human Services, Administration for Children and Families, Refugee and Entrant Assistance from funds appropriated under this heading in fiscal year 2010 and prior fiscal years, $25,000,000 is rescinded.  
1821. 
(a)Notwithstanding section 1101, the level for Department of Health and Human Services, Administration for Children and Families, Payments to States for the Child Care and Development Block Grant shall be $2,227,081,000.  
(b)The amount included in the first proviso under the heading Department of Health and Human Services, Administration for Children and Families, Payments to States for the Child Care and Development Block Grant in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $0 for $1,000,000.  
(c)The amounts included in the second proviso under the heading Department of Health and Human Services, Administration for Children and Families, Payments to States for the Child Care and Development Block Grant in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $284,160,000 for $271,401,000, and by substituting $104,213,000 for $99,534,000.  
1822. 
(a)Notwithstanding section 1101, the level for Department of Health and Human Services, Administration for Children and Families, Children and Families Services Programs shall be $9,538,433,000, of which: (1) $7,574,783,000 shall be for making payments under the Head Start Act; and (2) $703,000,000 shall be for making payments under the Community Services Block Grant (CSBG) Act, of which $23,350,000 shall be for sections 680 and 678E(b)(2), of which $18,000,000 shall be for section 680(a)(2), and not less than $5,000,000 shall be for section 680(a)(3)(B) of the CSBG Act.  
(b)For purposes of allocating such funds under the Head Start Act, the term base grant as used in subsection (a)(7)(A) of section 640 of such Act with respect to funding provided to a Head Start agency (including each Early Head Start agency) for fiscal year 2010 shall be deemed to include 50 percent of the funds appropriated under Department of Health and Human Services, Administration for Children and Families, Children and Families Services Programs in Public Law 111–5 provided to such agency for carrying out expansion of Head Start programs, as that phrase is used in subsection (a)(4)(D) of such section 640, and provided to such agency as the ongoing funding level for operations in the 12 month budget period beginning in fiscal year 2010.  
(c)The fourteenth and fifteenth provisos under the heading Department of Health and Human Services, Administration for Children and Families, Children and Families Services Programs in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1823. 
(a)Notwithstanding section 1101, the level for Department of Health and Human Services, Administration on Aging, Aging Services Programs shall be $1,500,323,000, of which $440,783,000 shall be for congregate nutrition, $217,676,000 shall be for home-delivered nutrition, and $27,708,000 shall be for Native American nutrition: Provided, That the total amount available for fiscal year 2011 under this and any other Act to carry out activities related to Aging and Disability Resource Centers under subsections (a)(20)(B)(iii) and (b)(8) of section 202 of the Older Americans Act shall not exceed the amount obligated for such purposes for fiscal year 2010 from funds available under Public Law 111–117.  
(b)The first proviso under the heading Department of Health and Human Services, Administration on Aging, Aging Services Programs in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
(c)None of the funds appropriated by this division for Department of Health and Human Services, Administration on Aging, Aging Services Programs shall be used to carry out sections 1701 and 1703 of the PHS Act (with respect to chronic disease self-management activity grants), except that such funds may be used for necessary expenses associated with administering any such grants awarded prior to the date of the enactment of this division.  
1824.Notwithstanding section 1101, the level for Department of Health and Human Services, Office of the Secretary, General Departmental Management from the General Fund shall be $651,786,000: Provided, That amounts included under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $0 for $5,789,000: Provided further, That the second and seventh provisos under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this division: Provided further, That none of the funds made available in this division shall be for carrying out activities specified under section 2003(b)(2) or (3) of the PHS Act: Provided further, That of the amount included under the heading Department of Health and Human Services, Office of the Secretary, General Departmental Management up to $175,905,000 may be transferred to other appropriation accounts within the Department of Health and Human Services to carry out the Secretary’s responsibilities: Provided further, That amounts included under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting in the third proviso $105,000,000 for $110,000,000.  
1825. 
(a)Notwithstanding section 1101, the level for Department of Health and Human Services, Office of the Secretary, Public Health and Social Services Emergency Fund shall be $676,180,000, of which $65,578,000 shall be for expenses necessary to prepare for and respond to an influenza pandemic, none of which shall be available past September 30, 2011, and $35,000,000, to remain available until expended, shall be for expenses necessary for fit-out and other costs related to a competitive lease procurement to renovate or replace the existing headquarters building for Public Health Service agencies and other components of the Department of Health and Human Services: Provided, That in addition, $415,000,000 of the funds transferred to the account under the heading Department of Health and Human Services, Office of the Secretary, Public Health and Social Services Emergency Fund in Public Law 111–117 under the fourth paragraph under such heading may be used to support advanced research and development pursuant to section 319L of the PHS Act and other administrative expenses of the Biomedical Advanced Research and Development Authority: Provided further, That the first proviso in the first paragraph under such heading in division D of Public Law 111–117 and the language in such paragraph designating $10,000,000 to support delivery of medical countermeasures shall not apply to funds provided in this section: Provided further, That the fourth paragraph under such heading shall not apply to funds appropriated by this division.  
(b)Of the amounts provided under the heading Department of Health and Human Services, Office of the Secretary, Public Health and Social Services Emergency Fund in Public Laws 111–8 and 111–117 and available for expenses necessary to prepare for and respond to an influenza pandemic, $170,000,000 may also be used— 
(1)to plan, conduct, and support research to advance regulatory science to improve the ability to determine safety, effectiveness, quality, and performance of medical countermeasure products against chemical, biological, radiological, and nuclear agents including influenza virus; and  
(2)to analyze, conduct, and improve regulatory review and compliance processes for such products.  
1826.Of the funds made available for Department of Health and Human Services, Office of the Secretary, Public Health and Social Services Emergency Fund in Public Law 111–32, $1,259,000,000 is rescinded, to be derived only from those amounts which have not yet been designated by the President as emergency funds.  
1827.Hereafter, no funds appropriated by this division or by any previous or subsequent Act shall be subject to the allocation requirements of section 1707A(e) of the PHS Act.  
1828.Hereafter, no funds appropriated by this division or by any previous or subsequent Act shall be available for transfer under section 274 of the PHS Act.  
1829. 
(a)Notwithstanding section 1101, the level for Department of Education, Education for the Disadvantaged shall be $4,725,891,000, of which $4,628,056,000 shall become available on July 1, 2011, and remain available through September 30, 2012, for academic year 2011–2012: Provided, That not more than $8,167,000 shall be available to carry out sections 1501 and 1503 of the Elementary and Secondary Education Act of 1965 (ESEA).  
(b)The seventh proviso under the heading Department of Education, Education for the Disadvantaged in division D of Public Law 111–117 shall be applied by substituting $535,633,000 for $545,633,000 and the tenth, eleventh and twelfth provisos shall not apply to funds appropriated by this division.  
1830.For purposes of this division, the proviso under the heading Department of Education, Impact Aid in division D of Public Law 111–117 shall be applied by substituting 2010–2011 for 2009–2010.  
1831. 
(a)Notwithstanding section 1101, the level for Department of Education, School Improvement Programs shall be $2,924,791,000, of which $2,754,244,000 shall become available on July 1, 2011, and remain available through September 30, 2012, for academic year 2011–2012: Provided, That of the amounts available for such heading: (1) no funds shall be available for activities authorized under part D of title II of the ESEA, or subpart 6 of part D of title V of the ESEA, or part Z of title VIII of the Higher Education Act of 1965; (2) $26,928,000 shall be available to carry out part D of title V of the ESEA; (3) for purposes of this section, up to $11,500,000 shall be available for activities described in the twelfth proviso under such heading in division D of Public Law 111–117; (4) $380,732,000 shall be for State assessments authorized under section 6111 of the ESEA and $10,000,000 shall be for enhanced assessment instruments authorized under section 6112 of the ESEA; and (5) up to 1 percent of the funds for subpart 1 of part A of title II of the ESEA shall be reserved by the Secretary of Education for competitive awards for teacher training or professional enhancement activities to national not-for-profit organizations.  
(b)The seventh proviso shall be applied by substituting $51,313,000 for $56,313,000 and the second, third, fifth, sixth, eighth and thirteenth provisos under the heading Department of Education, School Improvement Programs in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1832. 
(a)Notwithstanding section 1101, the level for Department of Education, Innovation and Improvement shall be $1,859,899,000, of which— 
(1)$850,000,000 shall become available on the date of enactment of this division, and remain available through December 31, 2011, $440,982,000 shall be available to carry out part D of title V of the ESEA, and no funds shall be available for activities authorized under section 2151(c) of the ESEA, section 1504 of the ESEA, or part F of title VIII of the Higher Education Act of 1965; and 
(2)not more than $150,000,000 may be used to make awards under section 14007 of division A of Public Law 111–5 and not more than $700,000,000 may be used to make awards to States under section 14006 of division A of Public Law 111–5, as amended by subsection (b) of this section: Provided, That none of such funds shall be made available prior to the submission of a detailed spending plan outlining the proposed competitions and priorities to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That awards may be made on the basis of previously submitted applications: Provided further, That the Secretary of Education shall administer grants for improving early childhood care and education jointly with the Secretary of Health and Human Services on such terms as such Secretaries set forth in an interagency agreement: Provided further, That the Secretary of Education shall be responsible for obligating and disbursing funds and ensuring compliance with applicable laws and administrative requirements with regard to such awards: Provided further, That the Secretary shall provide, on a timely and periodic basis, the findings from evaluations, including impact evaluations and interim progress evaluations, of activities conducted using funds previously obligated under sections 14006 and 14007 of division A of Public Law 111–5, including Race to the Top and the Investing in Innovation Fund, to the Committees on Appropriations of the House of Representatives and the Senate.   
(b)Division A of Public Law 111–5, as amended, is further amended— 
(1)in section 14005(d), by adding at the end the following: 
 
(6)Improving early childhood care and educationThe State will take actions to— 
(A)increase the number and percentage of low-income and disadvantaged children in each age group of infants, toddlers, and pre-schoolers who are enrolled in high-quality early learning programs;  
(B)design and implement an integrated system of high-quality early learning programs and services; and  
(C)ensure that any use of assessments conforms with the recommendations of the National Research Council's reports on early childhood. ; and 
(2)in section 14006— 
(A)in subsection (b), by striking and (5) and inserting (5), or (6); and  
(B)in subsection (c)(2), by inserting before the period , or to a State or States for improving early childhood care and education.   
(c)The first, third, fourth, seventeenth and eighteenth provisos under the heading Department of Education, Innovation and Improvement in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1833. 
(a)Notwithstanding section 1101, the level for Department of Education, Safe Schools and Citizenship Education shall be $289,043,000, of which, notwithstanding section 2343(b) of the ESEA, $1,157,000 is for the continuation costs of awards made on a competitive basis under section 2345 of the ESEA, $161,500,000 shall be available to carry out part D of title V, and $126,386,000 shall be for subpart 2 of part A of title IV of the ESEA: Provided, That $30,000,000 shall be available for Promise Neighborhoods and be available through December 31, 2011.  
(b)The first, second, and third provisos under the heading Department of Education, Safe Schools and Citizenship Education in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1834.Notwithstanding section 1101, the level for Department of Education, English Language Acquisition shall be $735,000,000.  
1835. 
(a)Notwithstanding section 1101, the level for Department of Education, Special Education shall be $3,975,665,000, of which $3,726,354,000 shall become available on July 1, 2011, and remain available through September 30, 2012, for academic year 2011–2012.  
(b)The first and second provisos under the heading Department of Education, Special Education in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
(c)The third proviso under such heading shall be applied by substituting 2010 for 2009.  
1836. 
(a)Notwithstanding section 1101, the level for Department of Education, Rehabilitation Services and Disability Research shall be $3,475,500,000.  
(b)The second proviso under the heading Department of Education, Rehabilitation Services and Disability Research in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1837.Notwithstanding section 1101, the level for Department of Education, Special Institutions for Persons with Disabilities, National Technical Institute for the Deaf shall be $65,677,000, of which $240,000 shall be available for construction.  
1838. 
(a)Notwithstanding section 1101, the level for Department of Education, Career, Technical, and Adult Education shall be $951,432,000 which shall become available on July 1, 2011, and remain available through September 30, 2012 for academic year 2011–2012: Provided, That of the amounts available for such heading, no funds shall be available for activities authorized under subpart 4 of part D of title V of the ESEA, or part D of title VIII of the Higher Education Amendments of 1998.  
(b)The first, second, third, seventh and eighth provisos under the heading Department of Education, Career, Technical, and Adult Education in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1839. 
(a)Notwithstanding section 1101, the level for Department of Education, Student Financial Assistance shall be $24,719,957,000, of which $23,002,000,000 shall be available to carry out subpart 1 of part A of title IV of the Higher Education Act of 1965 and no funds shall be available for activities authorized under subpart 4 of part A of title IV of the Higher Education Act of 1965.  
(b)The maximum Pell grant for which a student shall be eligible during award year 2011–2012 shall be $4,860.  
1840.Of the unobligated balances of funds made available in subparagraphs (A) through (E) of section 401A(e)(1) of the Higher Education Act of 1965, $560,000,000 is rescinded.  
1841.Notwithstanding sections 1101 and 1103, the level for Department of Education, Student Aid Administration shall be $994,000,000, which shall remain available through September 30, 2012.  
1842. 
(a)Notwithstanding section 1101, the level for Department of Education, Higher Education shall be $1,907,760,000, of which no funds shall be available for activities authorized under section 428L of part B of title IV of the Higher Education Act of 1965 (HEA), subpart 6 of part A of title IV of the HEA, subpart 1 of part D of title VII of the HEA, subpart 3 of part A of title VII of the HEA, section 1543 of the Higher Education Amendments of 1992, part H of title VIII of the Higher Education Amendments of 1998, or part I of subtitle A of title VI of the America COMPETES Act: Provided, That the first proviso under the heading Department of Education, Higher Education in division D of Public Law 111–117 shall be replaced by the following: Provided, That $8,100,000, to remain available through September 30, 2012, shall be available to fund fellowships for academic year 2012–2013 under subpart 1 of part A of title VII of the Higher Education Act, under the terms and conditions of such subpart 1: Provided further, That the last proviso under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this division, except that $1,000,000 shall be available for competitive grants under section 872 of the HEA.  
(b)The seventh, eighth, ninth, tenth, eleventh, twelfth, and thirteenth provisos under the heading Department of Education, Higher Education in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1843.Notwithstanding section 1101, the level for Department of Education, Historically Black College and University Capital Financing Program Account shall be $20,582,000: Provided, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $279,393,000.  
1844. 
(a)Notwithstanding section 1101, the level for Department of Education, Institute of Education Sciences shall be $610,006,000 and shall remain available through September 30, 2012.  
(b)Notwithstanding subsections (d) and (e) of section 174 of the Education Sciences Reform Act of 2002, up to $57,650,000 may be used to extend any contracts to administer the Regional Educational Laboratories that were in effect on, or entered into, after January 1, 2011, for a period of not more than 12 months.  
1845.Notwithstanding section 1101, the level for Corporation for National and Community Service, Operating Expenses shall be $782,374,000, of which $307,374,000 shall be to carry out the Domestic Volunteer Service Act of 1973 and $475,000,000 shall be to carry out the National and Community Service Act of 1990 and notwithstanding sections 198B(b)(3), 198S(g), 501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act.  
1846.Notwithstanding section 1101, the level for Corporation for National and Community Service, National Service Trust shall be $199,659,000.  
1847.The amounts included under the heading Corporation for Public Broadcasting in division D of Public Law 111–117 shall be applied to funds appropriated by this division as follows: by substituting $6,000,000 for $86,000,000; by substituting $0 for $25,000,000; by substituting $6,000,000 for $36,000,000; and by substituting $0 for $25,000,000.  
1848.Notwithstanding section 1101, the level for Institute of Museum and Library Services, Office of Museum and Library Services: Grants and Administration shall be $237,869,000: Provided, That the amounts included under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $0 for $16,382,000.  
1849.Notwithstanding section 1101, the level for Medicare Payment Advisory Commission, Salaries and Expenses shall be $12,450,000.  
1850.Notwithstanding section 1101, the level for Railroad Retirement Board, Dual Benefits Payments Account shall be $57,000,000.  
1851.Notwithstanding section 1101, the level for Social Security Administration, Payments to Social Security Trust Funds shall be $21,404,000, and in addition such funds may be used to carry out section 217(g) of the Social Security Act.  
1852.Notwithstanding section 1101, the level for the first paragraph under the heading Social Security Administration, Supplemental Security Income Program in division D of Public Law 111–117 shall be $39,983,273,000, of which $3,493,273,000 shall be for administrative expenses.  
1853.Notwithstanding section 1101, the level for the first paragraph under the heading Social Security Administration, Limitation on Administrative Expenses in division D of Public Law 111–117 shall be $10,775,500,000. In addition, the amount included in the fourth paragraph under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $186,000,000 for $160,000,000 each place it appears.  
1854.Of the funds appropriated for Social Security Administration, Limitation on Administrative Expenses for fiscal years 2010 and prior years and available without fiscal year limitation (other than funds appropriated in Public Law 111–5) for investment in information technology and telecommunications hardware and software infrastructure, $75,000,000 is rescinded.  
1855.All funds transferred under the authority of section 4002 of Public Law 111–148 shall be subject to the terms and conditions of section 503 of division D of Public Law 111–117.  
1856.GAO reports and audits on PPACA implementation and comparative effectiveness research funding and medicare actuarial analysis of impact of certain PPACA insurance changes on premiums 
(a)GAO report on PPACA implementationNot later than 90 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the costs and processes of implementing PPACA. Such report shall include the following (as of the date of preparation of the report): 
(1)A list of the contracts, including the name of the contractors, their general areas of expertise, and the amount of money expended on each such contract, entered into by the Department of Health and Human Services and other Federal departments and agencies to provide services related to authority under PPACA that was not previously authorized.  
(2)A list of any firms hired by such a Department or agency to facilitate contracting with such contractors.  
(3)A list of consultants who have been hired by such a Department or agency to assist in implementing PPACA, including their areas of expertise and the total cost for such consultants.  
(b)GAO audit of annual limit waiver requestsNot later than 60 days after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report that includes the results of an audit of requests for administrative waiver of the annual limit requirements of section 2711(a) of the Public Health Service Act (as inserted by section 1001(5) of the Patient Protection and Affordable Care Act). Such report shall include an analysis of the number of approvals and denials of such requests and the reasons for such approval or denial.  
(c)Medicare actuarial analysis of projected premium impacts of applying certain requirementsNot later than 90 days after the date of the enactment of this Act, the Chief Actuary of the Centers for Medicare & Medicaid Services shall submit to Congress a report that contains an estimate of the impact of the guaranteed issue, guaranteed renewal, and community rating requirements under sections 2701 through 2703 of the Public Health Service Act, as inserted by section 1201 of the Patient Protection and Affordable Care Act, on premiums for individuals and families with employer-sponsored health insurance. Such estimate shall cover the 10-year period beginning with 2014 and shall include an estimate of the number of such individuals and families who will experience a premium increase as a result of such requirements and the number of such individuals and families who will experience a premium decrease as a result of such requirements.  
(d)GAO audit of comparative effectiveness research fundingNot later than 60 days after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report that includes the results of an audit of expenditures made for comparative effectiveness research through funds provided to the Agency for Healthcare Research and Quality, the National Institutes of Health, or any other agency within the Department of Health and Human Services under title VIII of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) or under PPACA. Such report shall include a description of the expenditures made, the entities who received such funding, and the purpose of the funding.  
(e)PPACA definedIn this section, the term PPACA means the Patient Protection and Affordable Care Act (Public Law 111–148) and includes the amendments made by such Act, title I and subtitle B of title II of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), and the amendments made by such title and subtitle.  
1857.Of the funds made available for the Consumer Operated and Oriented Plan Program under Section 1322(g) of the Patient Protection and Affordable Care Act, $2,200,000,000 are hereby permanently cancelled.  
1858.Free choice vouchers 
(a)In generalSubsections (a), (b), (c), (d), and (e) of section 10108 of the Patient Protection and Affordable Care Act are repealed.  
(b)Conforming changes to tax code 
(1)Section 36B(c)(2) of the Internal Revenue Code of 1986 is amended by striking subparagraph (D).  
(2) 
(A)Section 139D, as added by section 10108 of PPACA, of such Code is repealed.  
(B)The table of sections for part III of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 139D, as added by section 10108 of PPACA.  
(3)Section 162(a) of such Code is amended by striking the last sentence.  
(4)Section 4980H(b) of such Code is amended by striking paragraph (3).  
(5)Section 6056 of such Code is amended— 
(A)by striking and every offering employer in subsection (a),  
(B)in subsection (b)(2)(C)— 
(i)by striking in the case of an applicable large employer, in clause (i),  
(ii)by inserting and at the end of clause (iii),  
(iii)by striking and at the end of clause (iv), and  
(iv)by striking clause (v),  
(C)by striking or offering employer in subsections (d)(2) and (e), and  
(D)by amending subsection (f) to read as follows: 
 
(f)DefinitionsFor purposes of this section, any term used in this section which is also used in section 4980H shall have the meaning given such term by section 4980H. .  
(c)Other conforming changeSection 18B(a)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. 218B) is amended by striking and the employer does not offer a free choice voucher.  
(d)Effective dateThe amendments made by this section shall take effect as if included in the provisions of, and the amendments made by, the provisions of the Patient Protection and Affordable Care Act to which they relate.  
1859.Of the funds made available for performance bonus payments under section 2105(a)(3)(E) of the Social Security Act, $3,500,000,000 are hereby permanently cancelled.  
1860. 
(a)Section 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended— 
(1)in paragraph (2)(A)(ii), by striking paragraph (8)(B) and inserting paragraph (7)(B);  
(2)by striking paragraph (5);  
(3)in paragraph (8)— 
(A)in subparagraph (A), by amending clause (iv) to read as follows: 
 
(iv)to carry out this section— 
(I)$13,500,000,000 for fiscal year 2011;  
(II)$3,183,000,000 for fiscal year 2012;  
(III)$0 for fiscal year 2013;  
(IV)$0 for fiscal year 2014;  
(V)$0 for fiscal year 2015;  
(VI)$0 for fiscal year 2016;  
(VII)$1,060,000,000 for fiscal year 2017;  
(VIII)$1,125,000,000 for fiscal year 2018;  
(IX)$1,125,000,000 for fiscal year 2019;  
(X)$1,140,000,000 for fiscal year 2020; and  
(XI)$1,145,000,000 for fiscal year 2021 and each succeeding fiscal year. ; and  
(B)in subparagraph (C)— 
(i)in clause (i)(I), by striking clause (v)(II) and inserting clause (iv)(II); and  
(ii)in clause (ii)(I), by striking clause (v)(II) and inserting clause (iv)(II); and  
(4)by redesignating paragraphs (6), (7), and (8) as paragraphs (5), (6), and (7), respectively.  
(b)The amendment made by subsection (a)(2) shall be effective with respect to the 2011–2012 award year and succeeding award years.  
(c)Sections 482(c) and 492 of the Higher Education Act of 1965 (20 U.S.C. 1089(c), 1098a) shall not apply to the amendments made by subsection (a)(2), or to any regulations promulgated under those amendments.  
(d)The requirements of 34 C.F.R. 690.64(b) shall not apply with respect to 2011 cross-over payment periods.  
1861.Section 101 of Public Law 111–226 (124 Stat. 2389) is amended by striking paragraph (11).  
1862.Of the unobligated balances of funds made available in section 458(a)(7)(B) of the Higher Education Act of 1965, $31,000,000 is rescinded.  
1863.Within 30 days of the enactment of this division, each of the departments and related agencies funded in this title shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spending, expenditure, or operating plan for fiscal year 2011 at a level of detail below the account level.  
IXLegislative Branch 
1901.Notwithstanding section 1101, the level for each of the following accounts of the Senate shall be as follows: ‘‘Salaries, Officers and Employees’’, $185,982,000; ‘‘Salaries, Officers and Employees, Office of the Sergeant at Arms and Doorkeeper’’, $77,000,000; ‘‘Contingent Expenses of the Senate, Secretary of the Senate’’, $6,200,000, of which $4,200,000 shall remain available until September 30, 2015; and ‘‘Contingent Expenses of the Senate, Sergeant at Arms and Doorkeeper of the Senate’’, $142,401,000.  
1902.Notwithstanding section 1101, the level for each of the following accounts of the Senate under the heading ‘‘Contingent Expenses of the Senate’’ shall be as follows: ‘‘Miscellaneous Items’’, $21,145,000; ‘‘Senators’ Official Personnel and Office Expense Account’’, $410,000,000: Provided, That each Senator’s official personnel and office expense allowance (including the allowance for administrative and clerical assistance, the salaries allowance for legislative assistance to Senators, as authorized by the Legislative Branch Appropriation Act, 1978 (Public Law 95–94), and the office expense allowance for each Senator’s office for each State) in effect immediately before the date of enactment of this section shall be reduced by 5 percent.  
1903.Of the unobligated amounts appropriated for fiscal year 2009 under the heading ‘‘Senate’’, $33,500,000 are rescinded.  
1904.Section 8 of the Legislative Branch Appropriations Act, 1990 (31 U.S.C. 1535 note) is amended by striking paragraph (3) and inserting the following: 
 
(3)Agreement under paragraph (1) shall be in accordance with regulations prescribed by the Committee on Rules and Administration of the Senate. .  
1905.Notwithstanding section 1101, the level for House of Representatives, Salaries and Expenses shall be $1,314,025,000.  
1906.Notwithstanding section 1101, the level for House of Representatives, House Leadership Offices shall be $24,861,969, and the levels under that heading shall be as follows: 
(1)For the Office of the Speaker, $4,877,851.  
(2)For the Office of the Majority Floor Leader, $2,432,808.  
(3)For the Office of the Minority Floor Leader, $4,378,238.  
(4)For the Office of the Majority Whip, $2,105,373.  
(5)For the Office of the Minority Whip, $1,628,873.  
(6)For the Speaker’s Office for Legislative Floor Activities, $497,619.  
(7)For the Republican Steering Committee, $940,674.  
(8)For the Republican Conference, $1,679,970.  
(9)For the Republican Policy Committee, $344,485.  
(10)For the Democratic Steering and Policy Committee, $1,319,273.  
(11)For the Democratic Caucus, $1,659,696.  
(12)For nine minority employees, $1,487,455.  
(13)For the training and program development—majority, $277,807.  
(14)For the training and program development—minority, $277,439.  
(15)For Cloakroom Personnel—majority, $477,469.  
(16)For Cloakroom Personnel—minority, $476,939.  
1907.Notwithstanding section 1101, the level for House of Representatives, Members’ Representational Allowances shall be $613,052,000.  
1908.Notwithstanding section 1101, the level for House of Representatives, Committee Employees, Standing Committees, Special and Select shall be $134,549,103, and the period of applicability referred to in the proviso under that heading shall be December 31, 2012.  
1909.Notwithstanding section 1101, the level for House of Representatives, Committee on Appropriations shall be $28,483,000, and the period of applicability referred to in the proviso under that heading shall be December 31, 2012.  
1910.Notwithstanding section 1101, the level for House of Representatives, Salaries, Officers and Employees shall be $193,326,000, and the level under that heading— 
(1)for the Office of the Clerk shall be $28,589,000;  
(2)for the Office of the Sergeant at Arms shall be $9,034,000; and  
(3)for the Office of the Chief Administrative Officer shall be $127,782,000.  
1911.Notwithstanding section 1101, the level for House of Representatives, Allowances and Expenses shall be $319,752,928, and the level under that heading— 
(1)for Government contributions for health, retirement, Social Security, and other applicable employee benefits shall be $282,976,856;  
(2)for Business Continuity and Disaster Recovery shall be $22,912,072, of which $5,000,000 shall remain available until expended; and  
(3)for the Wounded Warrior Program shall be $2,000,000.  
1912.Notwithstanding section 1101, the level for Joint Items, Joint Economic Committee shall be $4,499,000.  
1913.Notwithstanding section 1101, the level for Joint Items, Joint Committee on Taxation shall be $10,551,150.  
1914.Notwithstanding section 1101, the level for Office of the Attending Physician shall be $3,407,000, and the level under that heading for reimbursement to the Department of the Navy for expenses incurred for staff and equipment shall be $2,426,000.  
1915.Notwithstanding section 1101, the level for Capitol Police, Salaries shall be $277,688,000.  
1916.Notwithstanding section 1101, the level for Office of Compliance, Salaries and Expenses shall be $4,085,150, and the period of availability referred to under such heading shall be September 30, 2012.  
1917.Notwithstanding section 1101, the level for Congressional Budget Office, Salaries and Expenses shall be $46,865,000.  
1918.Notwithstanding section 1101, the period of availability for each item under the heading Architect of the Capitol may not extend beyond September 30, 2015.  
1919.Of the unobligated amounts appropriated from prior year appropriations under the heading Architect of the Capitol for the Capitol Visitor Center project, $14,600,000 are rescinded.  
1920.Notwithstanding section 1101, the level for Library of Congress, Salaries and Expenses shall be $439,000,000, and the amount applicable under the fifth and seventh provisos under that heading shall be $0.  
1921.Notwithstanding section 1101, the level for Library of Congress, Copyright Office, Salaries and Expenses shall be $54,476,000, of which not more than $30,751,000, to remain available until expended, shall be derived from collections credited to such appropriation during fiscal year 2011 under section 708(d) of title 17, United States Code, and the amount applicable under the third proviso under such heading shall be $36,612,000.  
1922.Notwithstanding section 1101, the level for Library of Congress, Congressional Research Service, Salaries and Expenses shall be $111,240,000.  
1923.Notwithstanding section 1101, the level for Library of Congress, Books for the Blind and Physically Handicapped, Salaries and Expenses shall be $68,182,000.  
1924.Notwithstanding section 1101, the level for Government Printing Office, Government Printing Office Revolving Fund shall be $1,659,000.  
1925.Notwithstanding section 1101, the level for Government Printing Office, Office of Superintendent of Documents, Salaries and Expenses shall be $39,911,000, and the amounts authorized for producing and disseminating Congressional serial sets and other related publications to depository and other designated libraries shall apply to publications for fiscal years 2009 and 2010.  
1926. 
(a)Section 309(c) of the Legislative Branch Appropriations Act, 1999 (44 U.S.C. 305 note) is amended by striking paragraph (5).  
(b)The amendment made by subsection (a) shall take effect as if included in the enactment of the Legislative Branch Appropriations Act, 1999.  
1927.Notwithstanding section 1101, the level for Government Accountability Office, Salaries and Expenses shall be $547,349,000, the amount applicable under the first proviso under that heading shall be $9,400,000, the amount applicable under the second proviso under that heading shall be $3,100,000, and the amount applicable under the third proviso under that heading shall be $7,000,000.  
1928.Notwithstanding section 1101, the level for Open World Leadership Center Trust Fund shall be $11,400,000.  
XMilitary Construction, Veterans Affairs, and Related Agencies 
2001.Notwithstanding section 1101, the level for each of the following accounts of the Department of Defense for funding, including incremental funding, of programs, projects and activities authorized in division B of Public Law 111–383, excluding funds designated by section 1110 of this division, shall be as follows: Military Construction, Army, $3,787,598,000; Military Construction, Navy and Marine Corps, $3,303,611,000; Military Construction, Air Force, $1,106,995,000; Military Construction, Defense-Wide, $2,873,062,000; Military Construction, Army National Guard, $873,664,000; Military Construction, Air National Guard, $194,986,000; Military Construction, Army Reserve, $318,175,000; Military Construction, Navy Reserve, $61,557,000; and Military Construction, Air Force Reserve, $7,832,000: Provided, That not later than 30 days after the date of the enactment of this section, the Secretary of Defense shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spending plan for fiscal year 2011 at a level of detail below the account level.  
2002.Notwithstanding section 1101, the level for each of the following accounts of the Department of Defense shall be as follows: Family Housing Construction, Army, $92,369,000; Family Housing Construction, Navy and Marine Corps, $186,444,000; Family Housing Construction, Air Force, $78,025,000; Family Housing Construction, Defense-Wide, $0; and Family Housing Improvement Fund, $1,096,000.  
2003.Notwithstanding section 1101, the level for each of the following accounts of the Department of Defense shall be as follows: North Atlantic Treaty Organization Security Investment Program, $258,884,000; Homeowners Assistance Fund, $16,515,000; Chemical Demilitarization Construction, Defense-Wide, $124,971,000; Department of Defense Base Closure Account 1990, $360,474,000; and Department of Defense Base Closure Account 2005, $2,354,285,000.  
2004.Notwithstanding section 1101, the level for each of the following accounts of the Department of Defense shall be as follows: Family Housing Operation and Maintenance, Army, $518,140,000; Family Housing Operation and Maintenance, Navy and Marine Corps, $366,346,000; Family Housing Operation and Maintenance, Air Force, $513,792,000; and Family Housing Operation and Maintenance, Defense-Wide, $50,464,000.  
2005.Of the funds designated by section 1110 of this division, funds available for the Department of Defense shall be as follows: Military Construction, Army, $981,346,000; Military Construction, Air Force, $195,006,000; and Military Construction, Defense-Wide, $46,500,000.  
2006.Notwithstanding any other provision of this division, the following provisions included in title I of division E of Public Law 111–117 shall not apply to funds made available by this division: the first, second, and last provisos, and the set-aside of $350,000,000, under the heading Military Construction, Army; the first and last provisos under the heading Military Construction, Navy and Marine Corps; the first, second, and last provisos under the heading Military Construction, Air Force; the second, third, fourth, and last provisos under the heading Military Construction, Defense-Wide, the first, second and last provisos, and the set-aside of $30,000,000, under the heading Military Construction, Army National Guard; the first, second, and last provisos, and the set-aside of $30,000,000, under the heading Military Construction, Air National Guard; the first, second, and last provisos, and the set-aside of $30,000,000, under the heading Military Construction, Army Reserve; the first, second, and last provisos, the set-aside of $20,000,000, and the set-aside of $35,000,000, under the heading Military Construction, Navy Reserve; the first, second, and last provisos, and the set-aside of $55,000,000, under the heading Military Construction, Air Force Reserve; the proviso under the heading Family Housing Construction, Army; the proviso under the heading Family Housing Construction, Navy and Marine Corps; the proviso under the heading Family Housing Construction, Air Force; the proviso under the heading Family Housing Construction, Defense-Wide; and the proviso under the heading Chemical Demilitarization Construction, Defense-Wide.  
2007.Notwithstanding any other provision of this division, the following provisions included in title IV of division E of Public Law 111–117 shall not apply to funds appropriated by this division: the proviso under Military Construction, Army and the proviso under Military Construction, Air Force.  
2008.Of the funds made available for Military Construction, Defense-Wide in title I of division E of Public Law 110–329, $23,000,000 are rescinded.  
2009.Of the funds made available for Military Construction, Defense-Wide in title I of division E of Public Law 111–117, $125,500,000 are rescinded.  
2010.Of the funds made available for Military Construction, Army in title I of division E of Public Law 111–117, $263,000,000 are rescinded.  
2011.Of the funds made available for “Military Construction, Navy and Marine Corps” in title I of division E of Public Law 111–117, $61,050,000 are rescinded.  
2012.Of the funds made available for “Military Construction, Air Force” in title I of division E of Public Law 111–117, $121,700,000 are rescinded.  
2013.Of the unobligated balances available for Department of Defense Base Closure Account 2005 from prior appropriations (other than appropriations designated by law as being for contingency operations directly related to the global war on terrorism or as an emergency requirement), $232,363,000 are rescinded.  
2014. 
(a)Of the funds made available in title II of division E of Public Law 111–117, the following amounts which became available on October 1, 2010, are hereby rescinded from the following accounts in the amounts specified: 
(1)Department of Veterans Affairs, Medical Services, $1,000,000,000. 
(2)Department of Veterans Affairs, Medical Support and Compliance, $100,000,000. 
(3)Department of Veterans Affairs, Medical Facilities, $100,000,000.   
(b)In addition to amounts provided elsewhere in this Act, an additional amount is appropriated to the following accounts in the amounts specified, to remain available until September 30, 2012: 
(1)Department of Veterans Affairs, Medical Services, $1,000,000,000.  
(2)Department of Veterans Affairs, Medical Support and Compliance, $100,000,000.  
(3)Department of Veterans Affairs, Medical Facilities, $100,000,000.  
2015.Notwithstanding section 1118, the levels for each of the following accounts for fiscal year 2012 shall be as follows: 
(1)Department of Veterans Affairs, Medical Services, $39,649,985,000, which shall become available on October 1, 2011, and shall remain available until September 30, 2012.  
(2)Department of Veterans Affairs, Medical Support and Compliance, $5,535,000,000, which shall become available on October 1, 2011, and shall remain available until September 30, 2012.  
(3)Department of Veterans Affairs, Medical Facilities, $5,426,000,000, which shall become available on October 1, 2011, and shall remain available until September 30, 2012.  
2016.Of the discretionary funds made available to the Department of Veterans Affairs for fiscal year 2011, $34,000,000 are rescinded from Medical Support and Compliance and $15,000,000 are rescinded from Medical Facilities, which shall be derived from amounts estimated for the January 2011 civilian pay raise.  
2017.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2011 for “Medical Services”, “Medical Support and Compliance”, “Medical Facilities”, “Construction, Minor Projects”, and “Information Technology Systems”, up to $235,360,000, plus reimbursements, may be transferred to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of title XVII of division A of Public Law 111–84 and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of Public Law 110–417: Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress.  
2018.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, for health care provided at facilities designated as combined Federal medical facilities as described by section 706 of Public Law 110–417 shall also be available: (1) for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of title XVII of division A of Public Law 111–84; and (2) for operations of the facilities designated as combined Federal medical facilities as described by section 706 of Public Law 110–417.  
2019.Notwithstanding section 1101, the level for Department of Veterans Affairs, Departmental Administration, General Operating Expenses shall be $2,534,276,000, of which not less than $2,136,776,000 shall be for the Veterans Benefits Administration: Provided, That no funds shall be available for the printer on every desk initiative.  
2020.Notwithstanding section 1101, the level for Department of Veterans Affairs, Departmental Administration, Information Technology Systems shall be $3,146,898,000.  
2021.Of the funds made available for Department of Veterans Affairs, Departmental Administration, Information Technology Systems in title II of division E of Public Law 111–117, $147,000,000 are rescinded.  
2022.Notwithstanding section 1101, the level for Department of Veterans Affairs, Departmental Administration, Construction, Major Projects shall be $1,151,036,000: Provided, That not later than 30 days after the date of the enactment of this section, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spending plan for fiscal year 2011 at a level of detail below the account level: Provided further, That the last proviso included in title II of division E of Public Law 111–117 under the heading Department of Veterans Affairs, Departmental Administration, Construction, Major Projects shall not apply to funds appropriated by this division.  
2023.Of the unobligated balances available under Department of Veterans Affairs, Departmental Administration, Construction, Major Projects to be derived from accounts in prior appropriations Acts and that were not designated by the Congress in such Acts as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, $75,000,000 are rescinded.  
2024.Notwithstanding section 1101, the level for Department of Veterans Affairs, Departmental Administration, Construction, Minor Projects shall be $467,700,000.  
2025.Notwithstanding section 1101, the level for Department of Veterans Affairs, Departmental Administration, Grants for Construction of State Extended Care Facilities shall be $85,000,000.  
2026.Notwithstanding section 1101, the level for American Battle Monuments Commission, Salaries and Expenses shall be $64,200,000, to remain available until expended.  
2027.Notwithstanding section 1101, the level for United States Court of Appeals for Veterans Claims, Salaries and Expenses shall be $27,615,000, of which $2,320,000 shall be available for the purpose of providing financial assistance as described under this heading in Public Law 102–229.  
2028.Notwithstanding section 1101, the level for “Department of Defense—Civil, Cemeterial Expenses, Army, Salaries and Expenses” shall be $45,100,000, to remain available until expended.  
2029.Notwithstanding section 1101, the level for Armed Forces Retirement Home, Trust Fund shall be $71,200,000, of which $2,000,000 shall be for construction and renovation of physical plants.  
2030.In the Senate, section 902 of Public Law 111–212, the Supplemental Appropriations Act, 2010, shall be subject to section 3002 of that Act and accordingly is designated as an emergency requirement and necessary to meet emergency needs pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.  
XIDepartment of State, Foreign Operations, and Related Programs 
2101.For purposes of this title, the term division F of Public Law 111–117 means the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117).  
2102.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Administration of Foreign Affairs, Diplomatic and Consular Programs, $8,790,000,000, of which $1,500,000,000 is for Worldwide Security Protection (to be available until expended); Administration of Foreign Affairs, Capital Investment Fund, $59,499,000; Administration of Foreign Affairs, Emergencies in the Diplomatic and Consular Service, $9,499,000; Administration of Foreign Affairs, Representation Allowances, $7,499,000; Administration of Foreign Affairs, Payment to the American Institute in Taiwan, $21,150,000; and Administration of Foreign Affairs, Civilian Stabilization Initiative, $35,000,000.  
2103.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Related Programs, United States Institute of Peace, $39,499,000, which shall not be used for construction activities; Related Programs, East-West Center, $21,000,000; International Commissions, International Fisheries Commissions, $50,500,000; International Organizations, Contributions to International Organizations, $1,581,815,000; and International Organizations, Contributions for International Peacekeeping Activities, $1,887,706,000.  
2104.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: International Commissions, International Boundary and Water Commission, United States and Mexico, Salaries and Expenses, $43,300,000; International Commissions, International Boundary and Water Commission, United States and Mexico, Construction, $26,500,000; and Related Programs, The Asia Foundation, $17,900,000.  
2105.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Related Agency, Broadcasting Board of Governors, International Broadcasting Operations, $731,500,000; and Related Agency, Broadcasting Board of Governors, Broadcasting Capital Improvements, $6,875,000.  
2106.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Administration of Foreign Affairs, Educational and Cultural Exchange Programs, $600,000,000; Bilateral Economic Assistance, Independent Agencies, Inter-American Foundation, $22,499,000; and Bilateral Economic Assistance, Independent Agencies, African Development Foundation, $29,500,000.  
2107.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: United States Agency for International Development, Funds Appropriated to the President, Operating Expenses, $1,350,000,000; United States Agency for International Development, Funds Appropriated to the President, Civilian Stabilization Initiative, $5,000,000; United States Agency for International Development, Funds Appropriated to the President, Capital Investment Fund, $130,000,000; and United States Agency for International Development, Funds Appropriated to the President, Office of Inspector General, $45,000,000.  
2108.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Bilateral Economic Assistance, Funds Appropriated to the President, Development Assistance, $2,525,000,000; Bilateral Economic Assistance, Funds Appropriated to the President, Complex Crises Fund, $40,000,000; Bilateral Economic Assistance, Funds Appropriated to the President, Assistance for Europe, Eurasia and Central Asia, $697,134,000; Bilateral Economic Assistance, Independent Agencies, Peace Corps, $375,000,000; and Bilateral Economic Assistance, Independent Agencies, Millennium Challenge Corporation, $900,000,000.  
2109.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Bilateral Economic Assistance, Funds Appropriated to the President, Economic Support Fund, $5,958,101,000; Bilateral Economic Assistance, Funds Appropriated to the President, Democracy Fund, $115,000,000; Department of the Treasury, International Affairs Technical Assistance, $25,499,000; and Department of the Treasury, Debt Restructuring, $50,000,000.  
2110.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Bilateral Economic Assistance, Funds Appropriated to the President, International Disaster Assistance, $865,000,000; Bilateral Economic Assistance, Department of State, Migration and Refugee Assistance, $1,690,000,000; and Bilateral Economic Assistance, Department of State, United States Emergency Refugee and Migration Assistance Fund, $50,000,000: Provided, That the authorities and requirements under section 2(c)(1) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)(1)) may be exercised and fulfilled by the Secretary of State for the purpose of meeting unexpected, urgent refugee and migration needs, and with respect to funds appropriated to carry out section 2(c) of such Act in this division and in prior Acts making appropriations for the Department of State, foreign operations, and related programs.  
2111.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: International Security Assistance, Department of State, Nonproliferation, Anti-terrorism, Demining and Related Programs, $740,000,000; and International Security Assistance, Department of State, Peacekeeping Operations, $305,000,000: Provided, That division F of Public Law 111–117 shall be applied to funds appropriated by this division under the heading Peacekeeping Operations by adding the following at the end: : Provided further, That funds appropriated under this heading that are available for assistance for Chad, Sudan, Somalia, and the Democratic Republic of the Congo should not be used to support any military training or operations that include child soldiers.  
2112. 
(a)Notwithstanding section 1101, the level for each of the following accounts shall be as follows: International Security Assistance, Funds Appropriated to the President, International Military Education and Training, $106,000,000; and International Security Assistance, Funds Appropriated to the President, Foreign Military Financing Program, $5,385,000,000, of which not less than $3,000,000,000 shall be available for grants only for Israel, $1,300,000,000 shall be available for grants only for Egypt, $300,000,000 shall be available for assistance for Jordan, and up to $50,000,000 should be available for assistance for Colombia: Provided, That the dollar amount in the fourth proviso of the first paragraph under the heading International Security Assistance, Funds Appropriated to the President, Foreign Military Financing Program of division F of Public Law 111–117 shall be deemed to be for the purposes of this Act, $789,000,000: Provided further, That the second paragraph under the heading International Security Assistance, Funds Appropriated to the President, Foreign Military Financing Program in division F of Public Law 111–117 shall be applied to funds appropriated by this division by inserting after the second proviso in such paragraph the following: : Provided further, That funds appropriated under this heading shall not be disbursed for assistance for Chad until the Secretary of State reports to the Committees on Appropriations on steps being taken by the Government of Chad to implement a plan of action to end the recruitment and use of child soldiers, including the demobilization of child soldiers.  
(b)The authorities contained under the heading International Security Assistance, Funds Appropriated to the President, Pakistan Counterinsurgency Capability Fund in title XI of Public Law 111–32 shall remain in effect until September 30, 2012.  
2113.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Multilateral Assistance, Funds Appropriated to the President, International Organizations and Programs, $355,000,000, of which up to $10,000,000 may be made available for the International Panel on Climate Change/United Nations Framework Convention on Climate Change; Multilateral Assistance, International Financial Institutions, Global Environment Facility, $90,000,000; Multilateral Assistance, International Financial Institutions, Contribution to the International Development Association, $1,235,000,000; Multilateral Assistance, International Financial Institutions, Contribution to the Clean Technology Fund, $185,000,000; Multilateral Assistance, International Financial Institutions, Contribution to the Strategic Climate Fund, $50,000,000; Multilateral Assistance, International Financial Institutions, Contribution to the Inter-American Development Bank, $21,000,000; Multilateral Assistance, International Financial Institutions, Contribution to the African Development Fund, $110,000,000; and Multilateral Assistance, International Financial Institutions, International Fund for Agricultural Development, $29,499,000.  
2114.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Export and Investment Assistance, Overseas Private Investment Corporation, Program Account, $18,115,000; and Export and Investment Assistance, Funds Appropriated to the President, Trade and Development Agency, $50,000,000.  
2115. 
(a)Notwithstanding section 1101, the amounts included under the heading Administration of Foreign Affairs, Embassy Security, Construction and Maintenance in division F of Public Law 111–117 shall be applied to funds appropriated by this division as follows: by substituting $825,000,000 for $876,850,000 in the first paragraph; and by substituting $795,000,000 for $847,300,000 in the second paragraph.  
(b)Notwithstanding section 1101, the amounts included under the heading Bilateral Economic Assistance, Funds Appropriated to the President, Development Credit Authority in division F of Public Law 111–117 shall be applied to funds appropriated by this division as follows: by substituting $30,000,000 for $25,000,000 in the first paragraph; and by substituting $8,300,000 for $8,600,000 in the second paragraph.  
2116.Notwithstanding section 1101, the amounts included under the heading Bilateral Economic Assistance, Funds Appropriated to the President, Global Health and Child Survival in division F of Public Law 111–117 shall be applied to funds appropriated by this division as follows: by substituting in the first paragraph $2,500,000,000 for $2,420,000,000; and by substituting in the second paragraph $5,345,000,000 for $5,359,000,000.  
2117.Notwithstanding section 1101, the level for each of the following accounts shall be $0: Administration of Foreign Affairs, Buying Power Maintenance Account; Bilateral Economic Assistance, Funds Appropriated to the President, International Fund for Ireland; and Multilateral Assistance, International Financial Institutions, Contribution to the Asian Development Fund.  
2118. 
(a)Of the unobligated balances available from funds appropriated under the heading Export and Investment Assistance, Export-Import Bank of the United States, Subsidy Appropriation in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2009 (division H of Public Law 111–8) and under such heading in prior Acts making appropriations for the Department of State, foreign operations, and related programs, $275,000,000 are rescinded.  
(b)Of the unobligated balances from funds appropriated or otherwise made available for the Buying Power Maintenance Account, $17,000,000 are rescinded.  
(c)Of the unobligated balances available for the Development Assistance account, as identified by Treasury Appropriation Fund Symbols 7206/111021, $1,000,000 are rescinded.  
(d)Of the unobligated balances available for the Assistance for the Independent States of the Former Soviet Union account, as identified by Treasury Appropriation Fund Symbols 7206/111093, 7207/121093, and 72X1093, $11,700,000 are rescinded.  
(e)Of the unobligated balances available for the International Narcotics Control and Law Enforcement account, as identified by Treasury Appropriation Fund Symbols 11X1022, 1106/121022, and 191105/111022, $7,183,000 are rescinded.  
(f)Of the funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Diplomatic and Consular Programs, $55,000,000, which shall be from amounts made available for Worldwide Security Protection, are rescinded: Provided, That no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.  
(g)Of the funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Bilateral Economic Assistance, Funds Appropriated to the President, Economic Support Fund, $120,000,000 are rescinded: Provided, That no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.  
(h)Of the unobligated funds made available to the Secretary of State pursuant to section 286(v)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1356(v)(2)(A)), $140,000,000 are hereby permanently canceled.  
(i)Of the unobligated funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Bilateral Economic Assistance, Funds Appropriated to the President, Assistance for Europe, Eurasia and Central Asia, $19,000,000 are rescinded: Provided, That no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.  
2119. 
(a)Notwithstanding section 653(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2413(b)), the President shall transmit the report required under section 653(a) of that Act with respect to the provision of funds appropriated or otherwise made available by this division for the Department of State, foreign operations, and related programs: Provided, That such report shall include a comparison of amounts, by category of assistance, provided or intended to be provided from funds appropriated for fiscal years 2010 and 2011, for each foreign country and international organization.  
(b)Not later than 30 days after the date of enactment of this Act, each department, agency or organization funded by this title or by division F of Public Law 111–117 shall submit to the Committees on Appropriations an operating plan for such funds that provides details at the program, project, and activity level: Provided, That the report required under subsection (a) shall be considered to have met the requirements of this subsection with respect to funds made available to carry out the Foreign Assistance Act of 1961 and the Arms Export Control Act: Provided further, That the spending reports required in division F of Public Law 111–117 for assistance for Afghanistan, Pakistan, Iraq, the Caribbean Basin, Lebanon, Mexico, and Central America, and spending reports required for funds appropriated under the headings Diplomatic and Consular Programs, Embassy Security, Construction, and Maintenance, International Narcotics Control and Law Enforcement, Civilian Stabilization Initiative, and Peace Corps shall be considered to have met the requirements of this subsection.  
(c)The reports required under subsection (b) shall not be considered as meeting the notification requirements under section 7015 of division F of Public Law 111–117 or under section 634A of the Foreign Assistance Act of 1961.  
(d)The Secretary of State shall consult with the Committees on Appropriations prior to implementing the rescissions made pursuant to section 2118 of this division, other than rescissions made pursuant to subsection (a) of such section.  
2120. 
(a)Notwithstanding any other provision of this division, the dollar amounts under paragraphs (1) through (4) under the heading Administration of Foreign Affairs, Diplomatic and Consular Programs in division F of Public Law 111–117 shall not apply to funds appropriated by this division: Provided, That the dollar amounts to be derived from fees collected under paragraph (5)(A) under such heading shall be $1,702,904 and $505,000, respectively.  
(b) 
(1)Division F of Public Law 111–117 shall be applied to funds appropriated by this division under the heading International Organizations, Contributions for International Peacekeeping Activities by adding at the end before the period the following: : Provided further, That the Secretary of State should work with the United Nations and governments contributing peacekeeping troops to develop effective vetting procedures to ensure that such troops have not violated human rights: Provided further, That notwithstanding any other provision of law, funds provided under the heading “International Organizations, Contributions for International Peacekeeping Activities” shall be available for United States assessed contributions up to the amount specified in Annex IV accompanying United Nations General Assembly Resolution 64/220: Provided further, That such funds may be made available only if the Secretary of State determines that it is in the national interest of the United States.  
(2)Division F of Public Law 111–117 shall be applied to funds appropriated by this division under the heading United States Agency for International Development, Funds Appropriated to the President, Operating Expenses by substituting USAID mission, bureau, or office for USAID overseas mission or office in the sixth proviso.  
(3)Division F of Public Law 111–117 shall be applied to funds appropriated by this division under the heading Bilateral Economic Assistance, Funds Appropriated to the President, Development Assistance by substituting should for shall each place it appears.  
(c)Division F of Public Law 111–117 shall be applied to funds appropriated by this division under the heading Bilateral Economic Assistance, Funds Appropriated to the President, Economic Support Fund— 
(1)by substituting— 
(A)“should” for “shall” in the fourth proviso;  
(B)$200,000,000 for $150,000,000 in the seventh proviso; and  
(C)$195,000,000 should for $209,790,000 shall in the sixteenth proviso; and  
(2)by adding at the end before the period the following: : Provided further, That funds appropriated under this heading may be made available for activities to support the economic and social development and reconciliation goals of Public Law 99–415, and should not be made available for a contribution: Provided further, That not less than $15,500,000 of the funds appropriated under this heading should be made available for remediation activities, and not less than $3,000,000 should be made available for related health activities, referenced in section 7071(j) of this Act.  
(d)Notwithstanding any other provision of this division, the following provisions in division F of Public Law 111–117 shall not apply to funds appropriated by this division: 
(1)Section 7034(l).  
(2)Section 7042(a), (b)(1), (c), and (d)(1).  
(3)Section 7044(d).  
(4)In section 7045: 
(A)Subsection (b)(2).  
(B)The first sentence of subsection (c).  
(C)The first sentence of subsection (e)(1).  
(D)The first sentence of subsection (f).  
(E)Subsection (h).  
(5)Section 7070(b).  
(6)Section 7071(f)(6).  
(7)The third proviso under the heading Administration of Foreign Affairs, Civilian Stabilization Initiative.  
(8)The fourth proviso under the heading Bilateral Economic Assistance, Funds Appropriated to the President, Assistance for Europe, Eurasia and Central Asia.  
(e)Section 7060 of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $575,000,000 for $648,457,000: Provided, That notwithstanding section 1101, section 7078(a) of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting in lieu thereof the matter contained in section 660(a) of division J of Public Law 110–161, the Consolidated Appropriations Act, 2008, except that $40,000,000 should shall be substituted for not less than $7,000,000 shall.  
(f)Sections 7045(a), 7061, 7064(a)(1) and (b), and 7071(g)(3) of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting “should” for “shall” each place it appears.  
(g) 
(1)Section 7081 of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting— 
(A)should for shall each place it appears in subsections (b), (c), and (d);  
(B)$35,000,000 for $25,000,000 in the first sentence of subsection (d); and  
(C)For fiscal year 2011, up to $185,000,000 for For fiscal year 2010, up to $300,000,000 in subsection (g)(1).  
(2)The second proviso of section 7081(d) of division F of Public Law 111–117 is amended to read as follows: : Provided further, That funds appropriated by this division that are made available for tropical forest programs shall be used for purposes including to implement and enforce section 8204 of Public Law 110–246, shall not be used to support or promote the expansion of industrial logging into primary tropical forests, and shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.  
(h)Section 7042 of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $552,900,000 for the dollar amount in subsection (f)(1).  
(i)The third proviso of section 7034(s) of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting shall include, in a manner the Secretary determines appropriate, for should include.  
(j)Section 7070(i)(2) of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting health, education, and macroeconomic growth for macroeconomic growth.  
(k)Notwithstanding any other provision of this division, section 7015(c) of division F of Public Law 111–117 shall not apply to funds appropriated by this division under the headings Complex Crises Fund and Migration and Refugee Assistance.  
(l)Section 7046(a) of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $459,000,000 for $521,880,000.  
(m)Not later than 90 days after enactment of this Act, and prior to the obligation of funds appropriated in this division under the headings “Administration of Foreign Affairs, Diplomatic and Consular Programs”, “Bilateral Economic Assistance, Funds Appropriated to the President, Development Assistance”, “Bilateral Economic Assistance, Funds Appropriated to the President, Economic Support Fund”, and “Bilateral Economic Assistance, Funds Appropriated to the President, Assistance for Europe, Eurasia and Central Asia” for historic and cultural preservation projects, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development (USAID), shall submit to the Committees on Appropriations a report detailing, by agency, account, purpose, and amount, all historic and cultural preservation projects supported in fiscal year 2010 and planned for fiscal year 2011 by the Department of State and USAID.  
2121. 
(a)Notwithstanding section 1101, the amounts included under the heading Administration of Foreign Affairs, Office of Inspector General in division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $22,000,000 for $23,000,000 for the Special Inspector General for Iraq Reconstruction, and $24,000,000 for $23,000,000 for the Special Inspector General for Afghanistan Reconstruction.  
(b)The tenth proviso under the heading Economic Support Fund in division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting the following: Provided further, That funds appropriated or otherwise made available by this division for assistance for Afghanistan and Pakistan may not be made available for direct government-to-government assistance unless the Secretary of State certifies to the Committees on Appropriations that the relevant implementing agency has been assessed and considered qualified to manage such funds and the Government of the United States and the government of the recipient country have agreed, in writing, to clear and achievable goals and objectives for the use of such funds, and have established mechanisms within each implementing agency to ensure that such funds are used for the purposes for which they were intended:.  
(c)The second proviso under the heading International Security Assistance, Department of State, Peacekeeping Operations in division F of Public Law 111–117 shall be applied by substituting the following: Provided further, That up to $55,918,000 may be used to pay assessed expenses of international peacekeeping activities in Somalia, except that up to an additional $35,000,000 may be made available for such purpose subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations:.  
(d)Section 7004 of division F of Public Law 111–117 shall be applied to funds appropriated by this division by adding at the end the following new subsection: 
 
(d)For the purposes of calculating the fiscal year 2011 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the Department of State’s contribution for this purpose. .  
(e)The second proviso in the second paragraph under the heading International Security Assistance, Funds Appropriated to the President, Foreign Military Financing Program in division F of Public Law 111–117 shall be applied to funds appropriated by this division by inserting Bahrain, Yemen, after Nepal,.  
(f)Section 7034(n) of division F of Public Law 111–117 shall be applied to funds appropriated by this division by adding at the end before the period the following: : Provided, That none of the funds appropriated or otherwise made available by this division or any other Act making appropriations for the Department of State, foreign operations, and related programs may be used to implement phase 3 of such authority.  
(g)Section 7034(m) of division F of Public Law 111–117 shall be applied to funds appropriated by this division by— 
(1)substituting “not less than $20,000,000” for “$30,000,000” in paragraph (5); and  
(2)adding the following new paragraph at the end: 
 
(6)The level otherwise provided by this Act for Related Agency, Broadcasting Board of Governors, International Broadcasting Operations is hereby increased by $10,000,000, to remain available until September 30, 2012, to expand unrestricted access to information on the Internet. .  
(h)Section 7042 of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting the following for the proviso in subsection (d)(2): : Provided, That funds may not be made available for obligation until the Secretary of State determines and reports to the Committees on Appropriations that such funds to be provided are in the national security interest of the United States and provides the Committees on Appropriations a detailed spending plan.  
(i)Section 7043 of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting the following for subsection (b): 
 
(b)LimitationNone of the funds appropriated or otherwise made available in this Act under the heading Export-Import Bank of the United States may be used by the Export-Import Bank of the United States to provide any new financing (including loans, guarantees, other credits, insurance, and reinsurance) to any person that is subject to sanctions under paragraph (2) or (3) of section 5(a) of the Iran Sanctions Act of 1996 (Public Law 104–172). .  
(j)For purposes of the amount made available by this division for Export and Investment Assistance, Export-Import Bank of the United States, Administrative Expenses, project specific transaction costs, including direct and indirect costs incurred in claims settlements, and other costs for systems infrastructure directly supporting transactions, shall not be considered administrative expenses: Provided, That the Export-Import Bank of the United States may expend not more than $5,000,000 in fiscal year 2011 for such transaction costs.  
(k)The first proviso under the heading Department of the Treasury, Debt Restructuring in division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting should for shall.  
(l)Section 7059 of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting— 
(1)should for may in subsection (c); and  
(2)65 for 30 the first place it appears in subsection (l).  
(m)The Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended— 
(1)in section 599D (8 U.S.C. 1157 note)— 
(A)in subsection (b)(3), by striking and 2010 and inserting 2010, and 2011; and  
(B)in subsection (e), by striking October 1, 2010 each place it appears and inserting June 1, 2011; and  
(2)in section 599E (8 U.S.C. 1255 note) in subsection (b)(2), by striking 2010 and inserting 2011.  
2122. 
(a)In GeneralSubsections (b) through (d) of this section shall apply to funds appropriated by this division in lieu of section 7076 of division F of Public Law 111–117.  
(b)LimitationNone of the funds appropriated or otherwise made available by this division under the headings Economic Support Fund and International Narcotics Control and Law Enforcement may be obligated for assistance for the Government of Afghanistan until the Secretary of State, in consultation with the Administrator of the United States Agency for International Development (USAID), certifies and reports to the Committees on Appropriations the following: 
(1)The Government of Afghanistan is— 
(A)demonstrating a commitment to reduce corruption and improve governance, including by investigating, prosecuting, and sanctioning or removing corrupt officials from office and to implement financial transparency and accountability measures for government institutions and officials (including the Central Bank);  
(B)taking significant steps to facilitate active public participation in governance and oversight; and  
(C)taking credible steps to protect the internationally recognized human rights of Afghan women.  
(2)There is a unified United States Government anti-corruption strategy for Afghanistan.  
(3)Funds will be programmed to support and strengthen the capacity of Afghan public and private institutions and entities to reduce corruption and to improve transparency and accountability of national, provincial, and local governments, as outlined in the spending plan submitted to the Committees on Appropriations on October 26, 2010 (CN 10–298).  
(4)Representatives of Afghan national, provincial, or local governments, local communities, and civil society organizations, as appropriate, will be consulted and participate in the design of programs, projects, and activities, including participation in implementation and oversight, and the development of specific benchmarks to measure progress and outcomes.  
(5)Funds will be used to train and deploy additional United States Government direct-hire personnel to improve monitoring and control of assistance.  
(6)A framework and methodology is being utilized to assess national, provincial, local, and sector level fiduciary risks relating to public financial management of United States Government assistance.  
(c)Assistance and operations 
(1)Funds appropriated by this division under the headings Economic Support Fund and International Narcotics Control and Law Enforcement that are available for assistance for Afghanistan— 
(A)shall be made available, to the maximum extent practicable, in a manner that emphasizes the participation of Afghan women, and directly improves the security, economic and social well-being, and political status, and protects the rights of, Afghan women and girls and complies with sections 7062 and 7063 of division F of Public Law 111–117, including support for the Afghan Independent Human Rights Commission, the Afghan Ministry of Women's Affairs, and women-led nongovernmental organizations;  
(B)may be made available for a United States contribution to an internationally-managed fund to support the reconciliation with and disarmament, demobilization, and reintegration into Afghan society of, former combatants who have renounced violence against the Government of Afghanistan: Provided, That funds may be made available to support reconciliation and reintegration activities only if— 
(i)Afghan women are participating at national, provincial, and local levels of government in the design, policy formulation and implementation of the reconciliation or reintegration process, and such process upholds steps taken by the Government of Afghanistan to protect the internationally recognized human rights of Afghan women; and  
(ii)such funds will not be used to support any pardon or immunity from prosecution, or any position in the Government of Afghanistan or security forces, for any leader of an armed group responsible for crimes against humanity, war crimes, or other violations of internationally recognized human rights;  
(C)may be made available as a United States contribution to the Afghanistan Reconstruction Trust Fund (ARTF) unless the Secretary of State determines and reports to the Committees on Appropriations that the World Bank Monitoring Agent of the ARTF is unable to conduct its financial control and audit responsibilities due to restrictions on security personnel by the Government of Afghanistan; and  
(D)may be made available for a United States contribution to the North Atlantic Treaty Organization/International Security Assistance Force Post-Operations Humanitarian Relief Fund.  
(2)Funds appropriated under the headings Economic Support Fund and International Narcotics Control and Law Enforcement by this division that are available for assistance for Afghanistan that provide training for foreign police, judicial, and military personnel shall address, where appropriate, gender-based violence.  
(3)The authority contained in section 1102(c) of Public Law 111–32 shall continue in effect during fiscal year 2011 and shall apply as if included in this division.  
(4)The Coordinator for Rule of Law at the United States Embassy in Kabul, Afghanistan, shall be consulted on the use of all funds appropriated by this division for rule of law programs in Afghanistan.  
(5)None of the funds made available by this division may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan.  
(6)The Secretary of State, after consultation with the USAID Administrator, shall submit to the Committees on Appropriations not later than 45 days after enactment of this division, and prior to the initial obligation of funds for assistance for Afghanistan, a detailed spending plan for such assistance which shall include clear and achievable goals, benchmarks for measuring progress, and expected results: Provided, That such plan shall not be considered as meeting the notification requirements under section 7015 of division F of Public Law 111–117 or under section 634A of the Foreign Assistance Act of 1961.  
(d)Oversight 
(1)The Special Inspector General for Afghanistan Reconstruction, the Inspector General of the Department of State, and the Inspector General of the United States Agency for International Development, shall jointly develop and submit to the Committees on Appropriations within 45 days of enactment of this division a coordinated audit and inspection plan of United States assistance for, and civilian operations in, Afghanistan.  
(2)Of the funds appropriated by this division under the heading Economic Support Fund for assistance for Afghanistan, $3,000,000 shall be transferred to, and merged with, funds appropriated by this division under the heading Administration of Foreign Affairs, Office of Inspector General, for increased oversight of programs in Afghanistan and shall be in addition to funds otherwise available for such purposes: Provided, That $1,500,000 shall be for the activities of the Special Inspector General for Afghanistan Reconstruction.  
(3)Of the funds appropriated by this division under the heading Economic Support Fund for assistance for Afghanistan, $1,500,000 shall be transferred to, and merged with, funds appropriated by this division under the heading United States Agency for International Development, Funds Appropriated to the President, Office of Inspector General for increased oversight of programs in Afghanistan and shall be in addition to funds otherwise available for such purposes.  
(e)Modification to prior provisions 
(1)Section 1004(c)(1)(C) of Public Law 111–212 is amended to read as follows: 
 
(C)taking credible steps to protect the internationally recognized human rights of Afghan women. .  
(2)Section 1004(d)(1) of Public Law 111–212 is amended to read as follows: 
 
(1)Afghan women are participating at national, provincial, and local levels of government in the design, policy formulation, and implementation of the reconciliation or reintegration process, and such process upholds steps taken by the Government of Afghanistan to protect the internationally recognized human rights of Afghan women; and .  
(3)Section 1004(e)(1) of Public Law 111–212 is amended to read as follows: 
 
(1)based on information available to the Secretary, the Independent Electoral Commission has no members or other employees who participated in, or helped to cover up, acts of fraud in the 2009 presidential election in Afghanistan, and the Electoral Complaints Commission is a genuinely independent body with all the authorities that were invested in it under Afghan law as of December 31, 2009; and .  
2123. 
(a)The first and second provisos under the heading Bilateral Economic Assistance, Funds Appropriated to the President, Economic Support Fund in division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting the following: Provided, That of the funds appropriated under this heading, up to $250,000,000 shall be made available for assistance for Egypt for activities that support democratic elections, promote representative and accountable governance, protect human rights, strengthen civil society and the rule of law, reduce poverty, promote equitable economic development, and expand educational opportunities for disadvantaged Egyptian youth, including through scholarship programs: Provided further, That the Secretary of State shall submit a spending plan, including a comprehensive strategy to promote democracy and development, to the Committees on Appropriations for funds provided for Egypt under this heading: Provided further, That such plan shall not be considered as meeting the notification requirements under section 7015 of division F of Public Law 111–117 or under section 634A of the Foreign Assistance Act of 1961: Provided further, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds appropriated under this heading shall be made available to support democratic transitions in the Middle East and North Africa, including assistance for civil society organizations and the development of democratic political parties: .  
(b)Not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report on Egypt detailing whether— 
(1)a transparent, political transition is occurring that includes the participation of a wide range of democratic opposition and civil society leaders and is responsive to their views;  
(2)the emergency law and other laws restricting human rights have been abrogated; protesters, political and social activists and journalists are not being arrested, detained or prosecuted for the peaceful exercise of their rights; and the government is respecting freedoms of expression, assembly and association; and  
(3)legal and constitutional impediments to free and fair presidential and parliamentary elections are being removed.  
2124.Notwithstanding section 1101, the level for “Multilateral Assistance, International Financial Institutions, Contribution to the Global Agriculture and Food Security Program”, shall be $100,000,000 for payment to the Global Agriculture and Food Security Program by the Secretary of the Treasury, to remain available until expended.  
2125.None of the funds made available in this division for the United Nations Capital Master Plan may be used for the design, renovation, or construction of the United Nations Headquarters in New York in excess of the agreed upon assessments of the United States pursuant to paragraph 10 of United Nations General Assembly Resolution 61/251.  
2126. 
(a)Contribution to the Asian Development BankIn addition to amounts otherwise made available by this division, $106,586,000, to remain available until expended, is appropriated for payment to the Asian Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock.  
(b)Limitation on Callable Capital SubscriptionsThe United States Governor of the Asian Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $2,558,048,769.  
(c)Reporting on ReformsFunds shall not be made available for a United States contribution to the Asian Development Bank (ADB) until the Secretary of the Treasury reports to the Committees on Appropriations that the ADB is making substantial progress toward the following policy goals— 
(1)implementing procurement guidelines that maximize international competitive bidding in accordance with sound procurement practices, including transparency, competition, and cost-effective results for Borrowers;  
(2)providing greater public disclosure of loan documents, with particular attention to persons affected by ADB projects;  
(3)implementing best practices in domestic laws and international conventions against corruption for whistleblower and witness disclosures, and protections against retaliation for internal and lawful public disclosures by ADB employees and others affected by ADB operations who report illegality or other misconduct that could threaten the ADB’s mission, including best practices for legal burdens of proof; access to independent adjudicative bodies; and results that eliminate the effects of proven retaliation;  
(4)ensuring that the Investigations Office, Auditor General Office, and Evaluation Office are functionally independent, free from interference when determining the scope of investigations and audits, performing work and communicating results, and regularly report to the ADB’s board of directors and, as appropriate and in a manner consistent with such functional independence of the Investigations Office and the Auditor General Office, to the ADB President;  
(5)requiring that each candidate for adjustment or budget support loans provide an assessment of reforms to budgetary and procurement processes to encourage transparency, including budget publication and public scrutiny, prior to loan or grant approval;  
(6)ensuring that the ADB's Accountability Mechanism provides transparency and protects local residents affected by ADB projects; and  
(7)making publicly available external and internal performance and financial audits of ADB projects on the ADB’s website.  
(d)Report DatesNot later than 180 days after enactment of this Act, and every 6 months thereafter until September 30, 2013, the Secretary of the Treasury shall submit to the Committees on Appropriations a report detailing the extent to which the ADB has made progress on each policy goal listed in subsection (c).  
(e)AmendmentThe Asian Development Bank Act (22 U.S.C. 285 et seq.), is amended by adding at the end the following: 
 
33.NINTH REPLENISHMENT 
(a)The United States Governor of the Bank is authorized to contribute, on behalf of the United States, $461,000,000 to the ninth replenishment of the resources of the Fund, subject to obtaining the necessary appropriations.  
(b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $461,000,000 for payment by the Secretary of the Treasury.  
34.FIFTH CAPITAL INCREASE 
(a)Subscription Authorized 
(1)The United States Governor of the Bank may subscribe on behalf of the United States to 1,104,420 additional shares of the capital stock of the Bank.  
(2)Any subscription by the United States to capital stock of the Bank shall be effective only to such extent or in such amounts as are provided in advance in appropriations Acts.  
(b)Authorization of Appropriations 
(1)In order to pay for the increase in the United States subscription to the Bank provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $13,323,173,083, for payment by the Secretary of the Treasury.  
(2)Of the amount authorized to be appropriated under paragraph (1)— 
(A)$532,929,240 is authorized to be appropriated for paid-in shares of the Bank; and  
(B)$12,790,243,843 is authorized to be appropriated for callable shares of the Bank, for payment by the Secretary of the Treasury. .  
XIITransportation, Housing and Urban Development, and Related Agencies 
2201.Notwithstanding section 1101, the level for Department of Transportation, Office of the Secretary, Transportation Planning, Research, and Development shall be $9,819,000.  
2202.Notwithstanding section 1101, the level for Department of Transportation, Office of the Secretary, National Infrastructure Investments shall be $528,000,000: Provided, That the amounts included under such heading in division A of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $0 for $35,000,000.  
2203.Notwithstanding section 1101, the level for Department of Transportation, Federal Aviation Administration, Operations shall be $9,533,028,000, of which $4,559,000,000 shall be derived from the Airport and Airway Trust Fund, of which not less than $7,473,299,000 shall be for air traffic organization activities and not less than $1,253,020,000 shall be for aviation safety activities.  
2204.Notwithstanding section 1101, the level for Department of Transportation, Federal Aviation Administration, Facilities and Equipment shall be $2,736,203,000, of which $2,226,203,000 shall remain available through September 30, 2013, and of which $470,000,000 shall remain available through September 30, 2011.  
2205.Notwithstanding section 1101, the amounts included under the heading Department of Transportation, Federal Aviation Administration, Grants-in-Aid for Airports, Liquidation of Contract Authorization in division A of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $3,550,000,000 for $3,000,000,000.  
2206.Notwithstanding section 1101, the level for Department of Transportation, Federal Aviation Administration, Research, Engineering, and Development shall be $170,000,000.  
2207.Of the unobligated balances of funds apportioned to each State under chapter 1 of title 23, United States Code, $2,500,000,000 are permanently rescinded: Provided, That such rescission shall not apply to the funds distributed in accordance with sections 130(f) and 104(b)(5) of title 23, United States Code; sections 133(d)(1) and 163 of such title, as in effect on the day before the date of enactment of Public Law 109–59; and the first sentence of section 133(d)(3)(A) of such title: Provided further, That notwithstanding section 1132 of Public Law 110–140, in administering the rescission required under this heading, the Secretary of Transportation shall allow each State to determine the amount of the required rescission to be drawn from the programs to which the rescission applies.  
2208.Notwithstanding section 1101, no funds made available by this division shall be for activities described in section 122 of title I of division A of Public Law 111–117.  
2209.Notwithstanding section 1101, the level for Department of Transportation, Federal Highway Administration, Surface Transportation Priorities shall be $0.  
2210.Unobligated balances of funds made available for obligation under section 320 of title 23, United States Code, section 147 of Public Law 95–599, section 9(c) of Public Law 97–134, section 149 of Public Law 100–17, and sections 1006, 1069, 1103, 1104, 1105, 1106, 1107, 1108, 6005, 6015, and 6023 of Public Law 102–240 are permanently rescinded.  
2211.The unobligated balance available on September 30, 2011, under section 1602 of the Transportation Equity Act for the 21st Century (Public Law 105–178) for each project for which less than 10 percent of the amount authorized for such project under such section has been obligated is permanently rescinded.  
2212.Of the amounts authorized for fiscal years 2005 through 2009 in section 1101(a)(16) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59) to carry out the high priority projects program under section 117 of title 23, United States Code, that are not allocated for projects described in section 1702 of such Act, $8,190,335 are permanently rescinded.  
2213.Notwithstanding section 1101, the level for Department of Transportation, Federal Motor Carrier Safety Administration, Motor Carrier Safety Operations and Programs, (Liquidation of Contract Authorization), (Limitation on Obligations), (Highway Trust Fund) shall be $245,000,000.  
2214.Of the amount made available for Department of Transportation, Motor Carrier Safety Grants, (Liquidation of Contract Authorization), (Limitation on Obligations), (Highway Trust Fund) for the commercial driver's license information system modernization program, $3,000,000 shall be made available for audits of new entrant motor carriers to carry out section 4107(b) of Public Law 109–59, and 31104(a) of title 49, United States Code, and $5,000,000 shall be made available for the commercial driver's license improvements program to carry out section 31313 of title 49, United States Code.  
2215.Of the unobligated amounts available for Safety Belt Performance Grants under section 406 of title 23, United States Code, $76,000,000 are permanently rescinded.  
2216.Notwithstanding section 1101, the level for Department of Transportation, Federal Railroad Administration, Railroad Safety Technology Program shall be $0.  
2217.Notwithstanding section 1101, the level for Department of Transportation, Federal Railroad Administration, Safety and Operations shall be $176,950,000.  
2218.Notwithstanding section 1101, the level for Department of Transportation, Federal Railroad Administration, Railroad Research and Development shall be $35,100,000.  
2219.Notwithstanding section 1101, the level for Department of Transportation, Federal Railroad Administration, Rail Line Relocation and Improvement Program shall be $10,532,000.  
2220.Notwithstanding section 1101, the level for Department of Transportation, Federal Railroad Administration, Capital and Debt Service Grants to the National Railroad Passenger Corporation shall be $923,625,000.  
2221.Notwithstanding section 1101, the level for Department of Transportation, Federal Railroad Administration, Capital Assistance for High Speed Rail Corridors and Intercity Passenger Rail Service shall be $0.  
2222.Of the prior year unobligated balances available for Department of Transportation, Federal Railroad Administration, Capital Assistance for High Speed Rail Corridors and Intercity Passenger Rail Service, $400,000,000 is rescinded.  
2223.Notwithstanding section 1101, the level for Department of Transportation, Federal Transit Administration, Grants for Energy Efficiency and Greenhouse Gas Reductions shall be $50,000,000.  
2224.Notwithstanding section 1101, the level for Department of Transportation, Federal Transit Administration, Capital Investment Grants shall be $1,600,000,000.  
2225.Of the funds made available for Department of Transportation, Federal Transit Administration, Capital Investment Grants in division A of Public Law 111–117, $280,000,000 is rescinded.  
2226.Notwithstanding section 1101, the level for Department of Transportation, Federal Transit Administration, Research and University Research Centers shall be $59,000,000.  
2227.Notwithstanding section 1101, the level for Department of Transportation, Maritime Administration, Operations and Training shall be $151,750,000, of which $11,240,000 shall remain available until expended for maintenance and repair of training ships at State Maritime Academies; $15,000,000 shall remain available until expended for capital improvements at the United States Merchant Marine Academy; and $59,057,000 shall be available for operations at the United States Merchant Marine Academy: Provided, That of the funds made available under such heading in division A of Public Law 111–117, up to $6,000,000 may be used for the reimbursement of overcharged midshipmen fees for academic years 2003–2004 through 2008–2009, to remain available until expended: Provided further, That the reimbursement decisions of the Secretary pursuant to the previous proviso shall be final and conclusive: Provided further, That of the funds made available under such heading by this division, $1,000,000 shall be for the information technology requirements of Public Law 111–207, to be available until expended.  
2228.Notwithstanding section 1101, the level for Department of Transportation, Maritime Administration, Assistance to Small Shipyards shall be $10,000,000.  
2229.Notwithstanding section 1101, the level for each of the following accounts under the heading Department of Transportation, Pipeline and Hazardous Materials Safety Administration shall be as follows: Operational Expenses, (Pipeline Safety Fund), $21,496,000; Hazardous Materials Safety, $39,098,000, of which $1,699,000 shall remain available until September 30, 2013; and Pipeline Safety (Pipeline Safety Fund) (Oil Spill Liability Trust Fund), $106,919,000, of which $18,905,000 shall be derived from the Oil Spill Liability Trust Fund and shall remain available until September 30, 2013, and of which $88,014,000 shall be derived from the Pipeline Safety Fund, of which $47,332,000 shall remain available until September 30, 2013.  
2230.Notwithstanding section 1101, section 186 of title I of division A of Public Law 111–117 shall not apply in fiscal year 2011.  
2231.Notwithstanding section 1101, none of the funds made available by this division shall be available for activities described in section 195 of title I of division A of Public Law 111–117.  
2232.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Management and Administration, Administration, Operations and Management shall be $525,040,000: Provided, That the Secretary shall adjust other amounts specified under this heading to stay within the level provided under this section.  
2233.Notwithstanding section 1101, section 231 of title II of division A of Public Law 111–117 (123 Stat. 3105) is amended to read as follows: The Secretary of Housing and Urban Development is authorized to transfer up to 5 percent or $5,000,000, whichever is less, of the funds made available for personnel or nonpersonnel expenses under any account under this title under the general heading Personnel Compensation and Benefits, or under any set-aside within the accounts under the headings Executive Direction and Administration, Operations and Management, to any other such account or set-aside: Provided, That no appropriation for personnel or non-personnel expenses in any such account or set-aside shall be increased or decreased by more than 5 percent or $5,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations..  
2234.Notwithstanding section 1101, the level for each of the following accounts under the heading Department of Housing and Urban Development, Personnel Compensation and Benefits shall be as follows: Public and Indian Housing, $189,074,000; Community Planning and Development, $96,989,000; Housing, $381,887,000; and Policy Development and Research, $19,138,000.  
2235.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Public and Indian Housing, Tenant-Based Rental Assistance shall be $14,407,688,000, to remain available until expended, which shall be available on October 1, 2010 (in addition to the $4,000,000,000 previously appropriated under such heading that became available on October 1, 2010), and, notwithstanding section 1118, an additional $4,000,000,000, to remain available until expended, shall be available on October 1, 2011: Provided, That of the amounts available for such heading, $16,702,688,000 shall be for activities specified in paragraph (1) under such heading of title II of division A of Public Law 111–117; $110,000,000 shall be for activities specified in paragraph (2) under such heading in such Public Law; $1,450,000,000 shall be for activities specified in paragraph (3) under such heading in such Public Law, of which $1,400,000,000 shall be allocated as provided in the first proviso of such paragraph (3); and $50,000,000 shall be for activities specified in paragraph (6) under such heading in such Public Law: Provided further, That paragraph (5) under such heading in such Public Law is amended by striking $15,000,000 and all that follows through the end of such paragraph and inserting $35,000,000 for amendment and renewal of tenant-based assistance contracts under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), including necessary administrative expenses;.  
2236.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Public and Indian Housing, Public Housing Operating Fund shall be $4,626,000,000.  
2237.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Public and Indian Housing, Revitalization of Severely Distressed Public Housing (HOPE VI) shall be $100,000,000.  
2238.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Public and Indian Housing, Public Housing Capital Fund shall be $2,044,200,000.  
2239.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Public and Indian Housing, Native American Housing Block Grants shall be $650,000,000.  
2240.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Community Planning and Development, Community Development Fund shall be $3,508,000,000, of which $3,343,000,000 shall be for carrying out the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.): Provided, That none of the funds made available under such heading by this division may be used for grants for the Economic Development Initiative or Neighborhood Initiatives activities, Rural Innovation Fund, or for grants pursuant to section 107 of the Housing and Community Development Act of 1974 (42 U.S.C. 5307): Provided further, That of the amounts made available under such heading by this division, $100,000,000 shall be for a Sustainable Communities Initiative, of which $70,000,000 shall be for Regional Integrated Planning Grants and $30,000,000 shall be for Community Challenge Planning Grants: Provided further, That of such amount made available for Regional Integrated Planning Grants, $17,500,000 shall be for activities specified in the second proviso of the last paragraph under such heading in title II of division A of Public Law 111–117 and $0 shall be for activities specified in the sixth proviso of such paragraph.  
2241.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Community Planning and Development, Homeless Assistance Grants shall be $1,905,000,000, of which at least $225,000,000 shall be for the Emergency Solutions Grant program.  
2242.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Community Planning and Development, HOME Investment Partnerships Program shall be $1,610,000,000.  
2243.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Community Planning and Development, Brownfields Redevelopment shall be $0.  
2244.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Housing Programs, Project-Based Rental Assistance shall be $8,882,328,000, to remain available until expended, which shall be available on October 1, 2010 (in addition to $393,672,000 previously appropriated under such heading that became available on October 1, 2010), and, notwithstanding section 1118, an additional $400,000,000, to remain available until expended, shall be available on October 1, 2011: Provided, That of the amounts available for such heading, $8,950,000,000 shall be for activities specified in paragraph (1) under such heading of title II of division A of Public Law 111–117 and $326,000,000 shall be available for activities specified in paragraph (2) under such heading of such Public Law.  
2245.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Housing Programs, Housing Counseling Assistance shall be $0.  
2246.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Housing Programs, Housing for the Elderly shall be $400,000,000: Provided, That of such amounts, up to $100,000,000 shall be available for capital advance and project-based rental assistance awards, and none of such amounts shall be available for activities specified in the third proviso under such heading in title II of division A of Public Law 111–117.  
2247.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Housing Programs, Housing for Persons with Disabilities shall be $150,000,000, of which up to $50,000,000 shall be for capital advances and project-based rental assistance contracts and up to $32,000,000 shall be available for amendments or renewal of tenant-based assistance contracts entered into prior to fiscal year 2007.  
2248.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Housing Programs, Energy Innovation Fund shall be $0.  
2249.The heading Department of Housing and Urban Development, Housing Programs, Other Assisted Housing Programs, Rental Housing Assistance shall be applied by also being available for extensions of up to one year for expiring contracts under such sections of law.  
2250.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Housing Programs, Rent Supplement (Rescission) shall be $40,600,000.  
2251.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Federal Housing Administration, Mutual Mortgage Insurance Program Account for administrative contract expenses shall be $207,000,000.  
2252.The first proviso in the first paragraph under the heading Department of Housing and Urban Development, Federal Housing Administration, General and Special Risk Program Account in division A of Public Law 111–117 shall be applied in fiscal year 2011 by substituting $20,000,000,000 for $15,000,000,000.  
2253.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Office of Lead Hazard Control and Healthy Homes, Lead Hazard Reduction shall be $120,000,000.  
2254.Notwithstanding section 1101, the level under the heading Related Agencies, United States Interagency Council on Homelessness, Operating Expenses shall be $2,680,000.  
2255.Section 209 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11319) is amended by striking all that follows on and inserting October 1, 2013..  
2256.The first proviso under the heading Housing for the Elderly and under the heading Housing for Persons with Disabilities in division A of Public Law 111–117 are each amended to read as follows: Provided, That amounts obligated for initial project rental assistance contracts from amounts appropriated in fiscal year 2003 and thereafter shall remain available for the purpose of paying such obligations incurred prior to the expiration of such amounts for a 10 year period following such expiration:.  
2257.The amounts provided by section 1101 for Department of Housing and Urban Development, Housing Programs, Housing for Persons with Disabilities shall, in addition to use as provided under such heading in title II of division A of Public Law 111–117, be available for project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (12 U.S.C. 1701q).  
2258.Notwithstanding section 1101, the level under the heading Department of Housing and Urban Development, Management and Administration, Transformation Initiative for combating mortgage fraud shall be $0.  
2259.The heading Department of Housing and Urban Development, Management and Administration, Transformation Initiative in title II of division A of Public Law 111–117 is amended by striking the second paragraph and inserting the following: For necessary expenses of information technology modernization, including development and deployment of a Next Generation of Voucher Management System and development and deployment of modernized Federal Housing Administration systems, $71,000,000, to remain available until September 30, 2013: Provided, That not more than 35 percent of the funds made available for information technology modernization may be obligated until the Secretary submits to the Committees on Appropriations a plan for expenditure that: (1) identifies for each modernization project: (A) the functional and performance capabilities to be delivered and the mission benefits to be realized; (B) the estimated lifecycle cost; and (C) key milestones to be met; (2) demonstrates that each modernization project is: (A) compliant with the Department’s enterprise architecture; (B) being managed in accordance with applicable lifecycle management policies and guidance; (C) subject to the Department’s capital planning and investment control requirements; and (D) supported by an adequately staffed project office; and (3) has been reviewed by the Government Accountability Office. In addition, of the amounts made available in this division under each of the following headings under this title, the Secretary may transfer to, and merge with, this account up to 1 percent from each such account, and such transferred amounts shall be available until September 30, 2013, for: (1) research, evaluation, and program metrics; (2) program demonstrations; (3) technical assistance and capacity building; and (4) information technology: Revitalization of Severely Distressed Public Housing, Section 108 Loan Guarantees, Housing Opportunities for Persons With AIDS, Community Development Fund, HOME Investment Partnerships Program, Self-Help and Assisted Homeownership Opportunity Program, Housing for the Elderly, Housing for Persons With Disabilities, Payment to Manufactured Housing Fees Trust Fund, Mutual Mortgage Insurance Program Account, General and Special Risk Program Account, Research and Technology, Lead Hazard Reduction, Rental Housing Assistance, and Fair Housing Activities: Provided further, That of the amounts made available under this heading, not less than $45,000,000 shall be available for technical assistance and capacity building: Provided further, That technical assistance activities shall include, technical assistance for HUD programs, including HOME, Community Development Block Grant, homeless programs, HOPWA, HOPE VI, Public Housing, the Housing Choice Voucher Program, Fair Housing Initiative Program, Housing Counseling, Healthy Homes, Sustainable Communities, Energy Innovation Fund and other technical assistance as determined by the Secretary: Provided further, That any amounts available for research, evaluation, and program metrics and program demonstrations shall be used to complete ongoing projects, evaluations, and assessments: Provided further, That the Secretary shall submit a plan to the House and Senate Committees on Appropriations for approval detailing how the funding provided under this section will be allocated to each of the four categories identified under this section and for what projects or activities funding will be used: Provided further, That following the initial approval of this plan, the Secretary may amend the plan with the approval of the House and Senate Committees on Appropriations..  
2260.Notwithstanding section 1101, the level for National Railroad Passenger Corporation, Office of Inspector General, Salaries and Expenses shall be $19,350,000.  
2261.No rescission made in this title shall apply to any amount previously designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.  
2262.None of the funds made available by this division may be used to pay the salaries and expenses for the following positions: 
(1)Director, White House Office of Health Reform.  
(2)Assistant to the President for Energy and Climate Change.  
(3)Senior Advisor to the Secretary of the Treasury assigned to the Presidential Task Force on the Auto Industry and Senior Counselor for Manufacturing Policy.  
(4)White House Director of Urban Affairs.  
This division may be cited as the Full-Year Continuing Appropriations Act, 2011.  
CScholarships for Opportunity and Results Act 
3001.Short titleThis division may be cited as the Scholarships for Opportunity and Results Act or the SOAR Act.  
3002.FindingsCongress finds the following: 
(1)Parents are best equipped to make decisions for their children, including the educational setting that will best serve the interests and educational needs of their child.  
(2)For many parents in the District of Columbia, public school choice provided under the Elementary and Secondary Education Act of 1965, as well as under other public school choice programs, is inadequate. More educational options are needed to ensure all families in the District of Columbia have access to a quality education. In particular, funds are needed to provide low-income parents with enhanced public opportunities and private educational environments, regardless of whether such environments are secular or nonsecular.  
(3)While the per student cost for students in the public schools of the District of Columbia is one of the highest in the United States, test scores for such students continue to be among the lowest in the Nation. The National Assessment of Educational Progress (NAEP), an annual report released by the National Center for Education Statistics, reported in its 2009 study that students in the District of Columbia were being outperformed by every State in the Nation. On the 2009 NAEP, 56 percent of fourth grade students scored below basic in reading, and 44 percent scored below basic in mathematics. Among eighth grade students, 49 percent scored below basic in reading and 60 percent scored below basic in mathematics. On the 2009 NAEP reading assessment, only 17 percent of the District of Columbia fourth grade students could read proficiently, while only 13 percent of the eighth grade students scored at the proficient or advanced level.  
(4)In 2003, Congress passed the DC School Choice Incentive Act of 2003 (Public Law 108–199; 118 Stat. 126), to provide opportunity scholarships to parents of students in the District of Columbia to enable them to pursue a high-quality education at a public or private elementary or secondary school of their choice. The DC Opportunity Scholarship Program (DC OSP) under such Act was part of a comprehensive 3-part funding arrangement that also included additional funds for the District of Columbia public schools, and additional funds for public charter schools of the District of Columbia. The intent of the approach was to ensure that progress would continue to be made to improve public schools and public charter schools, and that funding for the opportunity scholarship program would not lead to a reduction in funding for the District of Columbia public and charter schools. Resources would be available for a variety of educational options that would give families in the District of Columbia a range of choices with regard to the education of their children.  
(5)The DC OSP was established in accordance with the Supreme Court decision, Zelman v. Simmons-Harris, 536 U.S. 639 (2002), which found that a program enacted for the valid secular purpose of providing educational assistance to low-income children in a demonstrably failing public school system is constitutional if it is neutral with respect to religion and provides assistance to a broad class of citizens who direct government aid to religious and secular schools solely as a result of their genuine and independent private choices.  
(6)Since the inception of the DC OSP, it has consistently been oversubscribed. Parents express strong support for the opportunity scholarship program. Rigorous studies of the program by the Institute of Education Sciences have shown significant improvements in parental satisfaction and in reading scores that are more dramatic when only those students consistently using the scholarships are considered. The program also was found to result in significantly higher graduation rates for DC OSP students.  
(7)The DC OSP is a program that offers families in need, in the District of Columbia, important alternatives while public schools are improved. This program should be reauthorized as 1 of a 3-part comprehensive funding strategy for the District of Columbia school system that provides new and equal funding for public schools, public charter schools, and opportunity scholarships for students to attend private schools.  
3003.PurposeThe purpose of this division is to provide low-income parents residing in the District of Columbia, particularly parents of students who attend elementary schools or secondary schools identified for improvement, corrective action, or restructuring under section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316), with expanded opportunities for enrolling their children in other schools in the District of Columbia, at least until the public schools in the District of Columbia have adequately addressed shortfalls in health, safety, and security, and the students in the District of Columbia public schools are testing in mathematics and reading at or above the national average.  
3004.General authority 
(a)Opportunity Scholarships 
(1)In generalFrom funds appropriated under section 3014(a)(1), the Secretary shall award grants on a competitive basis to eligible entities with approved applications under section 3005 to carry out a program to provide eligible students with expanded school choice opportunities. The Secretary may award a single grant or multiple grants, depending on the quality of applications submitted and the priorities of this division.  
(2)Duration of grantsThe Secretary may make grants under this subsection for a period of not more than 5 years.  
(b)DC Public Schools and Charter SchoolsFrom funds appropriated under paragraphs (2) and (3) of section 3014(a), the Secretary shall provide funds to the Mayor of the District of Columbia, if the Mayor agrees to the requirements described in section 3011(a), for— 
(1)the District of Columbia public schools to improve public education in the District of Columbia; and  
(2)the District of Columbia public charter schools to improve and expand quality public charter schools in the District of Columbia.  
3005.Applications 
(a)In generalIn order to receive a grant under section 3004(a), an eligible entity shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.  
(b)ContentsThe Secretary may not approve the request of an eligible entity for a grant under section 3004(a) unless the entity’s application includes— 
(1)a detailed description of— 
(A)how the entity will address the priorities described in section 3006;  
(B)how the entity will ensure that if more eligible students seek admission in the program of the entity than the program can accommodate, eligible students are selected for admission through a random selection process which gives weight to the priorities described in section 3006;  
(C)how the entity will ensure that if more participating eligible students seek admission to a participating school than the school can accommodate, participating eligible students are selected for admission through a random selection process;  
(D)how the entity will notify parents of eligible students of the expanded choice opportunities in order to allow the parents to make informed decisions;  
(E)the activities that the entity will carry out to provide parents of eligible students with expanded choice opportunities through the awarding of scholarships under section 3007(a);  
(F)how the entity will determine the amount that will be provided to parents under section 3007(a)(2) for the payment of tuition, fees, and transportation expenses, if any;  
(G)how the entity will seek out private elementary schools and secondary schools in the District of Columbia to participate in the program;  
(H)how the entity will ensure that each participating school will meet the reporting and other program requirements under this division;  
(I)how the entity will ensure that participating schools submit to site visits by the entity as determined to be necessary by the entity, except that a participating school may not be required to submit to more than 1 site visit per school year;  
(J)how the entity will ensure that participating schools are financially responsible and will use the funds received under section 3007 effectively;  
(K)how the entity will address the renewal of scholarships to participating eligible students, including continued eligibility; and  
(L)how the entity will ensure that a majority of its voting board members or governing organization are residents of the District of Columbia; and  
(2)an assurance that the entity will comply with all requests regarding any evaluation carried out under section 3009(a).  
3006.PrioritiesIn awarding grants under section 3004(a), the Secretary shall give priority to applications from eligible entities that will most effectively— 
(1)in awarding scholarships under section 3007(a), give priority to— 
(A)eligible students who, in the school year preceding the school year for which the eligible students are seeking a scholarship, attended an elementary school or secondary school identified for improvement, corrective action, or restructuring under section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316);  
(B)students who have been awarded a scholarship in a preceding year under this division or the DC School Choice Incentive Act of 2003 (sec. 38–1851.01 et seq., D.C. Official Code), as such Act was in effect on the day before the date of the enactment of this division, but who have not used the scholarship, including eligible students who were provided notification of selection for a scholarship for school year 2009–2010, which was later rescinded in accordance with direction from the Secretary of Education; and  
(C)students whose household includes a sibling or other child who is already participating in the program of the eligible entity under this division, regardless of whether such students have, in the past, been assigned as members of a control study group for the purposes of an evaluation under section 3009(a);  
(2)target resources to students and families that lack the financial resources to take advantage of available educational options; and  
(3)provide students and families with the widest range of educational options.  
3007.Use of funds 
(a)Opportunity scholarships 
(1)In generalSubject to paragraphs (2) and (3), an eligible entity receiving a grant under section 3004(a) shall use the grant funds to provide eligible students with scholarships to pay the tuition, fees, and transportation expenses, if any, to enable the eligible students to attend the District of Columbia private elementary school or secondary school of their choice beginning in school year 2011–2012. Each such eligible entity shall ensure that the amount of any tuition or fees charged by a school participating in such entity’s program under this division to an eligible student participating in the program does not exceed the amount of tuition or fees that the school charges to students who do not participate in the program.  
(2)Payments to parentsAn eligible entity receiving a grant under section 3004(a) shall make scholarship payments under the entity’s program under this division to the parent of the eligible student participating in the program, in a manner which ensures that such payments will be used for the payment of tuition, fees, and transportation expenses (if any), in accordance with this division.  
(3)Amount of assistance 
(A)Varying amounts permittedSubject to the other requirements of this section, an eligible entity receiving a grant under section 3004(a) may award scholarships in larger amounts to those eligible students with the greatest need.  
(B)Annual limit on amount 
(i)Limit for school year 2011–2012The amount of assistance provided to any eligible student by an eligible entity under the entity’s program under this division for school year 2011–2012 may not exceed— 
(I)$8,000 for attendance in kindergarten through grade 8; and  
(II)$12,000 for attendance in grades 9 through 12.  
(ii)Cumulative inflation adjustmentBeginning with school year 2012–2013, the Secretary shall adjust the maximum amounts of assistance described in clause (i) for inflation, as measured by the percentage increase, if any, from the preceding fiscal year in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics of the Department of Labor.  
(4)Participating school requirementsNone of the funds provided under this division for opportunity scholarships may be used by an eligible student to enroll in a participating private school unless the participating school— 
(A)has and maintains a valid certificate of occupancy issued by the District of Columbia;  
(B)makes readily available to all prospective students information on its school accreditation;  
(C)in the case of a school that has been operating for 5 years or less, submits to the eligible entity administering the program proof of adequate financial resources reflecting the financial sustainability of the school and the school’s ability to be in operation through the school year;  
(D)agrees to submit to site visits as determined to be necessary by the eligible entity pursuant to section 3005(b)(1)(I);  
(E)has financial systems, controls, policies, and procedures to ensure that funds are used according to this division; and  
(F)ensures that each teacher of core subject matter in the school has a baccalaureate degree or equivalent degree, whether such degree was awarded in or outside of the United States.  
(b)Administrative expensesAn eligible entity receiving a grant under section 3004(a) may use not more than 3 percent of the amount provided under the grant each year for the administrative expenses of carrying out its program under this division during the year, including— 
(1)determining the eligibility of students to participate;  
(2)selecting eligible students to receive scholarships;  
(3)determining the amount of scholarships and issuing the scholarships to eligible students;  
(4)compiling and maintaining financial and programmatic records; and  
(5)conducting site visits as described in section 3005(b)(1)(I).  
(c)Parental assistanceAn eligible entity receiving a grant under section 3004(a) may use not more than 2 percent of the amount provided under the grant each year for the expenses of educating parents about the entity’s program under this division, and assisting parents through the application process, under this division, including— 
(1)providing information about the program and the participating schools to parents of eligible students;  
(2)providing funds to assist parents of students in meeting expenses that might otherwise preclude the participation of eligible students in the program; and  
(3)streamlining the application process for parents.  
(d)Student academic assistanceAn eligible entity receiving a grant under section 3004(a) may use not more than 1 percent of the amount provided under the grant each year for expenses to provide tutoring services to participating eligible students that need additional academic assistance. If there are insufficient funds to provide tutoring services to all such students in a year, the eligible entity shall give priority in such year to students who previously attended an elementary school or secondary school that was identified for improvement, corrective action, or restructuring under section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316).  
3008.Nondiscrimination and other requirements for participating schools 
(a)In generalAn eligible entity or a school participating in any program under this division shall not discriminate against program participants or applicants on the basis of race, color, national origin, religion, or sex.  
(b)Applicability and single sex schools, classes, or activities 
(1)In generalNotwithstanding any other provision of law, the prohibition of sex discrimination in subsection (a) shall not apply to a participating school that is operated by, supervised by, controlled by, or connected to a religious organization to the extent that the application of subsection (a) is inconsistent with the religious tenets or beliefs of the school.  
(2)Single sex schools, classes, or activitiesNotwithstanding subsection (a) or any other provision of law, a parent may choose and a school may offer a single sex school, class, or activity.  
(3)ApplicabilityFor purposes of this division, the provisions of section 909 of the Education Amendments of 1972 (20 U.S.C. 1688) shall apply to this division as if section 909 of the Education Amendments of 1972 (20 U.S.C. 1688) were part of this division.  
(c)Children with disabilitiesNothing in this division may be construed to alter or modify the provisions of the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).  
(d)Religiously affiliated schools 
(1)In generalNotwithstanding any other provision of law, a school participating in any program under this division that is operated by, supervised by, controlled by, or connected to, a religious organization may exercise its right in matters of employment consistent with title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e–1 et seq.), including the exemptions in such title.  
(2)Maintenance of purposeNotwithstanding any other provision of law, funds made available under this division to eligible students, which are used at a participating school as a result of their parents’ choice, shall not, consistent with the first amendment of the Constitution, necessitate any change in the participating school’s teaching mission, require any participating school to remove religious art, icons, scriptures, or other symbols, or preclude any participating school from retaining religious terms in its name, selecting its board members on a religious basis, or including religious references in its mission statements and other chartering or governing documents.  
(e)Rule of constructionA scholarship (or any other form of support provided to parents of eligible students) under this division shall be considered assistance to the student and shall not be considered assistance to the school that enrolls the eligible student. The amount of any scholarship (or other form of support provided to parents of an eligible student) under this division shall not be treated as income of the child or his or her parents for purposes of Federal tax laws or for determining eligibility for any other Federal program.  
(f)Requests for data and informationEach school participating in a program funded under this division shall comply with all requests for data and information regarding evaluations conducted under section 3009(a).  
(g)Rules of conduct and other school policiesA participating school, including the schools described in subsection (d), may require eligible students to abide by any rules of conduct and other requirements applicable to all other students at the school.  
(h)Nationally Norm-Referenced standardized tests 
(1)In generalEach participating school shall comply with any testing requirements determined to be necessary for evaluation under section 3009(a)(2)(A)(i).  
(2)Make-up sessionIf a participating school does not administer a nationally norm-referenced standardized test or the Institute of Education Sciences does not receive data on a student who is receiving an opportunity scholarship, then the Secretary (through the Institute of Education Sciences of the Department of Education) shall administer such test at least one time during a school year for each student receiving an opportunity scholarship.  
3009.Evaluations 
(a)In general 
(1)Duties of the Secretary and the MayorThe Secretary and the Mayor of the District of Columbia shall— 
(A)jointly enter into an agreement with the Institute of Education Sciences of the Department of Education to evaluate annually the performance of students who received scholarships under the 5-year program under this division;  
(B)jointly enter into an agreement to monitor and evaluate the use of funds authorized and appropriated for the District of Columbia public schools and the District of Columbia public charter schools under this division; and  
(C)make the evaluations described in subparagraphs (A) and (B) public in accordance with subsection (c).  
(2)Duties of the SecretaryThe Secretary, through a grant, contract, or cooperative agreement, shall— 
(A)ensure that the evaluation under paragraph (1)(A)— 
(i)is conducted using the strongest possible research design for determining the effectiveness of the opportunity scholarship program under this division; and  
(ii)addresses the issues described in paragraph (4); and  
(B)disseminate information on the impact of the program— 
(i)in increasing the academic growth and achievement of participating eligible students; and  
(ii)on students and schools in the District of Columbia.  
(3)Duties of the Institute of Education SciencesThe Institute of Education Sciences of the Department of Education shall— 
(A)use a grade appropriate, nationally norm-referenced standardized test each school year to assess participating eligible students;  
(B)measure the academic achievement of all participating eligible students; and  
(C)work with the eligible entities to ensure that the parents of each student who applies for a scholarship under this division (regardless of whether the student receives the scholarship) and the parents of each student participating in the scholarship program under this division, agree that the student will participate in the measurements given annually by the Institute of Educational Sciences for the period for which the student applied for or received the scholarship, respectively, except that nothing in this subparagraph shall affect a student’s priority for an opportunity scholarship as provided under section 3006.  
(4)Issues to be evaluatedThe issues to be evaluated under paragraph (1)(A) shall include the following: 
(A)A comparison of the academic growth and achievement of participating eligible students in the measurements described in paragraph (3) to the academic growth and achievement of the eligible students in the same grades who sought to participate in the scholarship program under this division but were not selected.  
(B)The success of the program in expanding choice options for parents of participating eligible students, improving parental and student satisfaction of such parents and students, respectively, and increasing parental involvement of such parents in the education of their children.  
(C)The reasons parents of participating eligible students choose for their children to participate in the program, including important characteristics for selecting schools.  
(D)A comparison of the retention rates, high school graduation rates, and college admission rates of participating eligible students with the retention rates, high school graduation rates, and college admission rates of students of similar backgrounds who do not participate in such program.  
(E)A comparison of the safety of the schools attended by participating eligible students and the schools in the District of Columbia attended by students who do not participate in the program, based on the perceptions of the students and parents.  
(F)Such other issues with respect to participating eligible students as the Secretary considers appropriate for inclusion in the evaluation, such as the impact of the program on public elementary schools and secondary schools in the District of Columbia.  
(G)An analysis of the issues described in subparagraphs (A) through (F) by applying such subparagraphs by substituting the subgroup of participating eligible students who have used each opportunity scholarship awarded to such students under this division to attend a participating school for participating eligible students each place such term appears.  
(5)ProhibitionPersonally identifiable information regarding the results of the measurements used for the evaluations may not be disclosed, except to the parents of the student to whom the information relates.  
(b)ReportsThe Secretary shall submit to the Committees on Appropriations, Education and the Workforce, and Oversight and Government Reform of the House of Representatives and the Committees on Appropriations, Health, Education, Labor, and Pensions, and Homeland Security and Governmental Affairs of the Senate— 
(1)annual interim reports, not later than April 1 of the year following the year of the date of enactment of this division, and each subsequent year through the year in which the final report is submitted under paragraph (2), on the progress and preliminary results of the evaluation of the opportunity scholarship program funded under this division; and  
(2)a final report, not later than 1 year after the final year for which a grant is made under section 3004(a), on the results of the evaluation of the program.  
(c)Public availabilityAll reports and underlying data gathered pursuant to this section shall be made available to the public upon request, in a timely manner following submission of the applicable report under subsection (b), except that personally identifiable information shall not be disclosed or made available to the public.  
(d)Limit on amount expendedThe amount expended by the Secretary to carry out this section for any fiscal year may not exceed 5 percent of the total amount appropriated under section 3014(a)(1) for the fiscal year.  
3010.Reporting requirements 
(a)Activities reportsEach eligible entity receiving funds under section 3004(a) during a year shall submit a report to the Secretary not later than July 30 of the following year regarding the activities carried out with the funds during the preceding year.  
(b)Achievement reports 
(1)In generalIn addition to the reports required under subsection (a), each eligible entity receiving funds under section 3004(a) shall, not later than September 1 of the year during which the second school year of the entity’s program is completed and each of the next 2 years thereafter, submit to the Secretary a report, including any pertinent data collected in the preceding 2 school years, concerning— 
(A)the academic growth and achievement of students participating in the program;  
(B)the high school graduation and college admission rates of students who participate in the program, where appropriate; and  
(C)parental satisfaction with the program.  
(2)Prohibiting disclosure of personal informationNo report under this subsection may contain any personally identifiable information.  
(c)Reports to parents 
(1)In generalEach eligible entity receiving funds under section 3004(a) shall ensure that each school participating in the entity’s program under this division during a school year reports at least once during the year to the parents of each of the school’s students who are participating in the program on— 
(A)the student’s academic achievement, as measured by a comparison with the aggregate academic achievement of other participating students at the student’s school in the same grade or level, as appropriate, and the aggregate academic achievement of the student’s peers at the student’s school in the same grade or level, as appropriate;  
(B)the safety of the school, including the incidence of school violence, student suspensions, and student expulsions; and  
(C)the accreditation status of the school.  
(2)Prohibiting disclosure of personal informationNo report under this subsection may contain any personally identifiable information, except as to the student who is the subject of the report to that student’s parent.  
(d)Report to CongressNot later than 6 months after the first appropriation of funds under section 3014, and each succeeding year thereafter, the Secretary shall submit to the Committees on Appropriations, Education and the Workforce, and Oversight and Government Reform of the House of Representatives and the Committees on Appropriations, Health, Education, Labor, and Pensions, and Homeland Security and Governmental Affairs of the Senate, an annual report on the findings of the reports submitted under subsections (a) and (b).  
3011.DC Public Schools and DC Public Charter Schools 
(a)Condition of receipt of fundsAs a condition of receiving funds under this division on behalf of the District of Columbia public schools and the District of Columbia public charter schools, the Mayor shall agree to carry out the following: 
(1)Information requestsEnsure that all the District of Columbia public schools and the District of Columbia public charter schools comply with all reasonable requests for information for purposes of the evaluation under section 3009(a).  
(2)Agreement with the SecretaryEnter into the agreement described in section 3009(a)(1)(B) to monitor and evaluate the use of funds authorized and appropriated for the District of Columbia public schools and the District of Columbia public charter schools under this division.  
(3)Submission of reportNot later than 6 months after the first appropriation of funds under section 3014, and each succeeding year thereafter, submit to the Committee on Appropriations, the Committee on Education and the Workforce, and the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Appropriations, the Committee on Health, Education, Labor, and Pensions, and the Committee on Homeland Security and Governmental Affairs of the Senate, information on— 
(A)how the funds authorized and appropriated under this division for the District of Columbia public schools and the District of Columbia public charter schools were used in the preceding school year; and  
(B)how such funds are contributing to student achievement.  
(b)EnforcementIf, after reasonable notice and an opportunity for a hearing for the Mayor, the Secretary determines that the Mayor has not been in compliance with 1 or more of the requirements described in subsection (a), the Secretary may withhold from the Mayor, in whole or in part, further funds under this division for the District of Columbia public schools and the District of Columbia public charter schools.  
(c)Rule of constructionNothing in this section shall be construed to reduce, or otherwise affect, funding provided under this division for the opportunity scholarship program under this division.  
3012.Transition provisions 
(a)RepealThe DC School Choice Incentive Act of 2003 (sec. 38–1851.01 et seq., D.C. Official Code) is repealed.  
(b)Special rulesNotwithstanding any other provision of law— 
(1)funding appropriated to provide opportunity scholarships for students in the District of Columbia under the heading Federal Payment for School Improvement in title IV of division D of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 653), the heading Federal Payment for School Improvement in title IV of division C of the Consolidated Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3181), or any other Act, may be used to provide opportunity scholarships under section 3007(a) for the 2011–2012 school year to students who have not previously received such scholarships;  
(2)the fourth and fifth provisos under the heading Federal Payment for School Improvement of title IV of Division C of the Consolidated Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3181) shall not apply; and  
(3)any unobligated amounts reserved to carry out the provisos described in paragraph (2) shall be made available to an eligible entity receiving a grant under section 3004(a)— 
(A)for administrative expenses described in section 3007(b); or  
(B)to provide opportunity scholarships under section 3007(a), including to provide such scholarships for the 2011–2012 school year to students who have not previously received such scholarships.  
(c)Multiyear awardsThe recipient of a grant or contract under the DC School Choice Incentive Act of 2003 (sec. 38–1851.01 et seq., D.C. Official Code), as such Act was in effect on the day before the date of the enactment of this division, shall continue to receive funds in accordance with the terms and conditions of such grant or contract, except that— 
(1)the provisos relating to opportunity scholarships in the Acts described in subsection (b)(1) shall not apply; and  
(2)the memorandum of understanding described in subsection (d), including any revision made under such subsection, shall apply.  
(d)Memorandum of understandingThe Secretary and the Mayor of the District of Columbia shall revise the memorandum of understanding entered into under the DC School Choice Incentive Act of 2003 (sec. 38–1851.01 et seq., D.C. Official Code), as such Act was in effect on the day before the date of the enactment of this division, to address— 
(1)the implementation of the opportunity scholarship program under this division; and  
(2)how the Mayor will ensure that the District of Columbia public schools and the District of Columbia public charter schools comply with all the reasonable requests for information as necessary to fulfill the requirements for evaluations conducted under section 3009(a).  
(e)Orderly transitionSubject to subsections (c) and (d), the Secretary shall take such steps as the Secretary determines to be appropriate to provide for the orderly transition to the authority of this division from any authority under the provisions of the DC School Choice Incentive Act of 2003 (sec. 38–1851.01 et seq., D.C. Official Code), as such Act was in effect on the day before the date of enactment of this division.  
3013.DefinitionsAs used in this division: 
(1)Elementary schoolThe term elementary school means an institutional day or residential school, including a public elementary charter school, that provides elementary education, as determined under District of Columbia law.  
(2)Eligible entityThe term eligible entity means any of the following: 
(A)A nonprofit organization.  
(B)A consortium of nonprofit organizations.  
(3)Eligible studentThe term eligible student means a student who is a resident of the District of Columbia and comes from a household— 
(A)receiving assistance under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or  
(B)whose income does not exceed— 
(i)185 percent of the poverty line; or  
(ii)in the case of a student participating in the opportunity scholarship program in the preceding year under this division or the DC School Choice Incentive Act of 2003 (sec. 38–1851.01 et seq., D.C. Official Code), as such Act was in effect on the day before the date of enactment of this division, 300 percent of the poverty line.  
(4)MayorThe term Mayor means the Mayor of the District of Columbia.  
(5)ParentThe term parent has the meaning given that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
(6)Participating eligible studentThe term participating eligible student means an eligible student awarded an opportunity scholarship under this division, without regard to whether the student uses the scholarship to attend a participating school.  
(7)Participating schoolThe term participating school means a private elementary school or secondary school participating in the opportunity scholarship program of an eligible entity under this division.  
(8)Poverty lineThe term poverty line has the meaning given that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
(9)Secondary schoolThe term secondary school means an institutional day or residential school, including a public secondary charter school, that provides secondary education, as determined under District of Columbia law, except that the term does not include any education beyond grade 12.  
(10)SecretaryThe term Secretary means the Secretary of Education.  
3014.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated $60,000,000 for fiscal year 2012 and for each of the 4 succeeding fiscal years, of which— 
(1)one-third shall be made available to carry out the opportunity scholarship program under this division for each fiscal year;  
(2)one-third shall be made available to carry out section 3004(b)(1) for each fiscal year; and  
(3)one-third shall be made available to carry out section 3004(b)(2) for each fiscal year.  
(b)ApportionmentIf the total amount of funds appropriated under subsection (a) for a fiscal year does not equal $60,000,000, the funds shall be apportioned in the manner described in subsection (a) for such fiscal year.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
